Exhibit 10.8

 

Execution Version

 

Published Transaction CUSIP Number: 42010EAA7

Published Revolver CUSIP Number: 42010EAB5

Published Term Loan A CUSIP Number: 42010EAD1

Published Delayed Draw Term Loan CUSIP Number: 42010EAC3

 

 



 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

dated as of July 11, 2019

 

among

 

TB ACQUISITION MERGER SUB LLC

as the Borrower prior to the consummation of the Closing Date Merger

 

HAWK PARENT HOLDINGS LLC

as the Borrower following the consummation of the Closing Date Merger

 

THE OTHER LOAN PARTIES FROM TIME TO TIME PARTY HERETO

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

SUNTRUST BANK

as Administrative Agent

 

 



 

SUNTRUST ROBINSON HUMPHREY, INC.

and

REGIONS BANK

as Joint Lead Arrangers and Joint Book Runners

 

 



 

REGIONS BANK

as Syndication Agent

 

HSBC BANK USA, NATIONAL ASSOCIATION

and

FIFTH THIRD BANK

as Documentation Agents

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS; CONSTRUCTION 1       Section 1.1
Definitions 1 Section 1.2 Classifications of Loans and Borrowings 44 Section 1.3
Accounting Terms and Determination 45 Section 1.4 Terms Generally 45 Section 1.5
Limited Condition Acquisitions. 46 Section 1.6 Divisions 46       ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS 47       Section 2.1 General Description of
Facilities 47 Section 2.2 Revolving Loans 47 Section 2.3 Procedure for Revolving
and Delayed Draw Term Loan Borrowings 47 Section 2.4 Swingline Commitment. 48
Section 2.5 Term Loan Commitments 49 Section 2.6 Funding of Borrowings. 50
Section 2.7 Interest Elections. 51 Section 2.8 Optional Reduction and
Termination of Commitments. 51 Section 2.9 Repayment of Loans. 52 Section 2.10
Evidence of Indebtedness. 53 Section 2.11 Optional Prepayments 53 Section 2.12
Mandatory Prepayments. 54 Section 2.13 Interest on Loans. 57 Section 2.14 Fees.
57 Section 2.15 Computation of Interest and Fees. 58 Section 2.16 Inability to
Determine Interest Rates 59 Section 2.17 Illegality 60 Section 2.18 Increased
Costs. 60 Section 2.19 Funding Indemnity 61 Section 2.20 Taxes. 62 Section 2.21
Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 66 Section 2.22
Letters of Credit. 67 Section 2.23 Increase of Commitments; Additional Lenders.
72 Section 2.24 Mitigation of Obligations 76 Section 2.25 Replacement of Lenders
76 Section 2.26 Defaulting Lenders and Potential Defaulting Lenders. 77 Section
2.27 Refinancing Amendments 79 Section 2.28 Extension Amendments 80 Section 2.29
Assumption by Hawk Parent 80       ARTICLE III CONDITIONS PRECEDENT TO LOANS AND
LETTERS OF CREDIT 80       Section 3.1 Conditions to Effectiveness 80 Section
3.2 Conditions to Each Credit Event 82 Section 3.3 Delivery of Documents 83    
  ARTICLE IV REPRESENTATIONS AND WARRANTIES 84       Section 4.1 Existence;
Power 84 Section 4.2 Organizational Power; Authorization 84 Section 4.3
Governmental Approvals; No Conflicts 84

 

i

 

 

Section 4.4 Financial Statements; No Default; No Material Adverse Effect. 84
Section 4.5 Litigation and Environmental Matters. 84 Section 4.6 Compliance with
Laws and Agreements 85 Section 4.7 Investment Company Act 85 Section 4.8 Taxes
85 Section 4.9 Use of Proceeds; Margin Regulations 86 Section 4.10 ERISA 86
Section 4.11 Ownership of Property; Insurance. 87 Section 4.12 Disclosure 87
Section 4.13 Labor Relations 88 Section 4.14 Subsidiaries 88 Section 4.15
Solvency 88 Section 4.16 Deposit and Disbursement Accounts 88 Section 4.17
Collateral Documents. 88 Section 4.18 Subordinated Debt 89 Section 4.19
Sanctions and Anti-Corruption Laws 89 Section 4.20 Patriot Act 89 Section 4.21
EEA Financial Institution; Other Regulations 89       ARTICLE V AFFIRMATIVE
COVENANTS 90       Section 5.1 Financial Statements and Other Information 90
Section 5.2 Notices of Material Events 91 Section 5.3 Existence; Conduct of
Business 92 Section 5.4 Compliance with Laws 93 Section 5.5 Payment of Taxes 93
Section 5.6 Books and Records 93 Section 5.7 Visitation and Inspection 93
Section 5.8 Maintenance of Properties; Insurance 93 Section 5.9 Use of Proceeds;
Margin Regulations 94 Section 5.10 Non-U.S. Plans 94 Section 5.11 Cash
Management 94 Section 5.12 Additional Subsidiaries and Collateral. 94 Section
5.13 [Reserved] 96 Section 5.14 Further Assurances 96 Section 5.15 [Reserved] 96
Section 5.16 Designation of Subsidiaries 96 Section 5.17 Certain Post-Closing
Matters 96 Section 5.18 Government Regulation 97       ARTICLE VI FINANCIAL
COVENANTS 97       Section 6.1 Total Net Leverage Ratio 97 Section 6.2 Equity
Cure 98       ARTICLE VII NEGATIVE COVENANTS 98       Section 7.1 Indebtedness
98 Section 7.2 Liens 100 Section 7.3 Fundamental Changes. 103 Section 7.4
Investments, Loans 103 Section 7.5 Restricted Payments 106 Section 7.6 Sale of
Assets 107 Section 7.7 Transactions with Affiliates 109

 

ii

 

 

Section 7.8 Restrictive Agreements 110 Section 7.9 Sale and Leaseback
Transactions 110 Section 7.10 Sanctions and Anti-Corruption Laws 111 Section
7.11 Amendment to Organization Documents 111 Section 7.12 Material Indebtedness;
Junior Financing. 111 Section 7.13 Change in Fiscal Year 112       ARTICLE VIII
EVENTS OF DEFAULT 112       Section 8.1 Events of Default 112 Section 8.2
Application of Proceeds from Collateral 115       ARTICLE IX THE ADMINISTRATIVE
AGENT 116       Section 9.1 Appointment of the Administrative Agent. 116 Section
9.2 Nature of Duties of the Administrative Agent 117 Section 9.3 Lack of
Reliance on the Administrative Agent 117 Section 9.4 Certain Rights of the
Administrative Agent 118 Section 9.5 Reliance by the Administrative Agent 118
Section 9.6 The Administrative Agent in its Individual Capacity 118 Section 9.7
Successor Administrative Agent. 118 Section 9.8 Withholding Tax. 119 Section 9.9
The Administrative Agent May File Proofs of Claim. 120 Section 9.10
Authorization to Execute Other Loan Documents 120 Section 9.11 Collateral and
Guaranty Matters 120 Section 9.12 Syndication Agents; Documentation Agent 121
Section 9.13 Right to Realize on Collateral and Enforce Guarantee 121 Section
9.14 Secured Bank Product Obligations and Hedging Obligations 121       ARTICLE
X MISCELLANEOUS 122       Section 10.1 Notices. 122 Section 10.2 Waiver;
Amendments. 125 Section 10.3 Expenses; Indemnification. 128 Section 10.4
Successors and Assigns. 129 Section 10.5 Governing Law; Jurisdiction; Consent to
Service of Process. 135 Section 10.6 WAIVER OF JURY TRIAL 136 Section 10.7 Right
of Set-off 136 Section 10.8 Counterparts; Integration 137 Section 10.9 Survival
137 Section 10.10 Severability 137 Section 10.11 Confidentiality 138 Section
10.12 Interest Rate Limitation 138 Section 10.13 Waiver of Effect of Corporate
Seal 138 Section 10.14 Patriot Act 139 Section 10.15 No Advisory or Fiduciary
Responsibility 139 Section 10.16 Location of Closing 139 Section 10.17 Swaps 139
Section 10.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 139 Section 10.19 Acknowledgement Regarding Any Supported QFCs 140

 



iii

 

 

Schedules             Schedule I   Commitment Amounts           Schedule 4.14 -
Subsidiaries   Schedule 4.16 - Deposit and Disbursement Accounts   Schedule 5.17
- Certain Post-Closing Matters   Schedule 7.1 - Existing Indebtedness   Schedule
7.2 - Existing Liens   Schedule 7.4 - Existing Investments   Schedule 7.7 -
Existing Affiliate Agreements   Schedule 7.8 - Existing Restrictive Agreements  
Schedule 7.9 - Sale and Leaseback Transactions         Exhibits            
Exhibit A - Form of Assignment and Acceptance   Exhibit B - [Reserved]   Exhibit
C - Form of Affiliated Lender Assignment and Assumption   Exhibit 2.3 - Form of
Notice of Revolving Borrowing   Exhibit 2.4 - Form of Notice of Swingline
Borrowing   Exhibit 2.7 - Form of Notice of Continuation/Conversion   Exhibit
2.12 - Form of Excess Cash Flow Certificate   Exhibit 3.1 - Form of Closing
Checklist   Exhibit 5.1(c) - Form of Compliance Certificate

 

iv

 

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS REVOLVING CREDIT AND TERM LOAN AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is made
and entered into as of July 11, 2019, by and among TB Acquisition Merger Sub
LLC, a Delaware limited liability company (“Merger Sub”), as the Borrower prior
to the consummation of the Closing Date Merger, Hawk Parent Holdings LLC, a
Delaware limited liability company (“Hawk Parent”), as the Borrower following
the consummation of the Closing Date Merger, the other Loan Parties from time to
time party hereto, the several banks and other financial institutions and
lenders from time to time party hereto (the “Lenders”) and SUNTRUST BANK, in its
capacity as administrative agent for the Lenders (including its successors in
such capacity, the “Administrative Agent”), as Issuing Bank and Swingline
Lender.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Amended and Restated Agreement and Plan of
Merger (together with the exhibits and disclosure schedules thereto, and as
amended, supplemented or otherwise modified, the “Closing Date Merger
Agreement”) dated as of January 21, 2019 by and among Thunder Bridge Acquisition
Ltd., a Cayman Islands exempted company, Merger Sub, Hawk Parent, and, solely in
its capacity as the “Company Securityholder Representative” thereunder, CC
Payment Holdings, L.L.C., a Delaware limited liability company, Merger Sub will
be merged with and into Hawk Parent as of the Closing Date, in accordance with
the terms of the Closing Date Merger Agreement, with Hawk Parent surviving such
merger, as the Borrower (the “Closing Date Merger”).

 

WHEREAS, in order to fund a portion of the purchase price in connection with the
Closing Date Merger and for such other purposes set forth herein, the Borrower
has requested that the Lenders (a) establish a $20,000,000 revolving credit
facility and a $40,000,000 delayed draw term loan facility in favor of, and (b)
make term loans in an aggregate principal amount equal to $170,000,000 to, the
Borrower;

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender, to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and swingline
subfacility and delayed draw term loan facility in favor of, and severally to
make the term loans to, the Borrower;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the other Loan Parties party hereto, the Lenders, the
Administrative Agent, the Issuing Bank and the Swingline Lender agree as
follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1 Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Acquisition” shall mean (a) any Investment by the Borrower or any Restricted
Subsidiary in any other Person, pursuant to which such Person shall become a
Subsidiary of the Borrower or such Restricted Subsidiary or shall be merged with
the Borrower or a Restricted Subsidiary or (b) any acquisition by the Borrower
or any Restricted Subsidiary of the assets of any Person (other than a
Subsidiary of the Borrower) that constitute all or substantially all of the
assets of such Person or a division or business unit of such Person, whether
through purchase, merger or other business combination or transaction.

 

 

 

 

“Additional Lender” shall have the meaning set forth in Section 2.23.

 

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with Section
2.27; provided that each Additional Refinancing Lender (other than any Person
that is a Lender, an Affiliate of a Lender or an Approved Fund of a Lender at
such time) shall be subject to the approval, which shall not be unreasonably
withheld, conditioned or delayed, of the Borrower and the Administrative Agent,
in each case, only to the extent that such consent would be required under
Section 10.4(b)(iii) if the related Refinancing Loans had been obtained by such
Additional Refinancing Lender by way of assignment.

 

“Adjusted LIBOR” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing on Reuters screen page LIBOR 01 (or
on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may reasonably be designated by the Administrative Agent from time to time)
at approximately 11:00 A.M. (London time) two (2) Business Days prior to the
first day of such Interest Period, with a maturity comparable to such Interest
Period (provided that in no event shall the foregoing rate be less than zero),
divided by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including any marginal, emergency, supplemental,
special or other reserves required by applicable law and without benefit of
credits for proration, exceptions or offsets that may be available from time to
time) applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided that if the rate referred to in
clause (i) above is not available at any such time for any reason, then the rate
referred to in clause (i) shall instead be the interest rate per annum (rounded
to the next 1/100th of 1.00%), as jointly determined by the Administrative Agent
and the Borrower, to be the arithmetic average of the rates per annum at which
deposits in U. S. Dollars in an amount equal to the amount of such Eurodollar
Loan with a maturity comparable to such Interest Period are offered by major
banks in the London interbank market to the Administrative Agent at
approximately 10:00 A.M. (Atlanta, Georgia time), two (2) Business Days prior to
the first day of such Interest Period.

 

“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. No Person shall be an “Affiliate” solely
because it is an unrelated portfolio company of Parent, Corsair or any other
equity holder. For the purposes of this definition, “Control” shall mean the
power, directly or indirectly, to direct or cause the direction of the
management and policies of a Person, whether through the ability to exercise
voting power, by control or otherwise. The terms “Controlled by” and “under
common Control with” have the meanings correlative thereto.

 

2

 

 

“Affiliated Lender” shall mean, at any time, any Lender that is a Permitted
Holder or other equity holder (directly or indirectly) of the Borrower, or an
Affiliate of any such Person or the Borrower (but excluding Parent, the
Borrower, its Subsidiaries and any natural person).

 

“Affiliated Lender Assignment and Assumption” shall have the meaning set forth
in Section 10.4(g).

 

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount is $20,000,000.

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate and margin (but not any fluctuations in Adjusted LIBOR),
original issue discount, upfront fees, any interest rate floor then in effect or
otherwise, in each case, incurred or payable by the Borrower generally to all
lenders of such Indebtedness; provided that original issue discount and upfront
fees shall be equated to interest rate assuming a four-year life to maturity
(or, if less, the stated life to maturity at the time of its incurrence of such
Indebtedness); provided, further, that “All-In Yield” shall not include
arrangement fees, structuring fees, commitment or facility fees and underwriting
fees or other fees not shared with all lenders providing such Indebtedness.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Restricted Subsidiaries
from time to time concerning or relating to bribery or corruption.

 

“Anti-Terrorism Order” shall mean United States Executive Order 13224, signed by
President George W. Bush on September 23, 2001.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, the percentage per annum
determined by reference to the applicable Total Net Leverage Ratio in effect on
such date as set forth in the Pricing Grid below (the “Pricing Grid”); provided
that a change in the Applicable Margin resulting from a change in the Total Net
Leverage Ratio shall be effective on the second Business Day after which the
Borrower delivers each of the applicable financial statements required by
Sections 5.1(a) and 5.1(b) and the Compliance Certificate required by Section
5.1(c); provided, further, that if at any time the Borrower shall have failed to
deliver such financial statements and such Compliance Certificate when so
required, the Applicable Margin during the period of such failure shall, if so
directed by the Required Lenders, be at Level I as set forth in the Pricing Grid
until such time as such financial statements and Compliance Certificate are
delivered, at which time the Applicable Margin shall be determined as provided
above. Notwithstanding the foregoing, the Applicable Margin shall be at Level I
as set forth in the Pricing Grid from the Closing Date through the date on which
the financial statements required by Section 5.1(b) and the Compliance
Certificate required by Section 5.1(c) for Fiscal Quarter ending September 30,
2019 are delivered (or, at the Borrower’s option, for the Fiscal Quarter ending
June 30, 2019). In the event that any financial statement or Compliance
Certificate delivered hereunder is shown to be inaccurate prior to the
termination of this Agreement, and such inaccuracy, if corrected, would have led
to the application of a higher Applicable Margin based upon the Pricing Grid
(the “Accurate Applicable Margin”) for any period that such financial statement
or Compliance Certificate covered, then (i) the Borrower shall promptly deliver
to the Administrative Agent a corrected financial statement or Compliance
Certificate, as the case may be, for such period, (ii) the Applicable Margin
shall be adjusted such that after giving effect to the corrected financial
statement or Compliance Certificate, as the case may be, the Applicable Margin
shall be reset to the Accurate Applicable Margin based upon the Pricing Grid for
such period and (iii) the Borrower shall promptly pay to the Administrative
Agent, for the account of the Lenders, the accrued additional interest owing as
a result of such Accurate Applicable Margin for such period. The provisions of
this definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) or Article VIII.

 

3

 

 

Pricing Grid

 

Level  Total Net Leverage Ratio  Eurodollar Loans   Base Rate
Loans   Commitment Fee  I  ≥ 3.75:1.00   3.50%   2.50%   0.50% II  ≥ 3.25:1.00
but < 3.75:1.00   3.25%   2.25%   0.375% III  ≥ 2.75:1.00 but < 3.25:1.00 
 3.00%   2.00%   0.375% IV  ≥ 2.25:1.00 but < 2.75:1.00   2.75%   1.75%   0.250%
V  < 2.25:1.00   2.50%   1.50%   0.250%

 

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined by reference
to the Total Net Leverage Ratio in effect on such date as set forth in the
Pricing Grid; provided that a change in the Applicable Percentage resulting from
a change in the Total Net Leverage Ratio shall be effective on the second
Business Day after which the Borrower delivers each of the applicable financial
statements required by Sections 5.1(a) and 5.1(b) and the Compliance Certificate
required by Section 5.1(c); provided, further, that if at any time the Borrower
shall have failed to deliver such financial statements and such Compliance
Certificate when so required, the Applicable Percentage shall during the period
of such failure, shall, if so directed by the Required Lenders, be at Level I as
set forth in the Pricing Grid until such time as such financial statements and
Compliance Certificate are delivered, at which time the Applicable Percentage
shall be determined as provided above. Notwithstanding the foregoing, the
Applicable Percentage shall be at Level I as set forth in the Pricing Grid from
the Closing Date through the date on which the financial statements required by
Section 5.1(b) and the Compliance Certificate required by Section 5.1(c) for
Fiscal Quarter ending September 30, 2019 are delivered (or, at the Borrower’s
option, for the Fiscal Quarter ending June 30, 2019). In the event that any
financial statement or Compliance Certificate delivered hereunder is shown to be
inaccurate prior to the termination of this Agreement, and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Percentage
based upon the Pricing Grid (the “Accurate Applicable Percentage”) for any
period that such financial statement or Compliance Certificate covered, then (i)
the Borrower shall promptly deliver to the Administrative Agent a corrected
financial statement or Compliance Certificate, as the case may be, for such
period, (ii) the Applicable Percentage shall be adjusted such that after giving
effect to the corrected financial statement or Compliance Certificate, as the
case may be, the Applicable Percentage shall be reset to the Accurate Applicable
Percentage based upon the Pricing Grid for such period and (iii) the Borrower
shall promptly pay to the Administrative Agent, for the account of the Lenders,
the accrued additional commitment fee owing as a result of such Accurate
Applicable Percentage for such period. The provisions of this definition shall
not limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.

 

4

 

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

 

“Auction Agent” shall mean (a) the Administrative Agent or (b) any other
financial institution or advisor employed by the Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Dutch Auction; provided that the Borrower shall not designate the
Administrative Agent as the Auction Agent without the written consent of the
Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Agent); provided, further,
that neither the Borrower nor any of its Affiliates may act as the Auction
Agent.

 

“Available Amount” shall mean, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(i)$10,000,000, plus

 

(ii)the cumulative Retained Excess Cash Flow Amount for all Fiscal Years ending
on or after December 31, 2020 and prior to the date of determination, plus

 

(iii)the cumulative amount of cash and Permitted Investment proceeds from the
sale or issuance of Qualified Capital Stock of the Borrower (so long as, to the
extent constituting voting Capital Stock, such Capital Stock is pledged as
Collateral pursuant to the Parent Pledge Agreement or another pledge agreement
in form and substance reasonably satisfactory to the Administrative Agent) or
Qualified Capital Stock of any direct or indirect parent of the Borrower after
the Closing Date and on or prior to the date of determination (including upon
exercise of warrants or options) (other than Specified Equity Contributions),
which proceeds have been contributed to the capital of the Borrower and not
previously applied for any purpose other than use in the Available Amount, plus

 

(iv)the cumulative amount of all Returns (to the extent not included in
Consolidated Net Income) actually received in cash by the Borrower and its
Restricted Subsidiaries after the Closing Date and on or prior to the date of
such determination in respect of all Investments made utilizing the Available
Amount pursuant to Section 7.4(i) (in each case, up to the amount of the
original Investment), plus

 

(v)the cumulative amount of Declined Proceeds retained by the Borrower after the
Closing Date and on or prior to the date of determination and not previously
applied for any purpose other than use in the Available Amount; minus

 

5

 

 

 (vi)any amount of the Available Amount used to make Investments pursuant to
Section 7.4(i) after the Closing Date, minus     (vii)any amount of the
Available Amount used to make Restricted Payments pursuant to Section 7.5(h)
after the Closing Date, minus

 

(viii)any amount of the Available Amount used to prepay, redeem, repurchase or
otherwise acquire for value, or make any principal, interest or other payments
on, any Junior Financing pursuant to Section 7.12(b) after the Closing Date.

 

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.

 

“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Product to any Loan Party, (i) is a Lender or an Affiliate of a Lender
(other than an Excluded Affiliate) and (ii) except when the Bank Product
Provider is SunTrust Bank and its Affiliates (other than an Excluded Affiliate),
has provided prior written notice to the Administrative Agent which has been
acknowledged in writing by the Borrower of (x) the existence of such Bank
Product, (y) the maximum dollar amount of obligations arising thereunder (the
“Bank Product Amount”) and (z) the methodology to be used by such parties in
determining the obligations under such Bank Product from time to time. In no
event shall any Bank Product Provider acting in such capacity be deemed a Lender
for purposes hereof to the extent of and as to Bank Products except that each
reference to the term “Lender” in Article IX and Section 10.3(b) shall be deemed
to include such Bank Product Provider and in no event shall the approval of any
such person in its capacity as Bank Product Provider be required in connection
with the release or termination of any security interest or Lien of the
Administrative Agent. The Bank Product Amount may be changed from time to time
upon written notice to the Administrative Agent by the applicable Bank Product
Provider which has been acknowledged by the Borrower. No Bank Product Amount may
be established at any time that a Default or Event of Default exists except with
the consent of the Administrative Agent (which shall not be unreasonably
withheld, conditioned or delayed).

 

“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.

 

6

 

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, including the Federal Rules of Bankruptcy Procedure and any
applicable local bankruptcy rules.

 

“Base Rate” shall mean the highest of (i) the Prime Rate, as in effect from time
to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) Adjusted LIBOR determined on
a daily basis for an Interest Period of one (1) month, plus one percent (1.00%)
per annum (any changes in such rates to be effective as of the date of any
change in such rate).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“BIN/ISO Agreements” means (a) any sponsorship, depository, processing or
similar agreement with a bank or financial institution providing for the use of
such bank or financial institution’s BIN or ICA (or similar mechanism) to clear
credit card transactions through one or more card associations, or (b) any
agreement with any independent sales organization or similar entity related to,
or providing for, payments processing to merchant customers.

 

“Borrower” shall mean (i) at all times prior to the consummation of the Closing
Date Merger, Merger Sub and (ii) immediately upon consummation of the Closing
Date Merger and at all times thereafter, Hawk Parent.

 

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

 

“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia or New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

 

“Capital Expenditures” shall mean, for any period, without duplication, software
development costs, to the extent capitalized, and additions to property, plant
and equipment and other expenditures of the Borrower and its Restricted
Subsidiaries that are required to be capitalized under GAAP, excluding (a) any
expenditure to the extent such expenditure is part of the aggregate amounts
payable in connection with, or other consideration for, any Permitted
Acquisition consummated during or prior to such period, (b) any expenditures
financed with net cash proceeds of dispositions, casualty insurance proceeds or
condemnation awards pursuant to Section 2.12(a) or 2.12(b), (c) any capitalized
interest expense reflected as additions to property, plant or equipment in the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries, (d)
expenditures to the extent made with the proceeds of an equity investment in the
Borrower or the Borrower’s Restricted Subsidiaries made directly or indirectly
by one or more of the Parent’s equity holders which equity investment is made
substantially contemporaneously with the making of the expenditure and (e) any
exchange of an existing asset for another asset of approximately equal or
greater value.

 

“Capital Lease Obligations” of any Person shall mean, subject to Section 1.3,
all obligations of such Person to pay rent or other amounts under any lease (or
other arrangement conveying the right to use) of real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

7

 



 

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

 

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralized” and “Cash Collateralization”
have the corresponding meanings).

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) but excluding Corsair and any employee benefit
plan of such person or its Subsidiaries and any person or entity acting in its
capacity as a trustee, agent or other fiduciary or administrator of any such
plan, is or shall at any time become the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of 35% or
more on a fully diluted basis of the voting interests (for the election of
directors or other similar governing body) in the Parent’s Capital Stock, (ii)
Parent ceases to own and control, directly, beneficially and of record, 100% of
the voting Capital Stock of the Borrower, or (iii) any “change in control” (or
equivalent concept) shall occur under any Material Indebtedness.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or, for purposes of Section 2.18(b), by the Parent Company
of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that for
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class” (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or each of the Loans comprising such Borrowing, is a Revolving Loan,
a Swingline Loan, a Term Loan A, a Delayed Draw Term Loan, an Incremental Term
Loan or an Incremental Delayed Draw Term Loan and (b) when used in reference to
any Commitment, refers to whether such Commitment is a Revolving Commitment, a
Swingline Commitment, a Term Loan A Commitment, a Delayed Draw Term Loan
Commitment or an Incremental Commitment.

 

“Closing Date” shall mean July 11, 2019.

 

“Closing Date Merger” shall have the meaning set forth in the recitals hereto.

 

8

 

 

“Closing Date Merger Agreement” shall have the meaning set forth in the recitals
hereto.

 

“Closing Date Merger Sub” shall have the meaning set forth in the recitals
hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is or purports to be the subject of a Lien in favor of
the Administrative Agent to secure the whole or any part of the Obligations or
any Guarantee thereof, and shall include, without limitation, all casualty
insurance proceeds and condemnation awards with respect to any of the foregoing
and shall exclude all Excluded Property.

 

“Collateral Documents” shall mean, collectively, the Guaranty and Security
Agreement, the Parent Pledge Agreement, any Control Account Agreements, the
Perfection Certificate, any Copyright Security Agreements, any Patent Security
Agreements, any Trademark Security Agreements, and any other instruments and
agreements now or hereafter securing or perfecting the Liens securing the whole
or any part of the Obligations or any Guarantee thereof, all UCC financing
statements, fixture filings and stock powers.

 

“Commitment” shall mean a Revolving Commitment, a Swingline Commitment, a Term
Loan A Commitment or a Delayed Draw Term Loan Commitment or any combination
thereof (as the context shall permit or require), and shall include, where
appropriate, any commitment provided pursuant to Section 2.23 or 2.27.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute thereto.

 

“Compliance Certificate” shall mean a certificate from an executive officer or a
financial officer of the Borrower in the form of, and containing the
certifications set forth in, the certificate attached hereto as Exhibit 5.1(c).

 

9

 

 

“Consolidated EBITDA” shall mean, for the Borrower and its Restricted
Subsidiaries for any period, an amount equal to the sum of (i) Consolidated Net
Income for such period, plus (ii) to the extent deducted in determining
Consolidated Net Income for such period (if applicable), and without
duplication, (A) Consolidated Interest Expense, (B) provision for taxes based on
income or profits or capital as determined on a consolidated basis in accordance
with GAAP, including, without limitation, federal, state, local, foreign,
franchise, excise, value added, and similar taxes and foreign withholding taxes
paid or accrued during such period including penalties and interest related to
such taxes or arising from any tax examinations and any tax distributions
related to the foregoing or otherwise permitted under this Agreement and (C)
depreciation and amortization (including amortization of deferred financing
fees) determined on a consolidated basis in accordance with GAAP, plus (iii)
except with respect to clauses (F), (G) and (J) of this clause (iii), to the
extent deducted in determining Consolidated Net Income for such period (if
applicable), and without duplication, (A) expenses, losses, charges or
write-downs deemed unusual in nature or infrequent in occurrence in accordance
with GAAP, (B) non-cash charges, expenses or losses, including, without
limitation, any non-cash compensation, non-cash translation (gain) loss and
non-cash expense relating to the vesting of warrants, (C)(1) restructuring
costs, integration costs, business optimization expenses or costs, business line
consolidation, non-recurring retention, recruiting, relocation and signing
bonuses and expenses, stock option and other equity-based compensation expenses,
severance costs and transaction fees and expenses from the transactions
contemplated herein and (2) to the extent not prohibited by this Agreement,
management, monitoring, consulting and advisory fees and expenses and
indemnities (including those paid on or prior to the Closing Date under the
Management Agreement dated as of September 1, 2016, by and among Corsair
Investments, L.P., the Borrower and Repay Holdings LLC, as amended, but
excluding any dividends or distributions made to Parent in respect of Restricted
Payments permitted pursuant to Section 7.5(f)), (D) accruals, losses, charges,
write-downs, upfront fees, transaction costs, commissions, expenses, premiums or
charges related to any equity offering, permitted investment, acquisition,
disposition, recapitalization or incurrence, repayment, amendment or
modification of Indebtedness permitted by this Agreement (whether or not
successful, and including fees, costs and expenses of the Administrative Agent
and Lenders that are paid or reimbursed) and up-front or financing fees, fees,
costs, expenses (including fees, costs and expenses of any counsel, consultants
or other advisors), transaction costs, commissions, expenses, premiums or
charges, including, without limitation, those related to or in connection with
the Related Transactions and any non-recurring merger or business acquisition
transaction costs incurred during such period (in each case whether or not
successful); provided, however, that the amount of expenses related to any
unconsummated transactions that may be added back pursuant to this clause (D)
shall be limited to $2,000,000 in any consecutive four Fiscal Quarter period,
(E) any non-cash increase in expenses (1) resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) or other inventory adjustments
or (2) due to purchase or recapitalization accounting, (F) “run rate” cost
savings, operating savings, operating expense reductions and cost synergies
(including, without limitation, savings related to favorable network pricing)
reasonably anticipated by the Borrower in good faith to be realizable within
eighteen (18) months (calculated on a pro forma basis as though such savings,
reductions and synergies have been realized on the first day of such period, net
of the aggregate amount of actual savings, reductions and synergy benefits
realized) so long as such savings, reductions and synergies are reasonably
identifiable, factually supported and set forth in reasonable detail in the
applicable Compliance Certificate for such period; provided that, with respect
to this clause (F), to the extent that such savings, reductions or synergies are
no longer reasonably anticipated by the Borrower to be realized within eighteen
(18) months, such savings, reductions and synergies shall not be included in the
definition of “Consolidated EBITDA” for any period thereafter, (G) expenses or
losses relating to business interruption or, so long as the Borrower has made a
determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is in fact indemnified or
reimbursed within 365 days of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
indemnified or reimbursed within such 365 days), charges, losses, lost profit
expenses (including litigation expenses, fees and charges) or write-offs to the
extent indemnified or incurred by a third party, (H) non-cash minority interest
expense, (I) letter of credit fees, (J) solely for purposes of determining
compliance with the Financial Covenant in respect of any Fiscal Quarter in which
the cure right under Section 6.2 is utilized (but not for the determination of
the Total Net Leverage Ratio for any other purposes), the amount of proceeds
from any Specified Equity Contribution in respect of such Fiscal Quarter, (K)
fees, costs and expenses of the board of directors or managers or any similar
governing body of the Borrower or any parent entity thereof, not to exceed
$600,000 in any consecutive four Fiscal Quarter period, and (L) onetime,
non-recurring costs associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith and one-time, non-recurring
costs relating to compliance with the provisions of the Securities Act of 1933
and the Exchange Act or any other comparable body of laws, rules or regulations,
as companies with listed equity, in each case, in connection with the initial
listing of such person’s equity securities on a securities exchange, minus (iv)
the sum of income and gain items corresponding to those referred to in clauses
(iii)(A), (iii)(B) and (iii)(E) above; provided that, notwithstanding the
foregoing, (I) the aggregate amount added back to Consolidated Net Income
(excluding non-cash amounts) to the extent supported with reasonable
documentation made pursuant to clauses (iii)(C)(1) and (iii)(F) above in any
period shall not in any event exceed 25% of Consolidated EBITDA before giving
effect to such addbacks but after giving effect to all other addbacks
contemplated hereby, (II) no cap or limitation shall apply with respect to
non-cash amounts added back to Consolidated Net Income to the extent supported
with reasonable documentation, and (III) the aggregate amount of Consolidated
EBITDA generated from the Foreign Subsidiaries shall not exceed 15% of
Consolidated EBITDA calculated before giving effect to any contribution from the
Foreign Subsidiaries.

 

10

 

 

Notwithstanding anything to the contrary contained herein, if during any
applicable period any Loan Party shall have consummated a Permitted Acquisition,
or other Acquisition approved in writing by the Required Lenders, or any sale,
transfer or other disposition of any Person, business, property or assets,
Consolidated EBITDA shall be calculated (other than for purposes of Excess Cash
Flow) on a Pro Forma Basis with respect to such Person, business, property or
assets so acquired or disposed of.

 

“Consolidated Interest Expense” shall mean, for the Borrower and its Restricted
Subsidiaries for any period, determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense (net of total interest income),
including, without limitation, the interest component of any payments in respect
of Capital Lease Obligations, capitalized or expensed during such period
(whether or not actually paid during such period) plus (ii) the net amount
payable (or minus the net amount receivable) with respect to interest rate
Hedging Transactions during such period (whether or not actually paid or
received during such period).

 

“Consolidated Net Income” shall mean, for the Borrower and its Restricted
Subsidiaries for any period, the net income (or loss) of the Borrower and its
Restricted Subsidiaries for such period determined on a consolidated basis
(after deduction for minority interests) in accordance with GAAP; provided that
there shall be excluded from Consolidated Net Income (without duplication and to
the extent otherwise included therein) (i) any gains or losses attributable to
write-ups or write-downs of assets or the sale of assets (other than the sale of
inventory in the ordinary course of business), (ii) any equity interest of the
Borrower or any Restricted Subsidiary in the unremitted earnings of any Person
that is not a Restricted Subsidiary, (iii) any income (or loss) of any Person
accrued prior to the date it becomes a Restricted Subsidiary or is merged into
or consolidated with the Borrower or any Restricted Subsidiary or the date that
such Person’s assets are acquired by the Borrower or such Restricted Subsidiary,
(iv) the effects of purchase and recapitalization accounting adjustments and (v)
any income (or loss) attributable to the early extinguishment or cancellation of
Indebtedness.

 

“Consolidated Total Debt” shall mean, as of any date of determination, without
duplication, all Indebtedness of the Borrower and its Restricted Subsidiaries of
the type described in clauses (i), (ii), (iii), (v), (vi) (only with respect to
unreimbursed amounts thereunder), and (viii) (except to the extent relating to
Indebtedness of the type described in clause (iv) of the definition of
Indebtedness) of the definition of Indebtedness and all Guarantees by the
Borrower and its Restricted Subsidiaries of the foregoing types of Indebtedness,
in each case, measured on a consolidated basis as of such date.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking (other than
a Loan Document) under which such Person is obligated or by which it or any of
the property in which it has an interest is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Account Agreement” shall mean any tri-party agreement by and among a
Loan Party, the Administrative Agent and a depositary bank or securities
intermediary at which such Loan Party maintains a Controlled Account, in each
case in form and substance reasonably satisfactory to the Administrative Agent.

 

11

 

 

“Controlled Account” shall have the meaning set forth in Section 5.11.

 

“Controlled Investment Affiliates” means, as applied to any Person, any other
Person which directly or indirectly is in Control of, is Controlled by, or is
under common Control with, such Person and is organized by such Person (or any
Person Controlling, Controlled by or under common Control with such Person)
primarily for making equity investments in the Borrower or other portfolio
companies of such Person.

 

“Copyright” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

 

“Copyright Security Agreement” shall mean any Copyright Security Agreement
executed by a Loan Party owning registered Copyrights or applications for
Copyrights in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Closing Date and thereafter.

 

“Corsair” shall mean Corsair Capital LLC, a Delaware limited liability company,
together with any Corsair Fund Affiliates.

 

“Corsair Fund Affiliates” shall mean, with respect to Corsair, any fund or
investment vehicle that (i) is organized, administered or managed by Corsair, or
an Affiliate of Corsair, or any entity that administers or manages Corsair or
(ii) has the same principal fund adviser as Corsair, but, in each case, not
including Corsair’s portfolio companies.

 

“Credit Agreement Refinancing Indebtedness” means secured or unsecured
Indebtedness of the Borrower in the form of (a) Refinancing Revolving
Commitments, Refinancing Term Commitments or Refinancing Term Loans or (b) other
term loans or notes or revolving commitments governed by definitive
documentation other than this Agreement (such other term loans, notes and
revolving commitments, “Refinancing Facilities”); provided that:

 

(a) such Indebtedness is incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) in exchange for, or to
extend, renew, replace, or refinance, in whole or part, any Class of Term Loans,
Revolving Loans or Revolving Commitments (“Refinanced Debt”);

 

(b) such Indebtedness is in an original aggregate principal amount not greater
than the principal amount (including interest paid in kind or otherwise
capitalized to principal) and/or undrawn commitments, as applicable, of such
Refinanced Debt plus the sum of (a) the amount of all accrued and unpaid
interest on such Refinanced Debt, (b) the amount of any premiums (including
tender premiums), make-whole amounts or penalties on such Refinanced Debt, (c)
the amount of all fees (including any exit consent fees) on such Refinanced
Debt, (d) the amount of all fees (including arrangement, commitment,
structuring, underwriting, ticking, amendment, closing and other similar fees),
commissions, costs, expenses and other amounts associated with such Credit
Agreement Refinancing Indebtedness and (e) the amount of all original issue
discount and upfront fees associated with such Credit Agreement Refinancing
Indebtedness, and the proceeds of such Indebtedness are applied, substantially
concurrently with the incurrence thereof, to the pro rata prepayment of such
Refinanced Debt (and, in the case of Revolving Commitments, pro rata commitment
reductions);

 

(c) any such Indebtedness will not mature prior to the Latest Maturity Date of
the Refinanced Debt, or have a shorter Weighted Average Life to Maturity than
the Refinanced Debt, or have any mandatory prepayment or redemption features
(other than customary asset sale, insurance and condemnation proceeds events,
change of control offers, events of default or, if applicable, “AHYDO catch-up
payments”) that could result in prepayments or redemptions of such Indebtedness
prior to the Latest Maturity Date of the Refinanced Debt, or have a shorter
Weighted Average Life to Maturity than, the Refinanced Debt;

 

12

 

 

(d) immediately before and after giving effect thereto and to the use of the
proceeds thereof, no Default or Event of Default shall have occurred and be
continuing;

 

(e) such Indebtedness is not incurred or guaranteed by any Person other than a
Guarantor;

 

(f) if such Indebtedness is secured:

 

(i) such Indebtedness is not secured by any assets or property of any Loan Party
that does not constitute Collateral (subject to customary exceptions for cash
collateral in favor of an agent, letter of credit issuer or similar “fronting”
lender);

 

(ii) such Indebtedness will rank pari passu or junior in right of payment and of
security with the other Loans and Commitments hereunder (as reasonably
determined by the Borrower) and shall be subject to an intercreditor agreement
on then prevailing market terms and reasonably acceptable to the Borrower and
the Administrative Agent; and

 

(iii) if such Indebtedness constitutes Refinancing Revolving Commitments in the
form of Pari Passu Lien Indebtedness, such Indebtedness shall be subject to
customary provisions governing the pro rata payment, repayment, borrowing,
Letter of Credit participations and commitment reductions of the Refinanced Debt
and such Refinancing Revolving Commitments;

 

(g) if the Refinanced Debt was (i) contractually subordinated to the Obligations
in right of payment, such Indebtedness shall be contractually subordinated to
the Obligations on the same basis, (ii) contractually subordinated to the
Obligations in right of security, such Indebtedness shall be contractually
subordinated to the Obligations on the same basis or be unsecured or (iii)
unsecured, such Indebtedness shall be unsecured;

 

(h) Refinancing Facilities shall be documented outside of this Agreement and the
Loan Documents; and

 

(i) the other terms applicable to such Indebtedness are substantially identical
to, or (taken as a whole as reasonably determined by the Borrower) no more
favorable to the lenders or holders providing such Indebtedness than, those
applicable to such Refinanced Debt; provided, further, that this clause (i) will
not apply to (A) terms addressed in the preceding clauses (a) through (h), (B)
interest rate, fees, funding discounts and other pricing terms, (C) redemption,
prepayment or other premiums, (D) optional prepayment terms (subject to clauses,
(c), (f)(ii), (f)(iii) and (g) above) and (E) covenants and other terms
(including, without limitation, financial maintenance covenants) that are (1)
applied to the Loans and Commitments existing at the time of incurrence of such
Indebtedness (so that existing Lenders also receive the benefit of such
provisions) and/or (2) applicable only to periods after the Latest Maturity Date
at the time of incurrence of such Indebtedness.

 

“Cure Period” shall have the meaning set forth in Section 6.2.

 

“Debt Fund Affiliate” shall mean any debt fund that is an Affiliate of any
equity holder (directly or indirectly) or the Borrower and that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, notes,
bonds or similar extensions of credit or securities in the ordinary course of
its business and whose managers have fiduciary duties to the investors therein
independent of or in addition to their duties to such Affiliate or any of its
affiliates.

 

13

 

 

“Declined Proceeds” shall have the meaning set forth in Section 2.12(g).

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.13(c).

 

“Defaulting Lender” shall mean, at any time, subject to Section 2.26(b), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan, to make a payment to the
Issuing Bank in respect of a Letter of Credit or to the Swingline Lender in
respect of a Swingline Loan or to make any other payment due hereunder (each a
“funding obligation”), unless such Lender has notified the Administrative Agent
and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with any applicable Default,
will be specifically identified in such writing), (ii) any Lender that has
notified the Administrative Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with any such funding obligation
hereunder, unless such writing or public statement states that such position is
based on such Lender’s determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with any
applicable Default, will be specifically identified in such writing or public
statement), (iii) any Lender that has defaulted on its obligation to fund
generally under any other loan agreement, credit agreement or other financing
agreement, (iv) any Lender that has, for three (3) or more Business Days after
written request of the Administrative Agent or the Borrower, failed to confirm
in writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender will
cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Administrative Agent’s and the Borrower’s receipt of such written confirmation),
or (v) any Lender with respect to which a Lender Insolvency Event has occurred
and is continuing. Any determination by the Administrative Agent that a Lender
is a Defaulting Lender will be conclusive and binding, absent manifest error,
and such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.26(b)) upon notification of such determination by the Administrative Agent to
the Borrower, the Issuing Bank, the Swingline Lender and the Lenders.

 

“Delayed Draw Availability Period” shall mean the period from the day after the
Closing Date to and including the nine (9) month anniversary of the Closing
Date.

 

“Delayed Draw Term Loan” shall mean a term loan made by a Lender to the Borrower
pursuant to Section 2.5(b).

 

“Delayed Draw Term Loan Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Delayed Draw Term Loans hereunder during the
Delayed Draw Availability Period, in a principal amount not exceeding the amount
set forth with respect to such Lender on Schedule I, as such schedule may be
amended pursuant to Section 2.23. The aggregate principal amount of all Lenders’
Delayed Draw Term Loan Commitments as of the Closing Date is $40,000,000.

 

“Delayed Draw Term Loan Lender” shall mean each Lender with a Delayed Draw Term
Loan Commitment or holding Delayed Draw Term Loans, in such capacity.

 

14

 

 

“Disqualified Capital Stock” shall mean any Capital Stock which, by its terms
(or by the terms of any security or other Capital Stock into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable (other than solely for
Qualified Capital Stock and cash in lieu of fractional shares), pursuant to a
sinking fund obligation or otherwise, or is redeemable (other than solely for
Qualified Capital Stock and cash in lieu of fractional shares) at the option of
the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days following the Latest Maturity Date (excluding any
provisions requiring redemption upon a “change of control” or similar event;
provided that such “change of control” or similar event results in the
concurrent payment in full of the Obligations, (b) is convertible into or
exchangeable for (i) debt securities or (ii) any Capital Stock referred to in
(a) above, in each case, at any time on or prior to the date that is ninety-one
(91) days following Latest Maturity Date, or (c) is entitled to receive
scheduled dividends or distributions in cash prior to the time that the
Obligations are paid in full in cash; provided that if such Capital Stock is
issued pursuant to a plan for the benefit of employees of the Borrower (or any
direct or indirect parent thereof), the Borrower or any Restricted Subsidiary or
by any such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because they may be required to be repurchased
by the Borrower (or any direct or indirect parent thereof), the Borrower or any
Restricted Subsidiary in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.

 

“Disqualified Institutions” shall mean (i) those certain banks, financial
institutions and other lenders and competitors specified to the Lead Arranger by
the Borrower in writing on October 13, 2018, (ii) any Person that is a
competitor of the Borrower or any of its Subsidiaries, which Person has been
designated by the Borrower as a “Disqualified Institution” by written notice to
the Administrative Agent from time to time (including by posting such notice to
the Platform) not less than five Business Days prior to such date, and (iii) any
reasonably identifiable Affiliate of any Person referred to in the foregoing
clauses (i) and (ii) solely on the basis of its name; provided that (a) a
competitor or an Affiliate of a competitor shall not include any Person (other
than a Person identified in clause (i) of this definition) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business and (b)
“Disqualified Institutions” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

 

“Domestic Foreign Holdco” shall mean any direct or indirect Domestic Subsidiary
substantially all the assets of which consist of the Capital Stock and, if
applicable, Indebtedness of one or more Foreign Subsidiaries.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state or district thereof
or the District of Columbia (other than a Domestic Foreign Holdco).

 

“DQ List” shall have the meaning set forth in Section 9.4.

 

“Dutch Auction” means an auction (an “Auction”) conducted by the Borrower or one
of its Subsidiaries in order to purchase Term Loans of any Class in accordance
with the following procedures and such other procedures as may be agreed to
between the Auction Agent and the Borrower:

 

(a) Notice Procedures. In connection with any Auction, the Borrower shall
provide notification to the Auction Agent (for distribution to all Lenders
holding such Class of Term Loans) of the Class of Term Loans that will be the
subject of the Auction (an “Auction Notice”). Each Auction Notice shall be in a
form reasonably acceptable to the Auction Agent and shall specify (i) the total
cash value of the bid, in a minimum amount of $1,000,000 with minimum increments
of $500,000 in excess thereof (the “Auction Amount”) and (ii) the discounts to
par, which shall be expressed as a range of percentages (the “Discount Range”),
representing the range of purchase prices that could be paid in the Auction for
such Term Loans at issue.

 



15

 

 

(b) Reply Procedures. In connection with any Auction, each applicable Lender
may, in its sole discretion, participate in such Auction by providing the
Auction Agent with a notice of participation (the “Return Bid”) which shall be
in a form reasonably acceptable to the Auction Agent and shall specify (i) a
discount to par (such discount being the “Reply Discount”) that must be
expressed as a price, which must be within the Discount Range, and (ii) a
principal amount of the applicable Loans such Lender is willing to sell, which
must be in increments of $500,000 or in an amount equal to such Lender’s entire
remaining amount of the applicable Loans (the “Reply Amount”). Lenders may only
submit one Return Bid per Auction. In addition to the Return Bid, each Lender
wishing to participate in such Auction must execute and deliver, to be held in
escrow by the Auction Agent, an assignment and acceptance agreement in a form
reasonably acceptable to the Auction Agent (and shall authorize the Auction
Agent to adjust the same to reflect any ratable treatment required by clause (c)
below).

 

(c) Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Auction Agent, the Auction Agent, in consultation with the
Borrower, will determine the applicable discount with respect to all Loans (the
“Applicable Discount”) for the Auction, which shall be the highest Reply
Discount for which the Borrower or its Subsidiary, as applicable, can complete
the Auction at the Auction Amount; provided that, in the event that the Reply
Amounts are insufficient to allow the Borrower or its Subsidiary, as applicable,
to complete a purchase of the entire Auction Amount (any such Auction, a “Failed
Auction”), the Borrower or such Subsidiary shall either, at its election, (i)
withdraw the Auction or (ii) complete the Auction at an Applicable Discount
equal to the lowest Reply Discount. The Borrower or its Subsidiary, as
applicable, shall purchase the applicable Loans (or the respective portions
thereof) from each applicable Lender with a Reply Discount that is equal to or
greater than the Applicable Discount (“Qualifying Bids”) at the Applicable
Discount; provided that if the aggregate proceeds required to purchase all
applicable Loans subject to Qualifying Bids would exceed the Auction Amount for
such Auction, the Borrower or its Subsidiary, as applicable, shall purchase such
Loans at the Applicable Discount ratably based on the principal amounts of such
Qualifying Bids (subject to adjustment for rounding as specified by the Auction
Agent). Each participating Lender will receive notice of a Qualifying Bid as
soon as reasonably practicable but in no case later than five (5) Business Days
from the date the Return Bid was due.

 

(d) Additional Procedures. Once initiated by an Auction Notice, the Borrower or
its Subsidiary, as applicable, may not withdraw an Auction other than a Failed
Auction. Furthermore, in connection with any Auction, upon submission by a
Lender of a Qualifying Bid, such Lender will be obligated to sell the entirety
or its allocable portion of the Reply Amount, as the case may be, at the
Applicable Discount.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

16

 

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws” shall mean all applicable laws, rules, regulations, codes,
ordinances, consent orders or decrees, judgments, injunctions, or legally
binding agreements issued, promulgated or entered into by or with any
Governmental Authority relating to the protection of the environment,
preservation or reclamation of natural resources, the management, Release or
threatened Release of any Hazardous Material or to public or occupational health
and safety matters (with respect to exposure to Hazardous Materials).

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Restricted Subsidiaries
to the extent resulting from or based upon (i) any actual or alleged violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, or (iv) the Release or threatened
Release of any Hazardous Materials.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time, and any successor statute thereto and
the regulations promulgated and rulings issued thereunder.

 

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Borrower or any of its
Restricted Subsidiaries under Section 414(b) or (c) of the Code or Section 4001
of ERISA or, for purposes of Section 412 of the Code and Section 302 of ERISA,
Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under Regulation Section 4043 the requirement of Section 4043(a) of ERISA
that it be notified of such event); (ii) any failure to make a required
contribution to any Plan or Non-U.S. Plan that would result in the imposition of
a lien or other encumbrance or the provision of security under Section 430 of
the Code or Section 303 or 4068 of ERISA, or the arising of such a lien or
encumbrance, there being or arising any “unpaid minimum required contribution”
or “accumulated funding deficiency” (as defined or otherwise set forth in
Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA), whether
or not waived, or any filing of any request for or receipt of a minimum funding
waiver under Section 412 of the Code or Section 303 of ERISA with respect to any
Plan or Multiemployer Plan, or that such filing may be made, or any
determination that any Plan is, or is expected to be, in at-risk status under
Title IV of ERISA; (iii) any incurrence by the Borrower, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to any Plan or Multiemployer Plan (other than for
premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by the
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan, or the receipt by the Borrower, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates of any
notice that a Multiemployer Plan is in endangered or critical status under
Section 305 of ERISA; (vi) any receipt by the Borrower, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates of any notice, or any
receipt by any Multiemployer Plan from the Borrower, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (vii) engaging in a non-exempt
prohibited transaction within the meaning of Section 4975 of the Code or Section
406 of ERISA; or (viii) any filing of a notice of intent to terminate any Plan
if such termination would require material additional contributions in order to
be considered a standard termination within the meaning of Section 4041(b) of
ERISA, any filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan, or the termination of any Plan under Section 4041(c) of
ERISA.

 

17

 

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to Adjusted LIBOR.

 

“Event of Default” shall have the meaning set forth in Section 8.1.

 

“Excess Cash Flow” shall mean, without duplication, with respect to any Fiscal
Year of the Borrower and its Restricted Subsidiaries, on a consolidated basis,
an amount equal to (a) Consolidated EBITDA plus (b) any decrease in working
capital for such period, minus (c) the sum of (i) Capital Expenditures paid in
cash for such period, (ii) federal, state, foreign and local income taxes, or
without duplication, franchise taxes which are in the nature of income taxes,
and, to the extent added back in Consolidated EBITDA, all other taxes, for such
period paid in cash and Permitted Tax Distributions, (iii) Consolidated Interest
Expense paid in cash or its equivalent during such period, (iv) all principal
payments made in respect of Indebtedness (including payments on Capital Leases
Obligations, but excluding any such payments (A) constituting voluntary
prepayments of the Term Loans and any Pari Passu Lien Indebtedness of the
Borrower or any Restricted Subsidiary permitted to be outstanding under Section
7.1, (B) in respect of Indebtedness subject to re-borrowing to the extent not
accompanied by a concurrent and permanent reduction of the commitments therefor
or (C) made with the Available Amount) during such period, (v) cash payments
made in respect of earn-out obligations during such period, to the extent such
payments (A) were permitted under this Agreement and (B) were not financed with
proceeds of any Indebtedness or capital contribution, (vi) any increase in
working capital during such period, (vii) the purchase price paid in cash for
all Permitted Acquisitions, other Acquisitions consented to by the Required
Lenders, and all other Investments permitted hereby (excluding any such payments
(A) financed with proceeds of any Indebtedness or capital contribution or (B)
made with the Available Amount) and (viii) any amounts which were paid in cash
and added back to Consolidated EBITDA pursuant to the definition thereof.

 

“Excess Cash Flow Percentage” shall mean set forth in Section 2.12(d).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 

“Excluded Accounts” shall have the meaning set forth in Section 5.11(a).

 

18

 

 

“Excluded Affiliates” shall mean any Affiliate of the Lead Arranger that is
engaged as a principal primarily in private equity, mezzanine financing or
venture capital or any of such Affiliate’s officers, directors, employees, legal
counsel, independent auditors, professionals and other experts, agents or
representatives, in each case, other than a limited number of senior employees
who are required, in accordance with industry regulations or the Lead Arranger’s
internal policies and procedures to act in a supervisory capacity and our
internal legal, compliance, risk management, credit or investment committee
members.

 

“Excluded Merchant Reserve and Settlement Accounts” shall mean those certain
merchant reserve, fee and settlement accounts (and related investment accounts)
serving as collateral under any BIN/ISO Agreements entered into in the ordinary
course of business and consistent with industry practice, and any accounts into
which any amounts from such merchant reserve, fee and settlement accounts are
swept or otherwise transferred for investment purposes, and from which such
amounts have been agreed to be returned to such merchant reserve and settlement
accounts the next day.

 

“Excluded Property” shall mean, collectively, (a) motor vehicles and other
assets subject to certificates of title; (b) pledges and security interests in
partnerships, joint ventures and other non-wholly owned entities to the extent
prohibited by law or prohibited by agreements (not entered into in contemplation
of this exclusion) containing anti-assignment clauses not overridden by the UCC
or other applicable law; (c) any governmental licenses or state or local
franchises, charters and authorizations to the extent a security interest
therein is prohibited or restricted thereby or by applicable law, in each case,
not overridden by the UCC or other applicable law; (d) any Capital Stock in or
assets of any Foreign Subsidiary or Domestic Foreign Holdco (other than 100% of
the issued and outstanding non-voting Capital Stock and 65% of the issued and
outstanding voting Capital Stock of any direct first-tier Foreign Subsidiary or
Domestic Foreign Holdco), in each case, that has not guaranteed or pledged any
of its assets or suffered a pledge of more than 65% of its voting Capital Stock
to secure, directly or indirectly, any Indebtedness of the Borrower or any
Guarantor or any of their respective Subsidiaries that is a “United States
Person” within the meaning of Section 7701(a)(30) of the Code; (e) any fee or
leasehold interest in Real Estate (and there shall be no requirement to deliver
landlord lien waivers, estoppels or collateral access letters), (f) intent to
use Trademark applications prior to the filing with, and the acceptance by, the
United States Patent and Trademark Office of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto; (g) any lease, license or other agreement
(in each case, not entered into in contemplation of this exclusion) or any
property subject to a purchase money security interest, capital lease obligation
or similar arrangement, in each case, to the extent permitted under the Loan
Documents, to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement, purchase money, capital
lease or similar arrangement or create a right of termination in favor of any
other party thereto (other than the Borrower, a Guarantor or any of their
Affiliates) after giving effect to the applicable anti-assignment provisions of
the UCC or other applicable law, other than proceeds and receivables thereof,
the assignment of which is expressly deemed effective under applicable law
notwithstanding such prohibition; (h) property the pledge of which, or the grant
of a security interest therein, is prohibited by any Requirement of Law, but
only to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law; (i) any Capital Stock in any Unrestricted Subsidiary or
Immaterial Subsidiary (to the extent such Immaterial Subsidiary is not a
Guarantor); and (j) those assets as to which the Administrative Agent and the
Borrower agree in writing that the costs of obtaining such a security interest
or perfection thereof are excessive in relation to the value to the Lenders of
the security to be afforded thereby; provided, however, that Excluded Property
shall not include, any proceeds (as defined in the UCC) of any of the foregoing
(unless such proceeds of Excluded Property would otherwise constitute Excluded
Property).

 

19

 

 

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not wholly owned
(other than directors’ qualifying shares and nominal shares issued to the extent
required by applicable Requirements of Law) by the Borrower and/or one or more
of its Subsidiaries, (b) any Unrestricted Subsidiary, (c) any Subsidiary that is
(i) a Foreign Subsidiary, (ii) a Domestic Foreign Holdco or (iii) a direct or
indirect Subsidiary of a Foreign Subsidiary, in each case, that has not
guaranteed or pledged any of its assets or suffered a pledge of more than 65% of
its voting Capital Stock to secure, directly or indirectly, any Indebtedness of
the Borrower or any Guarantor or any of their respective Subsidiaries that is a
“United States Person” within the meaning of Section 7701(a)(30) of the Code,
(d) any Immaterial Subsidiary and (e) any other Subsidiary with respect to
which, in the reasonable judgment of the Borrower and the Administrative Agent,
the burden or cost of providing a Guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of the Loan Parties, (a) Taxes imposed
on or measured by net income (however denominated) and franchise Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) any branch
profits Tax imposed by the U.S. or any similar Tax imposed by any other
jurisdiction in which any Loan Party is located or does business,(c) any
withholding Taxes that are imposed on amounts payable to such Recipient pursuant
to a law in effect on the date on which such Recipient becomes a Recipient under
this Agreement (other than pursuant to an assignment request by the Borrower
under Section 2.25) or designates a new lending office, except in each case to
the extent that amounts with respect to such Taxes were payable either (i) to
such Recipient’s assignor immediately before such Recipient became a Recipient
under this Agreement, or (ii) to such Recipient immediately before it designated
a new lending office, (d) Taxes attributable to such Recipient’s failure to
comply with Section 2.20(f), and (e) Taxes imposed under FATCA.

 

“Existing BIN/ISO Agreements” shall mean (i) that certain Merchant ISO
Agreement, dated as of September 25, 2008, by and between M&A Ventures, LLC
d/b/a REPAY Realtime Electronic Payments and Merrick Bank Corporation, as
amended by Amendment to Merchant ISO Agreement, dated September 12, 2010, PCI
Compliance Amendment to Merchant ISO Agreement, dated September 23, 2010, and
Amex OptBlue Amendment to Merchant ISO Agreement, dated March 20, 2018, (ii)
that certain Merchant ISO Agreement, dated as of March 19, 2015, by and between
M&A Ventures, LLC d/b/a REPAY – Realtime Electronic Payments and National Bank
of Commerce, (iii) that certain Amended and Restated Merchant ISO Agreement,
dated August 31, 2017, between BayCoast Bank and M&A Ventures, LLC d/b/a REPAY –
Realtime Electronic Payments, (iv) that certain Merchant ISO Agreement, dated
January 23, 2018, between CapStar Bank and M&A Ventures, LLC d/b/a REPAY –
Realtime Electronic Payments, (v) that certain Bank - Third Party Sender ACH
Agreement, dated as of July 31, 2015, by and between M&A Ventures, LLC d/b/a
REPAY – Realtime Electronic Payments and North American Banking Company, and
(vi) that certain Third-Party Sender Agreement, dated January 26, 2018, between
Heritage Bank, Inc. and Marlin Acquirer d/b/a Repay.

 

20

 

 

“Extended Revolving Commitments” shall have the meaning set forth in Section
2.28.

 

“Extended Revolving Loans” shall have the meaning set forth in Section 2.28.

 

“Extended Term Loans” shall have the meaning set forth in Section 2.28.

 

“Extending Lenders” shall have the meaning set forth in Section 2.28.

 

“Extension Agreement” shall have the meaning set forth in Section 2.28.

 

“Extension Amendment” shall have the meaning set forth in Section 2.28.

 

“Extension Offer” shall have the meaning set forth in Section 2.28.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code and any applicable intergovernmental
agreement with respect thereto and applicable official implementing guidance
thereunder.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded, if
necessary, to the next 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System, as published by the Federal Reserve Bank of New York on the next
succeeding Business Day or, if such rate is not so published for any Business
Day, the Federal Funds Rate for such day shall be the average (rounded, if
necessary, to the next 1/100 of 1%) of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” shall mean that certain fee letter, dated as of the Closing Date,
executed by SunTrust Bank and SunTrust Robinson Humphrey, Inc. and accepted by
the Borrower.

 

“Financial Covenant” shall mean the financial covenant set forth in Section 6.1.

 

“Financial Model” shall mean that certain financial model delivered by the
Borrower to the Lead Arranger on February 26, 2019.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Foreign Person” shall mean any Person that is not a U.S. Person.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is a
“controlled foreign corporation” (as defined in the Code).

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

21

 

 

“Governmental Authority” shall mean the government of the United States, any
other nation or government or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank (or similar monetary or regulatory authority), supranational entity
(including the European Union and the European Central Bank) or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing that engages in substantially
similar activities.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness (the “primary obligor”) in any manner,
whether directly or indirectly and including any obligation, direct or indirect,
of the guarantor (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or (iv) as
an account party in respect of any letter of credit or letter of guaranty issued
in support of such Indebtedness; provided that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” used as a verb has a corresponding meaning.

 

“Guarantor” shall mean each Subsidiary of the Borrower that provides a Guarantee
of the Obligations pursuant to the Guaranty and Security Agreement.

 

“Guaranty and Security Agreement” shall mean the Guaranty and Security
Agreement, dated as of the Closing Date, made by the Loan Parties in favor of
the Administrative Agent for the benefit of the Secured Parties, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Hawk Parent” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes,
in each case that are regulated pursuant to any Environmental Law because of
their dangerous or deleterious properties or characteristics.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions. For purposes of determining the amount of attributed
Indebtedness from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Net Mark-to-Market Exposure of such Hedging
Obligations.

 

22

 

 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Immaterial Subsidiary” shall mean any Subsidiary of the Borrower that as of any
date of determination, does not have (i) assets (after eliminating intercompany
obligations) in excess of 5%, individually, or 10%, when combined with the
assets of all other Immaterial Subsidiaries, of the consolidated total assets of
the Borrower and its Restricted Subsidiaries as set forth on the consolidated
balance sheet of the Borrower as of the last day of the four consecutive Fiscal
Quarters ending on or immediately prior to such date for which financial
statements have been delivered under this Agreement or (ii) Consolidated EBITDA
(after eliminating intercompany obligations) for the four consecutive Fiscal
Quarters ending on or immediately prior to such date for which financial
statements have been delivered under this Agreement in excess of 5%,
individually, or 10%, when combined with the Consolidated EBITDA of all
Immaterial Subsidiaries, of the Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for such period; provided that, in the event that the
aggregate assets or Consolidated EBITDA (in each case, after eliminating
intercompany obligations) of all Immaterial Subsidiaries exceeds the applicable
aggregate percentage limit specified above as of any date of determination, the
Borrower shall designate one or more Immaterial Subsidiaries as not being
Immaterial Subsidiaries as may be necessary such that the foregoing aggregate
percentage limit shall not be exceeded, and any such Subsidiary shall thereafter
be deemed to not be an Immaterial Subsidiary hereunder; provided, further, that
the Borrower may re-designate Subsidiaries as Immaterial Subsidiaries so long as
the Borrower is in compliance with this definition.

 

“Increasing Lender” shall have the meaning set forth in Section 2.23.

 

“Incremental Commitment” shall have the meaning set forth in Section 2.23.

 

“Incremental Commitment Amount” shall have the meaning set forth in Section
2.23.

 

“Incremental Delayed Draw Term Loan” shall have the meaning set forth in Section
2.23.

 

“Incremental Equivalent Debt” shall mean any Indebtedness of the Borrower in
respect of senior or subordinated notes (issued in a public offering, Rule 144A
offering or other private placement or a bridge financing) or loans or
commitments that, in each case, are unsecured or secured by Liens on the
Collateral that are either pari passu with or junior to the Liens of the
Administrative Agent; provided that:

 

(i)the amount of such Indebtedness could be established as an Incremental
Commitment under Section 2.23(a)(i);

 

23

 

 

(ii)such Indebtedness (w) shall be in lieu of Incremental Commitments and shall
result, upon the establishment thereof, solely to the extent incurred in
reliance on Section 2.23(a)(i)(A), in a dollar for dollar reduction of the
amount of Incremental Commitments that may be established under Section
2.23(a)(i)(A), (x) shall not have any obligors (including any guarantors) that
are not Loan Parties, (y) shall (1) not be secured by any assets that are not
Collateral and (2) to the extent subordinate or secured, as applicable, be
subject to a subordination or intercreditor agreement, as applicable, on then
prevailing market terms and reasonably acceptable to the Administrative Agent,
and (z) unless the Borrower elects otherwise, such Incremental Equivalent Debt
will be deemed incurred in reliance on Section 2.23(a)(i)(B) to the extent
permitted, with the balance incurred under Section 2.23(a)(i)(A); if the
Borrower incurs any Incremental Equivalent Debt under Section 2.23(a)(i)(A)
above substantially concurrently with its incurrence of an Incremental
Equivalent Debt under Section 2.23(a)(i)(B), then the Total Net Leverage Ratio
calculated pursuant to Section 2.23(a)(i)(B) will be calculated with respect to
such incurrence under such Section 2.23(a)(i)(B) without regard to any
incurrence of indebtedness under Section 2.23(a)(i)(A);

 

(iii)before and after giving effect to any proposed Incremental Equivalent Debt
(determined, in the case of any Incremental Equivalent Debt that is to be used
to fund a Limited Condition Acquisition, as of the LCA Test Date (other than the
determination of whether any Default or Event of Default under Section 8.1(a),
8.1(b), 8.1(h) or 8.1(i) exists or would result therefrom, which shall be
determined as of the date such Limited Condition Acquisition is consummated)),
no Default or Event of Default will have occurred and be continuing;

 

(iv)the representations and warranties in the Loan Documents will be true and
correct in all material respects (except for representations and warranties that
are already qualified by materiality, which representations and warranties will
be true and correct in all respects) at the time of and immediately after giving
effect to the incurrence of such Incremental Equivalent Debt (except to the
extent that such representation or warranty expressly relates to an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects (except for representations and warranties that are
already qualified by materiality, which representations and warranties will be
true and correct in all respects) as of such earlier date); provided that if
such Incremental Equivalent Debt is to be used to fund a Limited Condition
Acquisition, the condition set forth in this clause (iv) may be satisfied with
(A) the accuracy of customary “specified representations” and “acquisition
agreement representations” and (B) such other limitations or exceptions to
representations and warranties as may be agreed by the lenders providing such
Incremental Equivalent Debt;

 

(v)before and after giving effect to any proposed Incremental Equivalent Debt
(determined, in the case of any Incremental Equivalent Debt that is to be used
to fund a Limited Condition Acquisition, as of the LCA Test Date), on a pro
forma basis (treating the Aggregate Revolving Commitments (including any
Incremental Revolving Commitments), Delayed Draw Term Loan Commitments and any
Incremental Delayed Draw Term Loans as fully funded, but excluding the cash
proceeds of any Incremental Equivalent Debt from cash and Permitted
Investments), the Borrower and its Restricted Subsidiaries are in compliance
with the Financial Covenant (on a Pro Forma Basis if such Incremental Equivalent
Debt is to be used to fund an Acquisition), measuring clause (a) of the Total
Net Leverage Ratio as of the date such Incremental Equivalent Debt is to be
established (or, in the case of a Limited Condition Acquisition, as of the LCA
Test Date) and otherwise re-computing such covenant as of the last day of the
most recently ended Fiscal Quarter for which financial statements shall have
been delivered pursuant to Section 5.1(a) or 5.1(b) (or, if the Borrower shall
have provided the Administrative Agent with monthly financial statements for the
Borrower and its Restricted Subsidiaries, recomputing such covenants as of the
last day of the most recently ended twelve month period) as if such Incremental
Equivalent Debt was established on the first day of the relevant period for
testing compliance;

 

24

 

 

(vi)(x) the maturity date of such Indebtedness shall be no earlier than the
Latest Maturity Date, (y) any such Indebtedness in the form of term loans shall
have a Weighted Average Life to maturity no shorter than the then remaining
Weighted Average Life to Maturity of the existing Term Loans (without giving
effect to any prepayments) and (z) any such Indebtedness in the form of notes
shall not have any mandatory prepayment or redemption features (other than
customary change of control offers and, if applicable, “AHYDO catch-up
payments”) that could result in prepayments or redemptions of such Indebtedness
prior to the Latest Maturity Date; provided that the requirements of this clause
(vi) shall not apply to any Incremental Equivalent Debt consisting of a
customary bridge facility, so long as the long-term Indebtedness into which such
bridge facility is to be converted or exchanged satisfies the requirements of
this clause (vi);

 

(vii)with respect to any Incremental Equivalent Debt that constitutes MFN
Eligible Debt, the MFN Adjustment will apply to such Incremental Equivalent Debt
(but the MFN Adjustment will not apply to any other Incremental Equivalent
Debt); and

 

(viii)all other terms and conditions with respect to such Indebtedness
(excluding interest margins, which shall be determined by the Borrower and the
applicable holders of such Indebtedness) shall be, at the option of the
Borrower, either (x) reasonably satisfactory to the Administrative Agent or (y)
not materially more restrictive of the Borrower and its Restricted Subsidiaries
(when taken as a whole) than the terms and conditions of the Loan Documents
(when taken as a whole), except, in the case of either clause (x) or (y), for
covenants or other provisions applicable only to periods after the Latest
Maturity Date (it being understood that (1) to the extent that any financial
maintenance covenant is added for the benefit of any Incremental Equivalent
Debt, the terms and conditions of such Indebtedness will be deemed not to be
more restrictive than the terms and conditions of the Loan Documents if such
financial maintenance covenant is also added for the benefit of the Loans and
Commitments hereunder and any Incremental Commitments (it being understood and
agreed that such financial maintenance covenant may be added to the Loan
Documents notwithstanding any restriction in Section 10.2 to the contrary), and
(2) no consent shall be required from the Administrative Agent for terms or
conditions that are more restrictive than the Loan Documents if such terms are
added to the Loan Documents) (it being understood and agreed that such more
restrictive terms and conditions may be added to the Loan Documents
notwithstanding any restriction in Section 10.2 to the contrary).

 

“Incremental Equivalent Term Loans” shall have the meaning set forth in the
definition of “Incremental Equivalent Debt”.

 

“Incremental Revolving Commitment” shall have the meaning set forth in Section
2.23.

 

“Incremental Term Loan” shall have the meaning set forth in Section 2.23.

 



25

 

 

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business, but, subject to clause (a) of the last sentence of this definition,
including any obligations in respect of earn-outs and other contingent
acquisition consideration), (iv) all obligations of such Person under any
conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (v) all Capital Lease Obligations of such Person, (vi)
all obligations, contingent or otherwise, of such Person in respect of letters
of credit, acceptances or similar extensions of credit, (vii) all Guarantees of
such Person of the type of Indebtedness described in clauses (i) through (vi)
above, (viii) all Indebtedness of a third party described in clauses (i) through
(vi) above secured by any Lien on property owned by such Person, whether or not
such Indebtedness has been assumed by such Person; provided that the amount of
any such Indebtedness under this clause (viii) shall be deemed to be the lesser
of (A) the total amount of third party Indebtedness secured by such Lien and (B)
the fair market value of the property subject to such Lien, (ix) all obligations
of such Person in respect of Disqualified Capital Stock, (x) all Off-Balance
Sheet Liabilities and (xi) all Hedging Obligations of such Person. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding the foregoing, Indebtedness shall
not include (a) obligations of such Person in respect of earn-outs and other
contingent acquisition consideration until such obligations become liabilities
on the balance sheet of such Person in accordance with GAAP (except to the
extent such obligations that are liabilities on the balance sheet of such Person
are payable solely in Capital Stock) and (b) Indebtedness arising as a result of
any changes in GAAP which would classify any operating leases so characterized
in accordance with GAAP (as GAAP is in effect as of the Closing Date) as Capital
Lease Obligations (or the equivalent) required to be reflected on a consolidated
balance sheet of the Borrower in accordance with GAAP.

 

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

 

“Initial Term Loan” means a Term Loan made by a Lender to the Borrower on the
Closing Date pursuant to Section 2.5.

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six (or, if agreed to by all applicable Lenders, twelve)
months (or such shorter period as may be agreed to by the Administrative Agent
and the Borrower); provided that:

 

(i)the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

 

(ii)if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

 

(iii)any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;

 

(iv)each principal installment of the Term Loans shall have an Interest Period
ending on each installment payment date and the remaining principal balance (if
any) of the Term Loans shall have an Interest Period determined as set forth
above; and

 

26

 

 

(v)no Interest Period may extend beyond the Revolving Commitment Termination
Date, unless on the Revolving Commitment Termination Date the aggregate
outstanding principal amount of Term Loans is equal to or greater than the
aggregate principal amount of Eurodollar Loans with Interest Periods expiring
after such date, and no Interest Period may extend beyond the Maturity Date.

 

“Investments” shall have the meaning set forth in Section 7.4.

 

“IP Rights” means, in each case, to the extent registered (or that a pending
application for registration has been filed) with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, (i)
patents (including all reissues, reexaminations, divisions, continuations,
continuations-in-part and extensions thereof); (ii) trademarks, service marks,
trade names and logos; and (iii) copyrights.

 

“Issuing Bank” shall mean SunTrust Bank, in its capacity as such an issuer of
Letters of Credit hereunder and any other Revolving Lender approved by the
Borrower to serve in such capacity.

 

“Junior Financing” shall have the meaning set forth in Section 7.12(b).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date or commitment termination date applicable to any Loan or
Commitment hereunder at such time (including, without limitation, the latest
maturity date of any Incremental Revolving Commitment, Incremental Term Loan,
Incremental Delayed Draw Term Loan, Extended Revolving Commitment, Extended
Revolving Loan, Extended Term Loan, Refinancing Term Commitment and Refinancing
Term Loan), in each case as extended in accordance with this Agreement from time
to time.

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $5,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

 

“Lead Arranger” shall mean SunTrust Robinson Humphrey, Inc. in its capacity as
the sole lead arranger in connection with this Agreement.

 

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, has been appointed for
such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment, (iii) a Lender or its Parent Company has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or (iv) a
Lender or its Parent Company has become the subject of a Bail-In Action;
provided that, for the avoidance of doubt, a Lender Insolvency Event shall not
be deemed to have occurred solely by virtue of an Undisclosed Administration or
the ownership or acquisition of any equity interest in or control of a Lender or
a Parent Company thereof by a Governmental Authority or an instrumentality
thereof so long as such ownership or acquisition does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.

 

27

 

 

“Lender-Related Hedge Provider” shall mean any Person that, at the time it
enters into a Hedging Transaction with any Loan Party, (i) is a Lender or an
Affiliate of a Lender (other than an Excluded Affiliate or Disqualified
Institution) and (ii) except when the Lender-Related Hedge Provider is SunTrust
Bank or any of its Affiliates (other than an Excluded Affiliate or Disqualified
Institution), has provided prior written notice to the Administrative Agent
which has been acknowledged in writing by the Borrower of (x) the existence of
such Hedging Transaction and (y) the methodology to be used by such parties in
determining the obligations under such Hedging Transaction from time to time. In
no event shall any Lender-Related Hedge Provider acting in such capacity be
deemed a Lender for purposes hereof to the extent of and as to Hedging
Obligations except that each reference to the term “Lender” in Article IX and
Section 10.3(b) shall be deemed to include such Lender-Related Hedge Provider.
In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.

 

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, the Swingline Lender, each Increasing
Lender, each Additional Lender that joins this Agreement pursuant to Section
2.23 and each Additional Refinancing Lender that joins this Agreement pursuant
to Section 2.27.

 

“Letter of Credit” shall mean any stand-by or commercial letter of credit issued
pursuant to Section 2.22 by the Issuing Bank for the account of the Borrower or
any other Loan Party pursuant to the LC Commitment.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Limited Condition Acquisition” shall have the meaning set forth in Section 1.5.

 

“Liquidity” shall mean, as of any date of determination, (a) the Aggregate
Revolving Commitment Amount minus (b) the aggregate Revolving Credit Exposures
of all Lenders plus (c) the aggregate amount of unrestricted cash and Permitted
Investments of the Loan Parties.

 

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, the Fee Letter, all Notices of Borrowing, all
Notices of Conversion/Continuation, all Compliance Certificates, any promissory
notes issued hereunder, any subordination and intercreditor agreements and any
and all other agreements executed in connection with any of the foregoing.

 

28

 

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require, and shall include, where
appropriate, any loan made pursuant to Section 2.23 or 2.27.

 

“Material Adverse Effect” shall mean any event, change or condition that,
individually or in the aggregate, has had, or would reasonably be expected to
have, singularly or in conjunction with any other event, change or condition,
(i) a material adverse effect on the business, financial condition, assets or
results of operations of the Loan Parties and their Subsidiaries, taken as a
whole, or (ii) a material and adverse effect on the material rights and remedies
(taken as a whole) of the Administrative Agent, the Issuing Bank, the Swingline
Lender or any Lender under the Loan Documents, taken as a whole, including the
legality, validity, binding effect or enforceability of the Loan Documents.

 

“Material Indebtedness” shall mean all Permitted Acquisition Debt, Permitted
Ratio Debt, Incremental Equivalent Debt and Credit Agreement Refinancing
Indebtedness and any other Indebtedness (other than the Loans and the Letters of
Credit) of the Borrower or any of its Restricted Subsidiaries, in each case, in
an aggregate committed or outstanding principal amount exceeding $10,000,000.

 

“Material IP” means the IP Rights that are material (individually or in the
aggregate) to the business and operations of the Borrower and its Subsidiaries
(taken as a whole) as reasonably determined by the Borrower.

 

“Maturity Date” shall mean, with respect to the Term Loans, the earlier of (i)
the fifth (5th) anniversary of the Closing Date and (ii) the date on which the
principal amount of all outstanding Term Loans have been declared or
automatically have become due and payable (whether by acceleration or otherwise)
in accordance with the terms hereof.

 

“Merger Sub” shall have the meaning set forth in the introductory paragraph
hereof.

 

“MFN Adjustment” means, with respect to the incurrence of any MFN Eligible Debt,
in the event that the All-In Yield applicable to such MFN Eligible Debt exceeds
the All-In Yield of any Term Loans (including, for purposes of this definition,
any unfunded Delayed Draw Term Loans for which a Delayed Draw Term Loan
Commitment exists) at the time of such incurrence by more than 50 basis points
per annum, then the interest rate margins for such Term Loans (except, in the
case of any such Term Loans not constituting Initial Term Loans or Delayed Draw
Term Loans (funded or unfunded), to the extent otherwise agreed by the lenders
providing such Term Loans) will automatically be increased on the date of
incurrence of such MFN Eligible Debt to the extent necessary so that the All-In
Yield of such Term Loans is equal to the All-In Yield of such MFN Eligible Debt
minus 50 basis points (provided that if such MFN Eligible Debt includes an
interest rate floor greater than the applicable interest rate floor under such
Term Loans, such differential between interest rate floors shall be equated to
the applicable interest rate margin for purposes of determining whether an
increase to the interest rate margin under such Term Loans shall be required,
but only to the extent an increase in the interest rate floor in such Term Loans
would cause an increase in the interest rate then in effect with respect
thereto).

 

“MFN Eligible Debt” means any Indebtedness incurred as Incremental Term Loans,
Incremental Delayed Draw Term Loans, Incremental Equivalent Debt, Permitted
Acquisition Debt or Permitted Ratio Debt that is, in each case, Pari Passu Lien
Indebtedness in the form of term loans.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

29

 

 

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the Borrower, any of its Restricted Subsidiaries
or an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any Subsidiary or an ERISA
Affiliate contributed to or had an obligation to contribute to such plan.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.

 

“Non-Guarantor Acquisition” shall have the meaning set forth in the definition
of Permitted Acquisition.

 

“Non-Public Information” shall mean any material non-public information (within
the meaning of United States federal and state securities laws) with respect to
the Borrower, its Affiliates or any of their securities or loans.

 

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Restricted Subsidiaries primarily for the benefit of employees of
the Borrower or such Restricted Subsidiaries residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement, or similar payments
to be made upon termination of employment, and which plan is not subject to
ERISA or the Code.

 

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

 

“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.7(b).

 

“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.

 

“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.

 

“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank, any Lender (including the Swingline
Lender) or the Lead Arranger pursuant to this Agreement or any other Loan
Document, including, without limitation, all principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
fees and expenses of counsel required to be paid by the Borrower to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) under this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party to any Lender-Related Hedge Provider, and (c) all Bank Product
Obligations, together with all renewals, extensions, modifications or
refinancings of any of the foregoing; provided that in no event shall
“Obligations” of any Guarantor include any Excluded Swap Obligation of such
Guarantor.

 

30

 

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person or (ii) any Synthetic Lease Obligation.

 

“Organization Documents” shall mean, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other organization document setting forth the manner of
election or duties of the officers, directors, managers or other similar
persons, or the designation, amount or relative rights, limitations and
preference of the Capital Stock of a Person.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended and
in effect from time to time, and any successor statute thereto.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).

 

“Parent” shall mean Repay Holdings Corporation, a Delaware corporation.

 

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Parent Pledge Agreement” shall mean that certain Pledge Agreement dated as of
the Closing Date, made by the Parent in favor of the Administrative Agent for
the benefit of the Secured Parties, as amended, restated, supplemented or
otherwise modified from time to time, pursuant to which the Parent has pledged
100% of the voting Capital Stock of the Borrower as Collateral.

 

31

 

  

“Pari Passu Lien Indebtedness” means any Indebtedness of any Loan Party that is
secured by Liens on Collateral that rank pari passu in priority with the Liens
on Collateral that secure the Obligations.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Participant Register” shall have the meaning set forth in Section 10.4(d).

 

“Patent” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

 

“Patent Security Agreement” shall mean any Patent Security Agreement executed by
a Loan Party owning Patents in favor of the Administrative Agent for the benefit
of the Secured Parties, both on the Closing Date and thereafter.

 

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Perfection Certificate” shall mean the Perfection Certificate, dated as of the
Closing Date, delivered by the Loan Parties to the Administrative Agent in
connection with the closing of the Credit Agreement.

 

“Permits” shall mean, with respect to any Person, any permit, approval, consent,
authorization, license, registration, accreditation, certificate, certification,
certificate of need, concession, grant, franchise, variance or permission from
any Governmental Authority applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.

 

“Permitted Acquisition” shall mean any Acquisition by a Loan Party or any
Restricted Subsidiary that occurs when the following conditions have been
satisfied:

 

(i)before and after giving effect to such Acquisition (determined, in the case
of a Limited Condition Acquisition, as of the LCA Test Date (other than the
determination of whether any Event of Default under Section 8.1(a), 8.1(b),
8.1(h) or 8.1(i) exists or would result therefrom, which shall be determined as
of the date such Limited Condition Acquisition is consummated)), no Event of
Default exists or would result therefrom;

 

(ii)after giving effect to such Acquisition (determined, in the case of a
Limited Condition Acquisition, as of the LCA Test Date), on a Pro Forma Basis,
the Borrower and its Restricted Subsidiaries are in compliance with the
Financial Covenant, measuring Consolidated Total Debt as of the date of such
Acquisition (or, in the case of a Limited Condition Acquisition, as of the LCA
Test Date) and otherwise re-computing such covenants as of the last day of the
most recently ended Fiscal Quarter for which financial statements shall have
been delivered pursuant to Section 5.1(a) or 5.1(b) (or, if the Borrower shall
have provided the Administrative Agent with monthly financial statements for the
Borrower and its Restricted Subsidiaries, re-computing such covenants as of the
last day of the most recently ended twelve month period) as if such Acquisition
had occurred, and any Indebtedness incurred in connection therewith was
incurred, on the first day of the relevant period for testing compliance;

 

32

 

  

(iii)the Person or assets being acquired is in the same type of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business reasonably related thereto;

 

(iv)such Acquisition shall not be hostile; and

 

(v)any Person acquired in connection with such Acquisition (or formed to
facilitate the consummation of such Acquisition) shall become a Guarantor in
accordance with and to the extent required under Section 5.12; provided that the
Borrower and its Restricted Subsidiaries shall not make Permitted Acquisitions
of Persons that do not become Guarantors or purchase of assets that are acquired
directly by Restricted Subsidiaries that are not Guarantors (each a
“Non-Guarantor Acquisition”) for aggregate consideration, together with any
Investments made in reliance on the proviso in Section 7.4(d) (in each case
determined as of the date of making any such Investment), in excess of
$10,000,000.

 

“Permitted Acquisition Debt” means Indebtedness of the Borrower and/or any
Restricted Subsidiary incurred or assumed in connection with a Permitted
Acquisition; provided that:

 

(i)subject to the provisions of Section 1.5 to the extent an LCA Election has
been made with respect to a Permitted Acquisition to be funded with the proceeds
of such Indebtedness, immediately before and after giving effect thereto and to
the use of the proceeds thereof no Default or Event of Default has occurred and
is continuing or would result therefrom;

 

(ii)if such Indebtedness is assumed, such Indebtedness shall not have been
incurred in contemplation of such Permitted Acquisition;

 

(iii)if such Indebtedness is secured on a pari passu basis with the Obligations
under this Agreement, then immediately after giving effect to the incurrence or
assumption of such Indebtedness (treating such Indebtedness as fully funded, but
excluding the cash proceeds of such Indebtedness from cash and Permitted
Investments) and on a Pro Forma Basis if such Indebtedness is to be used to fund
an Acquisition, the Total Net Leverage Ratio shall be equal to or less than
4.00:1.00;

 

(iv)such Indebtedness does not mature prior to the Latest Maturity Date for the
Term Loans at the time such Indebtedness is incurred or assumed, or have a
shorter Weighted Average Life to Maturity than the Term Loans at the time such
Indebtedness is incurred or assumed;

 

(v)if such Indebtedness is secured, then such Indebtedness shall be subject to
an intercreditor agreement on then prevailing market terms and reasonably
acceptable to the Administrative Agent;

 

(vi)if such Indebtedness constitutes MFN Eligible Debt, then the MFN Adjustment
will apply;

 

33

 

 

(vii)if such Indebtedness is incurred, such Indebtedness is not guaranteed by
any Person other than a Guarantor; and

 

(viii)the aggregate principal amount of Permitted Acquisition Debt incurred or
assumed by Restricted Subsidiaries that are not Loan Parties shall not exceed,
when aggregated with (x) Permitted Ratio Debt incurred by Restricted
Subsidiaries that are not Loan Parties, (y) Indebtedness incurred by a
Restricted Subsidiary that is not a Guarantor in reliance on Section 7.1(d) and
(z) Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not a
Guarantor in reliance on Section 7.1(e), $15,000,000 at any time outstanding.

 

“Permitted Encumbrances” shall mean:

 

(a)Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings or for which adequate reserves are being
maintained in accordance with GAAP;

 

(ix)statutory or common law Liens of landlords or lessors, carriers,
warehousemen, mechanics, materialmen and other Liens imposed by law in the
ordinary course of business for amounts not yet due or which are being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves are being maintained in accordance with GAAP;

 

(x)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(xi)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(xii)judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;

 

(xiii)customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where the Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business; and

 

(xiv)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole.

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing indebtedness for borrowed money.

 

“Permitted Holders” shall mean (x) those certain equity holders who, prior to
the Closing Date, own (directly or indirectly) Capital Stock of Hawk Parent and
who, after giving effect to the Related Transactions, will own (directly or
indirectly) Capital Stock of the Parent, and (y) Corsair and its Controlled
Investment Affiliates.

 

34

 

  

“Permitted Investments” shall mean:

 

(i)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

 

(ii)commercial paper having a rating of at least A-1 or the equivalent thereof
by S&P or at least P 1 or the equivalent thereof by Moody’s and in each case
maturing not more than six months after the date of acquisition by such Person;

 

(iii)certificates of deposit, bankers’ acceptances and time deposits maturing
within 12 months of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(iv)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;

 

(v)mutual funds investing solely in any one or more of the Permitted Investments
described in clauses (i) through (iv) above; and

 

(vi)in the case of any Foreign Subsidiary, (x) such local currencies in those
countries in which such Foreign Subsidiary transacts business from time to time
in the ordinary course of business and (y) investments of comparable tenor and
credit quality to those described in the foregoing clauses (i) through (v)
customarily utilized in countries in which a Foreign Subsidiary operates for
short term cash management purposes.

 

“Permitted Ratio Debt” means Indebtedness incurred or assumed by the Borrower
and/or any one or more Restricted Subsidiaries; provided that:

 

(i)subject to the provisions of Section 1.5 to the extent an LCA Election has
been made with respect to a Permitted Acquisition immediately before and after
giving effect thereto and to the use of the proceeds thereof no Default or Event
of Default has occurred and is continuing or would result therefrom;

 

(ii)immediately after giving effect to the incurrence or assumption of such
Indebtedness (treating such Indebtedness as fully funded, but excluding the cash
proceeds of such Indebtedness from cash and Permitted Investments) and on a Pro
Forma Basis if such Indebtedness is to be used to fund an Acquisition, the Total
Net Leverage Ratio shall be equal to or less than the lesser of (x) 4.00:1.00
and (y) the Total Net Leverage Ratio permitted under Section 6.1 as of the most
recently ended Fiscal Quarter for which financial statements shall have been
delivered (or were required to be delivered);

 

35

 

  

(iii)such Indebtedness does not mature prior to the Latest Maturity Date for the
Term Loans at the time such Indebtedness is incurred, or have a shorter Weighted
Average Life to Maturity than the Term Loans at the time such Indebtedness is
incurred;

 

(iv)if such Indebtedness is secured, then such Indebtedness shall be subject to
an intercreditor agreement on then prevailing market terms and reasonably
acceptable to the Administrative Agent;

 

(v)the interest rate, fees, and original issue discount for any Indebtedness
will be as determined by the Borrower and the Persons providing such
Indebtedness; provided that the MFN Adjustment will apply to any such
Indebtedness that constitutes MFN Eligible Debt; and

 

(vi)such Indebtedness is not guaranteed by any Person other than a Guarantor and
is not secured by any assets or property of the Borrower or any Restricted
Subsidiary that does not constitute Collateral (subject to customary exceptions
for cash collateral in favor of an agent, letter of credit issuer or similar
“fronting” lender);

 

(vii)the aggregate principal amount of Permitted Ratio Debt incurred by
Restricted Subsidiaries that are not Loan Parties shall not exceed, when
aggregated with (x) Permitted Acquisition Debt incurred by Restricted
Subsidiaries that are not Loan Parties, (y) Indebtedness incurred by a
Restricted Subsidiary that is not a Guarantor in reliance on Section 7.1(d) and
(z) Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not a
Guarantor in reliance on Section 7.1(e), $15,000,000 at any time outstanding;
and

 

(viii)the other covenants and events of default applicable to such Indebtedness
are substantially identical to, or (taken as a whole as reasonably determined by
the Borrower) no more favorable to the lenders or holders providing such
Permitted Ratio Debt than, those applicable to the Loans and Commitments under
the Loan Documents at the time of incurrence of such Permitted Ratio Debt;
provided that (x) this clause (viii) will not apply to (A) interest rate, fees,
funding discounts and other pricing terms, (B) optional prepayment, redemption
or offer to repurchase terms (which shall be no more onerous than those
applicable to the Initial Term Loan), and (C) covenants and other terms that are
(1) applied to the Loans and Commitments existing at the time of incurrence of
such Permitted Ratio Debt (so that existing Lenders also receive the benefit of
such provisions), (2) applicable only to periods after the Latest Maturity Date
at the time of incurrence of such Indebtedness or (3) on current market terms
for such type of Indebtedness (as reasonably determined by the Borrower) and (y)
if such Indebtedness contains any financial maintenance covenants, such
covenants shall not be tighter than (or in addition to) those contained in this
Agreement for any period ending on or prior to the Latest Maturity Date except
to the extent such financial maintenance covenant is also applied to the Loans
and Commitments existing at the time of incurrence of such Permitted Ratio Debt
(so that existing Lenders also receive the benefit of such financial maintenance
covenant).

 

“Permitted Tax Distributions” shall mean any distributions permitted to be made
pursuant to Section 7.5(d).

 

36

 

  

“Permitted Third Party Bank” shall mean any bank or other financial institution
with whom any Loan Party maintains a Controlled Account and with whom a Control
Account Agreement has been executed.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower
or any ERISA Affiliate or to which the Borrower has or may have an obligation to
contribute, and each such plan that is subject to Title IV of ERISA for the
five-year period immediately following the latest date on which the Borrower or
any ERISA Affiliate maintained, contributed to or had an obligation to
contribute to (or is deemed under Section 4069 of ERISA to have maintained or
contributed to or to have had an obligation to contribute to, or otherwise to
have liability with respect to) such plan.

 

“Platform” shall have the meaning set forth in Section 10.1(c).

 

“Potential Defaulting Lender” shall mean, at any time, subject to Section
2.26(b), any Lender as to which the Administrative Agent has notified the
Borrower that (i) an event of the kind referred to in the definition of “Lender
Insolvency Event” has occurred and is continuing in respect of any financial
institution affiliate of such Lender, (ii) such Lender has (or its Parent
Company or a financial institution affiliate thereof has) notified the
Administrative Agent in writing, or has stated publicly, that it does not intend
to comply with its funding obligations under any other loan agreement, credit
agreement or other financing agreement, unless such writing or public statement
states that such position is based on such Lender’s determination that one or
more conditions precedent to funding cannot be satisfied (which conditions
precedent, together with any applicable default, will be specifically identified
in such writing or public statement), or (iii) such Lender, if a Revolving
Lender, has, or whose Parent Company has, a non-investment grade rating from
Moody’s or S&P or another nationally recognized rating agency. Any determination
by the Administrative Agent that a Lender is a Potential Defaulting Lender will
be conclusive and binding, absent manifest error, and such Lender shall be
deemed to be a Potential Defaulting Lender (subject to Section 2.26(b)) upon
notification of such determination by the Administrative Agent to the Borrower,
the Issuing Bank, the Swingline Lender and the Lenders.

 

“Pricing Grid” shall have the meaning set forth in the definition of Applicable
Margin.

 

“Prime Rate” shall mean the rate of interest that the Administrative Agent
announces from time to time as its prime lending rate. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Prime Rate.

 

“Prior Indebtedness” shall mean indebtedness under that certain Revolving Credit
and Term Loan Agreement dated as of September 28, 2017, by and among M&A
Ventures, LLC, Sigma Acquisition LLC, Wildcat Acquisition LLC, and Batch
Acquisition LLC, as borrowers, the lenders party thereto, SunTrust Bank, as
administrative agent, and the other parties thereto, as amended from time to
time prior to the Closing Date.

 

“Proceeding” shall mean any investigation, inquiry, litigation, review, hearing,
suit, claim, audit, proceeding or action (in each case, whether civil, criminal,
administrative, investigative or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Authority.

 

37

 

  

“Pro Forma Basis” shall mean, (i) with respect to any Person, business, property
or asset acquired in a Permitted Acquisition or other Acquisition approved in
writing by the Required Lenders, the inclusion as “Consolidated EBITDA” of the
Consolidated EBITDA for such Person, business, property or asset as if such
Acquisition had been consummated on the first day of the applicable period,
based on historical results accounted for in accordance with GAAP, and (ii) with
respect to any Person, business, property or asset sold, transferred or
otherwise disposed of, the exclusion from “Consolidated EBITDA” of the
Consolidated EBITDA for such Person, business, property or asset so disposed of
during such period as if such disposition had been consummated on the first day
of the applicable period, in accordance with GAAP, in each case, with respect to
both the foregoing clauses (i) and (ii), with any addbacks to Consolidated
EBITDA related thereto to be subject to the limitations set forth in the
definition of “Consolidated EBITDA”.

 

“Pro Rata Share” shall mean (i) with respect to any Class of Commitment or Loan
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Commitment of such Class (or, if such Commitment has been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure or Term Loan, as applicable), and the denominator of
which shall be the sum of all Commitments of such Class of all Lenders (or, if
such Commitments have been terminated or expired or the Loans have been declared
to be due and payable, all Revolving Credit Exposure or Term Loans, as
applicable, of all Lenders) and (ii) with respect to all Classes of Commitments
and Loans of any Lender at any time, the numerator of which shall be the sum of
such Lender’s Revolving Commitment (or, if such Revolving Commitment has been
terminated or expired or the Loans have been declared to be due and payable,
such Lender’s Revolving Credit Exposure), unused Delayed Draw Term Loan
Commitment and Term Loan and the denominator of which shall be the sum of all
Lenders’ Revolving Commitments (or, if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders funded under such Commitments), unused
Delayed Draw Term Loan Commitments and Term Loans.

 

“Public Lender” shall mean any Lender who does not wish to receive Non-Public
Information and who may be engaged in investment and other market related
activities with respect to the Borrower, its Affiliates or any of their
securities or loans.

 

“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.

 

“Real Estate” shall mean all real property owned or leased by the Borrower and
its Restricted Subsidiaries.

 

“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.

 

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

 

“Refinancing Amendment” means an amendment to this Agreement executed by (a) the
Borrower, (b) the Administrative Agent, (c) each Additional Refinancing Lender
and (d) each Lender that agrees to provide any portion of Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.27.

 

“Refinancing Facilities” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

 

38

 

  

“Refinancing Loans” means any Refinancing Term Loans or Refinancing Revolving
Loans.

 

“Refinancing Revolving Commitments” means one or more Classes of commitments in
respect of Revolving Loans hereunder that result from a Refinancing Amendment.

 

“Refinancing Revolving Loans” means one or more Classes of Revolving Loans that
result from a Refinancing Amendment.

 

“Refinancing Term Commitments” means one or more Classes of Term Loan
commitments hereunder that result from a Refinancing Amendment.

 

“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.

 

“Register” has the meaning set forth in Section 10.4(c).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Rejection Notice” shall have the meaning set forth in Section 2.12(g).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s controlled Affiliates (excluding Excluded Affiliates) and the
respective officers, directors, employees, agents, advisors and controlling
persons of such Person and such Person’s controlled Affiliates.

 

“Related Transaction Documents” shall mean the Loan Documents, the Closing Date
Merger Agreement and all other agreements or instruments executed in connection
with the Related Transactions.

 

“Related Transactions” shall mean, collectively, the making of the initial Loans
on the Closing Date, the repayment in full of the Prior Indebtedness, the
consummation of the Closing Date Merger and the payment of all fees, costs and
expenses associated with all of the foregoing and the execution and delivery of
all Related Transaction Documents.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration of any
Hazardous Material into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building or
facility.

 

“Required Delayed Draw Term Loan Lenders” shall mean, at any time, Lenders
holding more than 50% of the aggregate outstanding Delayed Draw Term Loan
Commitments at such time or, if the Lenders have no Delayed Draw Term Loan
Commitments outstanding, then Lenders holding more than 50% of the aggregate
Delayed Draw Term Loans of the Lenders at such time; provided that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Delayed Draw Term Loan Commitments and Delayed Draw Term Loans shall be excluded
for purposes of determining Required Delayed Draw Term Loan Lenders.

 

39

 

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments, Delayed Draw Term Loan Commitments
and Term Loans at such time or, if the Lenders have no Commitments outstanding,
then Lenders holding more than 50% of the aggregate outstanding Revolving Credit
Exposure and Term Loans of the Lenders at such time; provided that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Revolving Commitments, Revolving Credit Exposure, Delayed Draw Term Loan
Commitments and Term Loans shall be excluded for purposes of determining
Required Lenders.

 

“Requirement of Law” for any Person shall mean any law (statutory or common),
ordinance, treaty, rule, regulation, order, or other legal requirement, or
written determination of a Governmental Authority, in each case, applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer and the chief financial officer (and their equivalents) of the Borrower
or such other representative of the Borrower as may be designated in writing by
any one of the foregoing with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld, conditioned or delayed).

 

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Capital Stock,
or any options, warrants or other rights to purchase such Capital Stock whether
now or hereafter outstanding, or any management or similar fees.

 

“Restricted Subsidiary” shall mean any Subsidiary other than an Unrestricted
Subsidiary. Unless the context otherwise specifies, a Restricted Subsidiary
shall refer to a Restricted Subsidiary of the Borrower.

 

“Retained Excess Cash Flow Amount” shall mean, with respect to any Fiscal Year,
commencing with the Fiscal Year ending December 31, 2020, the product of (a) the
Retained Excess Cash Flow Percentage for such Fiscal Year and (b) Excess Cash
Flow for such Fiscal Year (it being understood for the avoidance of doubt that,
solely for purposes of this definition, Excess Cash Flow for any Fiscal Year
shall be deemed to be zero until the Excess Cash Flow calculation certificate
contemplated in Section 2.12(d) shall have been received by the Administrative
Agent for such Fiscal Year).

 

“Retained Excess Cash Flow Percentage” shall mean, with respect to any Fiscal
Year, commencing with the Fiscal Year ending December 31, 2020, (a) 100% minus
(b) the Excess Cash Flow Percentage for such Fiscal Year.

 

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from an asset sale or disposition or otherwise) and other amounts
received or realized in respect of such Investment, in each case on an after-tax
basis.

 

40

 

  

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.23, or, in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to the terms hereof.

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) the fifth
(5th) anniversary of the Closing Date, (ii) the date on which the Revolving
Commitments are terminated in whole pursuant to Section 2.8 and (iii) the date
on which all amounts outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise).

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

 

“Revolving Lender” shall mean each Lender with a Revolving Commitment (or, if
all Revolving Commitments have been terminated, each Lender with Revolving
Credit Exposure), in such capacity.

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

 

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

 

“Sale and Leaseback Transaction” shall have the meaning set forth in Section
7.9.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) to the extent
the Borrower or any other Loan Party acquires any Foreign Subsidiaries or
engages in any business operations located outside of the U.S., the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of any Sanctions as of the relevant time.

 

“Sanctioned Person” shall mean, at any time, (a) any Person or Governmental
Authority listed in any Sanctions-related list of designated Persons maintained
by the Office of Foreign Assets Control of the U.S. Department of the Treasury,
the U.S. Department of State, or, to the extent the Borrower or any other Loan
Party acquires any Foreign Subsidiaries or engages in any business operations
located outside of the U.S., by the United Nations Security Council, the
European Union or any European Union member state, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).

 

“Screen Rate” shall mean the rate specified in clause (i) of the definition of
Adjusted LIBOR.

 

“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank, the Lender-Related Hedge Providers and the Bank Product Providers.

 

41

 

 

“Solvent” shall mean, with respect to the Borrower and its Subsidiaries on a
particular date, that on such date (a) the sum of the debt (including contingent
liabilities) of the Borrower and its Subsidiaries, taken as a whole, does not
exceed the present fair saleable value (on a going concern basis) of the assets
of the Borrower and its Subsidiaries, taken as a whole; (b) the capital of the
Borrower and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of the Borrower and its Subsidiaries, taken as a whole,
contemplated as of such date; and (c) the Borrower and its Subsidiaries, taken
as a whole, do not intend to incur, or believe that they will incur, debts
including current obligations beyond their ability to pay such debt as they
mature in the ordinary course of business. For the purposes of this definition,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Accounting Standards Codification Topic 450).

 

“Specified Equity Contribution” shall have the meaning set forth in Section 6.2.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (ii) that is, as of such date,
otherwise controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless otherwise
indicated, all references to “Subsidiary” hereunder shall mean a Subsidiary of
the Borrower.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.

 

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

 

“Swingline Lender” shall mean SunTrust Bank and its successors in such capacity.

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

42

 

 

“Tax Receivable Agreement” shall mean that certain Tax Receivable Agreement
dated as of or about the Closing Date, among Hawk Parent, Parent and the other
parties from time to time party thereto, as amended from time to time.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including an interest,
additions to tax or penalties applicable thereto.

 

“Term Lender” shall mean each Lender holding Term Loans, in such capacity.

 

“Term Loan” shall mean a term loan made by a Lender to the Borrower pursuant to
Section 2.5, 2.23 or 2.27.

 

“Term Loan A” shall mean a term loan made by a Lender to the Borrower pursuant
to Section 2.5(a).

 

“Term Loan A Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term Loan A hereunder, in a principal amount not
exceeding the amount set forth with respect to such Lender on Schedule I, as
such schedule may be amended pursuant to Section 2.23 or 2.27. The aggregate
principal amount of all Lenders’ Term Loan A Commitments as of the Closing Date
is $170,000,000.

 

“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Term Loan A Commitment and Delayed Draw Term Loan Commitment. The aggregate
principal amount of all Lenders’ Term Loan Commitments as of the Closing Date is
$210,000,000.

 

“Total Net Leverage Ratio” shall mean, as of any date, the ratio of (a)(i)
Consolidated Total Debt as of such date minus (ii) up to $20,000,000 of
unrestricted cash and Permitted Investments of the Borrower and its Restricted
Subsidiaries as of such date to (b) Consolidated EBITDA for the four consecutive
Fiscal Quarters ending on or immediately prior to such date for which financial
statements are required to have been delivered under this Agreement.

 

“Trademark” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

 

“Trademark Security Agreement” shall mean any Trademark Security Agreement
executed by a Loan Party owning registered Trademarks or applications for
Trademarks in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Closing Date and thereafter.

 

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

 

“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to Adjusted LIBOR or the Base Rate.

 

“Undisclosed Administration” shall mean in relation to a Lender or its Parent
Company the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such person is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

 

43

 

 

“Unfunded Pension Liability” of any Plan subject to Section 302 or Title IV of
ERISA or Section 412 of the Code and Non-U.S. Plan required to be funded shall
mean the amount, if any, by which the value of the accumulated plan benefits
under the Plan, determined on a funding basis, exceeds the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA or the
applicable provision of non-U.S. law (excluding any accrued but unpaid
contributions).

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
amended and in effect from time to time in the State of New York.

 

“United States” or “U.S.” shall mean the United States of America.

 

“Unrestricted Subsidiary” shall mean any Subsidiary designated by the Borrower
as an Unrestricted Subsidiary pursuant to Section 5.16 subsequent to the Closing
Date.

 

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(f)(ii).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the sum of the
products obtained by multiplying (x) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (y) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.2 Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. “Revolving
Loan” or “Term Loan”) or by Type (e.g. “Eurodollar Loan” or “Base Rate Loan”) or
by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing”).

 

44

 

 

Section 1.3 Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend the Financial Covenant to eliminate the effect
of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend the Financial Covenant for such purpose), then the Borrower’s compliance
with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification Section 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party or any Subsidiary at “fair value”, as defined
therein. Notwithstanding any other provision contained herein, any lease that is
treated as an operating lease for purposes of GAAP as of the Closing Date shall
not be treated as Indebtedness or as a Capital Lease Obligation and shall
continue to be treated as an operating lease (and any future lease, if it were
in effect on the Closing Date, that would be treated as an operating lease for
purposes of GAAP as of the Closing Date shall be treated as an operating lease),
in each case for purpose of this Agreement, notwithstanding any actual or
proposed change in the application of GAAP after the Closing Date.

 

Section 1.4 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, and (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement. Any reference herein or in
any other Loan Document to the satisfaction, repayment or payment in full of the
Obligations shall mean (a) the repayment in full in immediately available funds
of the Obligations (other than (A) letters of credit (including Letters of
Credit) that have been cancelled, Cash Collateralized or otherwise backstopped
on terms reasonably satisfactory to the Issuing Bank (including by
“grandfathering” on terms reasonably acceptable to the Issuing Bank of the
applicable letters of credit into a future credit facility), (B) contingent
reimbursement obligations (other than those described in clause (C) below) that
have been Cash Collateralized or otherwise backstopped on terms reasonably
satisfactory to the Administrative Agent, (C) contingent indemnification
obligations not yet due and payable and for which no claim has been made and (D)
except to the extent the Administrative Agent has been notified in writing such
obligations are then due and payable, Hedging Obligations and Bank Product
Obligations) and (b) all Commitments have expired or been terminated. Unless
otherwise specified, all references herein to times of day shall be references
to New York City time (daylight or standard, as applicable).

 



45

 

 

 



Section 1.5 Limited Condition Acquisitions.

 

(a) For purposes of (i) determining compliance with any provision of this
Agreement that requires the calculation of the Total Net Leverage Ratio, (ii)
determining compliance with representations and warranties or the occurrence of
any Default or Event of Default (other than an Event of Default under Section
8.1(a), 8.1(b), 8.1(h) or 8.1(i)) or (iii) testing availability under baskets
set forth herein (including, in each case, with respect to the incurrence of
Indebtedness under an Incremental Commitment incurred in connection therewith),
in each case, in connection with a Permitted Acquisition whose consummation is
not conditioned on the availability of, or on obtaining, third party financing
(any such Permitted Acquisition, a “Limited Condition Acquisition”), at the
irrevocable option of the Borrower (the Borrower’s election to exercise such
option in connection with any Limited Condition Acquisition, an “LCA Election”),
the date of determination of whether any such Limited Condition Acquisition
condition is satisfied shall be deemed to be the date the definitive agreements
for such Limited Condition Acquisition are entered into by the applicable
purchaser(s) (the “LCA Test Date”), and if, after giving pro forma effect to
such Limited Condition Acquisition and the other transactions to be entered into
in connection therewith as if they had occurred at the beginning of the most
recent test period ending prior to the LCA Test Date, the Borrower could have
taken such action on the relevant LCA Test Date in compliance with such ratio,
basket or other requirement, such ratio, basket or other requirement, as
applicable, shall be deemed to have been complied with for such Limited
Condition Acquisition.

 

(b)  If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket (other than maintenance testing of the Financial Covenant) on or
following the relevant LCA Test Date and prior to the date on which all Limited
Condition Acquisitions have either (i) been consummated or (ii) been terminated
or expired in accordance with the terms of the definitive agreements applicable
thereto without consummation, any such ratio or basket shall be (A) calculated
(and tested) on a pro forma basis assuming all pending Limited Condition
Acquisitions and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated, (B) calculated (and tested) on a pro forma basis
assuming each pending Limited Condition Acquisition (independent of, and without
giving effect to, any other pending Limited Condition Acquisition) and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and (C) calculated (and tested) assuming all pending Limited
Condition Acquisitions have been terminated or expired in accordance with the
terms of the definitive agreements applicable thereto without consummation.
Notwithstanding anything set forth herein to the contrary, (x) in no event shall
more than three Limited Condition Acquisitions be pending at any time and (y)
any determination in connection with any Limited Condition Acquisition of
compliance with representations and warranties or as to the occurrence or
absence of any Default or Event of Default hereunder as of the date the
definitive agreements for such Limited Condition Acquisition are entered into by
the applicable purchaser(s) (rather than the date of consummation of the
applicable Limited Condition Acquisition) shall not be deemed to constitute a
waiver of or consent to any breach of representations and warranties hereunder
or any Default or Event of Default hereunder that may exist at the time of
consummation of such Limited Condition Acquisition.

 

Section 1.6 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.

 

46

 

 

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1 General Description of Facilities. Subject to and upon the terms and
conditions herein set forth, (i) the Lenders hereby establish in favor of the
Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2; (ii) the Issuing Bank may
issue Letters of Credit in accordance with Section 2.22; (iii) the Swingline
Lender may make Swingline Loans in accordance with Section 2.4; (iv) each Lender
agrees to purchase a participation interest in the Letters of Credit and the
Swingline Loans pursuant to the terms and conditions hereof; provided that in no
event shall the aggregate principal amount of all outstanding Revolving Loans,
Swingline Loans and outstanding LC Exposure exceed the Aggregate Revolving
Commitment Amount in effect from time to time; (v) each Lender severally agrees
to make a Term Loan A to the Borrower in a principal amount not exceeding such
Lender’s Term Loan A Commitment on the Closing Date; and (vi) each Lender
severally agrees to make Delayed Draw Term Loans to the Borrower in a principal
amount not exceeding such Lender’s Delayed Draw Term Loan Commitment in effect
from time to time.

 

Section 2.2 Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Aggregate Revolving Commitments, to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitment Amount. During the Availability Period, the
Borrower shall be entitled to borrow, prepay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; provided that the
Borrower may not borrow or reborrow should there exist a Default or Event of
Default.

 

Section 2.3 Procedure for Revolving and Delayed Draw Term Loan Borrowings.

 

(a) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Revolving Borrowing,
substantially in the form of Exhibit 2.3 attached hereto (a “Notice of Revolving
Borrowing”), (x) prior to 12:00 p.m. (or such later time as the Administrative
Agent may reasonably permit) on the requested date of each Base Rate Borrowing
and (y) prior to 12:00 p.m. (or such later time as the Administrative Agent may
reasonably permit) three (3) Business Days prior to the requested date of each
Eurodollar Borrowing; provided that any Notice of Revolving Borrowing to be made
on the Closing Date (whether a Eurocurrency Borrowing or Base Rate Borrowing)
may be given not later than 12:00 p.m. (or such later time as the Administrative
Agent may reasonably agree), one Business Day prior to the date of the proposed
Borrowing, which notice may be subject to the effectiveness of the Credit
Agreement. Each Notice of Revolving Borrowing shall be irrevocable (other than
any Notice of Revolving Borrowing in connection with (x) a Borrowing of
Revolving Loans on the Closing Date or (y) the consummation of a Permitted
Acquisition) and shall specify (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request. The aggregate principal amount of
each Eurodollar Borrowing shall not be less than $500,000 or a larger multiple
of $100,000, and the aggregate principal amount of each Base Rate Borrowing
shall not be less than $250,000 or a larger multiple of $100,000 (or, in each
case, such lesser amount (i) as agreed to by the Administrative Agent (which
agreement shall not be unreasonably withheld, conditioned or delayed) or (ii) if
such amount constitutes the remaining Aggregate Revolving Commitment Amount);
provided that Base Rate Loans made pursuant to Section 2.4 or Section 2.22(d)
may be made in lesser amounts as provided therein. Promptly following the
receipt of a Notice of Revolving Borrowing in accordance herewith, the
Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.

 



47

 

 

(b)  The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Delayed Draw Term Loan
Borrowing (x) prior to 12:00 p.m. (or such later time as the Administrative
Agent may reasonably permit) on the requested date of any such Borrowing that is
a Base Rate Borrowing and (y) prior to 12:00 p.m. (or such later time as the
Administrative Agent may reasonably permit) three (3) Business Days prior to the
requested date of any such Borrowing that is a Eurodollar Borrowing. Each such
notice of a Delayed Draw Term Loan Borrowing shall specify (i) the aggregate
principal amount of such Borrowing, (ii) the date of such Borrowing (which shall
be a Business Day), (iii) the Type of Delayed Draw Term Loan comprising such
Borrowing and (iv) in the case of a Eurodollar Borrowing, the duration of the
initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period). Each Delayed Draw Term Loan Borrowing shall
consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrowers may
request. Promptly following the receipt of a notice of a Delayed Draw Term Loan
Borrowing in accordance herewith, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Delayed Draw Term
Loan to be made as part of the requested Delayed Draw Term Loan Borrowing.

 

(c)  At no time shall the total number of Eurodollar Borrowings outstanding at
any time exceed eight (8).

 

Section 2.4 Swingline Commitment.

 

(a)  Subject to the terms and conditions set forth herein, the Swingline Lender
shall make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and (ii)
the difference between the Aggregate Revolving Commitment Amount and the
aggregate Revolving Credit Exposures of all Lenders; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.

 

(b)  The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing,
substantially in the form of Exhibit 2.4 attached hereto (a “Notice of Swingline
Borrowing”), prior to 12:00 p.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify (i) the principal amount of such Swingline Borrowing, (ii) the date of
such Swingline Borrowing (which shall be a Business Day) and (iii) the account
of the Borrower to which the proceeds of such Swingline Borrowing should be
credited. The Administrative Agent will promptly advise the Swingline Lender of
each Notice of Swingline Borrowing. The aggregate principal amount of each
Swingline Loan shall not be less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 2:00 p.m. on the requested date of such Swingline
Borrowing.

 



48

 

 

(c)  The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (each of which hereby irrevocably
authorizes and directs the Swingline Lender to act on its behalf), give a Notice
of Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.6, which will be used solely for the repayment of such Swingline Loan.

 

(d)  If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender.

 

(e)  Each Lender’s obligation to make a Base Rate Loan pursuant to subsection
(c) of this Section or to purchase participating interests pursuant to
subsection (d) of this Section shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have or claim against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of any Lender’s Revolving Commitment, (iii) the
existence (or alleged existence) of any event or condition which has had or
would reasonably be expected to have a Material Adverse Effect, (iv) any breach
of this Agreement or any other Loan Document by any Loan Party, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such amount
is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof (x) at the Federal Funds Rate until the second Business Day after
such demand and (y) at the Base Rate at all times thereafter. Until such time as
such Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents. In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due to it hereunder to the Swingline
Lender to fund the amount of such Lender’s participation interest in such
Swingline Loans that such Lender failed to fund pursuant to this Section, until
such amount has been purchased in full.

 

Section 2.5 Term Loan Commitments.

 

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a single term loan to the Borrower on the Closing Date in a
principal amount equal to the Term Loan A Commitment of such Lender. The
execution and delivery of this Agreement by the Borrower and the satisfaction of
all conditions precedent pursuant to Section 3.1 shall be deemed to constitute
the Borrower’s request to borrow the Term Loan A on the Closing Date.

 



49

 

 

(b)  Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a term loan or term loans to the Borrower from time to time
during the Delayed Draw Availability Period, which Delayed Draw Term Loans (i)
shall not exceed, for any such Lender, the Delayed Draw Term Loan Commitment of
such Lender, and (ii) may be repaid or prepaid in accordance with the provisions
hereof, but once repaid or prepaid may not be reborrowed.

 

(c)  The Term Loans may be, from time to time, Base Rate Loans or Eurodollar
Loans or a combination thereof; provided that on the Closing Date all Term Loans
shall be Base Rate Loans (unless the Borrower executes a funding indemnity in
form and substance reasonably satisfactory to the Administrative Agent).

 

Section 2.6 Funding of Borrowings.

 

(a)  Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date (or, if such proposed date is the Closing Date, promptly after the
conditions in Section 3.1 have been satisfied (or waived by the Lead Arranger)),
to an account maintained by the Borrower with the Administrative Agent or, at
the Borrower’s option, by effecting a wire transfer of such amounts to an
account designated by the Borrower to the Administrative Agent.

 

(b)  Unless the Administrative Agent shall have been notified by any Lender
prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in
which such Lender is to participate that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest (x) at the Federal Funds Rate
until the second Business Day after such demand and (y) at the Base Rate at all
times thereafter. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest at
the rate specified for such Borrowing. Nothing in this subsection shall be
deemed to relieve any Lender from its obligation to fund its Pro Rata Share of
any Borrowing hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

(c)  All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

 



50

 

 

Section 2.7 Interest Elections.

 

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing. Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)  To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing that is to be converted or continued, as the case may
be, substantially in the form of Exhibit 2.7 attached hereto (a “Notice of
Conversion/Continuation”) (x) prior to 12:00 p.m. one (1) Business Day prior to
the requested date of a conversion into a Base Rate Borrowing and (y) prior to
12:00 p.m. three (3) Business Days prior to a continuation of or conversion into
a Eurodollar Borrowing. Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and, if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing), (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day, (iii)
whether the resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing, and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing,
the Interest Period applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of “Interest Period”. If
any such Notice of Conversion/Continuation requests a Eurodollar Borrowing but
does not specify an Interest Period, the Borrower shall be deemed to have
selected an Interest Period of one month. The principal amount of any resulting
Borrowing shall satisfy the minimum borrowing amount for Eurodollar Borrowings
and Base Rate Borrowings set forth in Section 2.3.

 

(c)  If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Eurodollar Borrowing with a one-month term. No Borrowing may be converted
into, or continued as, a Eurodollar Borrowing with an Interest Period of greater
than one (1) month if an Event of Default exists, unless the Administrative
Agent and each of the Lenders shall have otherwise consented in writing. No
conversion of any Eurodollar Loan shall be permitted except on the last day of
the Interest Period in respect thereof.

 

(d)  Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

Section 2.8 Optional Reduction and Termination of Commitments.

 

(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Term Loan A Commitments shall terminate on the Closing
Date upon the making of the Term Loans pursuant to Section 2.5(a). Upon the
making of any Delayed Draw Term Loan pursuant to Section 2.5(b), the
corresponding portion of the Delayed Draw Term Loan Commitment shall terminate;
provided that the entire Delayed Draw Term Loan Commitment shall be terminated
on the last day of the Delayed Draw Availability Period unless otherwise sooner
terminated in accordance with the terms hereof.

 

51

 

 

(b)  Upon at least one (1) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable; provided that a notice of commitment reduction under this
Section 2.8(b) may, to the extent delivered in connection with a termination of
the Aggregate Revolving Commitments in whole, state that such notice is
conditional upon the effectiveness of other credit facilities, the receipt of
proceeds from the issuance of other Indebtedness or equity or the consummation
of a change of control or an asset sale, in which case such notice of commitment
termination may be rescinded by the Borrower (by notice to the Administrative
Agent on or prior to the specified date of termination) if such condition is not
satisfied), the Borrower may reduce the Aggregate Revolving Commitments in part
or terminate the Aggregate Revolving Commitments in whole, in each case without
penalty or premium; provided that (i) any partial reduction shall apply to
reduce proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section shall be in an amount of at
least $1,000,000 and any larger multiple of $500,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the aggregate outstanding Revolving
Credit Exposure of all Lenders. Any such reduction in the Aggregate Revolving
Commitment Amount below the principal amount of the Swingline Commitment and the
LC Commitment shall result in a dollar-for-dollar reduction in the Swingline
Commitment and the LC Commitment.

 

(c)  The Borrower may terminate (on a non-ratable basis) the unused amount of
the Revolving Commitment of a Defaulting Lender, and in such event the
provisions of Section 2.21(e) will apply to all amounts thereafter paid by the
Borrower for the account of any such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that, before and after giving effect to such termination the aggregate
outstanding Revolving Credit Exposure of all Lenders may not exceed the
Aggregate Revolving Commitment Amount; provided, further, that such termination
will not be deemed to be a waiver or release of any claim that the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender.

 

Section 2.9 Repayment of Loans.

 

(a)  The outstanding principal amount of all Revolving Loans and Swingline Loans
shall be due and payable (together with accrued and unpaid interest thereon) on
the Revolving Commitment Termination Date.

 

(b)  The Borrower unconditionally promises to pay to the Administrative Agent
for the account of the Lenders holding the Term Loan A the principal amount of
the Term Loan A made pursuant to Section 2.5(a) in installments payable on the
dates and in the respective amounts shown below:

 

Date of Payment  Amount of Term Loan A Payment  December 31, 2019 
$1,062,500.00  March 31, 2020  $1,062,500.00  June 30, 2020  $1,062,500.00 
September 30, 2020  $1,062,500.00  December 31, 2020  $1,062,500.00  March 31,
2021  $1,062,500.00  June 30, 2021  $1,062,500.00  September 30, 2021 
$2,125,000.00  December 31, 2021  $2,125,000.00  March 31, 2022  $2,125,000.00 
June 30, 2022  $2,125,000.00  September 30, 2022  $3,187,500.00  December 31,
2022  $3,187,500.00  March 31, 2023  $3,187,500.00  June 30, 2023 
$3,187,500.00  September 30, 2023  $3,187,500.00  December 31, 2023 
$3,187,500.00  March 31, 2024  $3,187,500.00 

 

provided that, to the extent not previously paid, the entire unpaid principal
balance of the Term Loan A shall be due and payable in full on the Maturity
Date.

 



52

 

 

(c) The Borrower unconditionally promises to pay to the Administrative Agent for
the account of the Lenders holding Delayed Draw Term Loans the principal amount
of each Delayed Draw Term Loan made pursuant to Section 2.5(b) in installments
payable on the last day of each March, June, September and December, commencing
on the last day of the first full calendar quarter ending after the date of
funding of such Delayed Draw Term Loan, with each such installment being in the
aggregate principal amount for all such Lenders equal to (i) in the case of any
such installment due on or before June 30, 2021, 0.625% of the initial principal
amount of such Delayed Draw Term Loan, (ii) in the case of any such installment
due after June 30, 2021 but on or before June 30, 2022, 1.25% of the initial
principal amount of such Delayed Draw Term Loan and (iii) in the case of any
such installment due after June 30, 2022 but on or before March 31, 2024, 1.875%
of the initial principal amount of such Delayed Draw Term Loan (and on such
other date(s) and in such other amounts as may be required from time to time
pursuant to this Agreement); provided that, to the extent not previously paid,
the entire unpaid principal balance of the Delayed Draw Term Loans shall be due
and payable in full on the Maturity Date.

 

Section 2.10 Evidence of Indebtedness.

 

(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment, the Term Loan A
Commitment and the Delayed Draw Term Loan Commitment of each Lender, (ii) the
amount of each Loan made hereunder by each Lender, the Class and Type thereof
and, in the case of each Eurodollar Loan, the Interest Period applicable
thereto, (iii) the date of any continuation of any Loan pursuant to Section 2.7,
(iv) the date of any conversion of all or a portion of any Loan to another Type
pursuant to Section 2.7, (v) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of the Loans and (vi) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
the Loans and each Lender’s Pro Rata Share thereof. The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided that the failure or delay
of any Lender or the Administrative Agent in maintaining or making entries into
any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

 

(b) This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrower agrees
that it will prepare, execute and deliver to such Lender a promissory note
payable to such Lender and its registered assigns and in a form reasonably
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the payee named therein and its registered assigns.

 

Section 2.11 Optional Prepayments. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than (i) in the case
of any prepayment of any Eurodollar Borrowing, 12:00 p.m. not less than three
(3) Business Days prior to the date of such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, not less than one (1) Business Day prior
to the date of such prepayment, and (iii) in the case of any prepayment of any
Swingline Borrowing, prior to 1:00 p.m. on the date of such prepayment or, in
each case such shorter period as the Administrative Agent may agree (such
agreement not to be unreasonably withheld, conditioned or delayed). Each such
notice shall be irrevocable (but, to the extent delivered in connection with a
prepayment of the Term Loans in full or a prepayment of all outstanding
Revolving Loans (and termination of the Aggregate Revolving Commitments in
whole), may be conditioned upon the consummation of another transaction) and
shall specify the proposed date of such prepayment and the principal amount of
each Borrowing or portion thereof to be prepaid. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each affected Lender of
the contents thereof and of such Lender’s Pro Rata Share of any such prepayment.
If such notice is given, the aggregate amount specified in such notice shall be
due and payable on the date designated in such notice, together with accrued
interest to such date on the amount so prepaid in accordance with Section
2.13(d); provided that if a Eurodollar Borrowing is prepaid on a date other than
the last day of an Interest Period applicable thereto, the Borrower shall also
pay all amounts required pursuant to Section 2.19. Each partial prepayment of
any Loan (other than a Swingline Loan) shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type
pursuant to Section 2.2 or, in the case of a Swingline Loan, pursuant to Section
2.4 (or, in each case, such lesser amount to the extent outstanding). Each
prepayment of a Borrowing shall be applied ratably to the Loans comprising such
Borrowing and, in the case of a prepayment of a Term Loan Borrowing, shall be
applied to installments of the Term Loans as directed by the Borrower (and
absent any such direction, to the remaining installments of the Term Loans in
direct order of maturity thereof); provided that, notwithstanding the foregoing,
all voluntary prepayments of Term Loan Borrowings shall be applied pro rata
among such Borrowings and any outstanding Credit Agreement Refinancing
Indebtedness of the same class as such Borrowings incurred pursuant to a
Refinancing Amendment.

 



53

 

 

Section 2.12 Mandatory Prepayments.

 

(a)  Within ten (10) Business Days after receipt by the Borrower or any of its
Restricted Subsidiaries of any net cash proceeds of any sale or disposition by
the Borrower or any of its Restricted Subsidiaries of any of its assets, the
Borrower shall make a prepayment in an amount equal to all such proceeds, net of
(i) commissions and other reasonable and customary transaction costs, fees and
expenses (including any underwriting, brokerage or other customary selling
commissions, legal, advisory and other fees and expenses (including title and
recording expenses), associated therewith and sales, VAT, income, withholding,
transfer and other taxes arising therefrom) properly attributable to such
transaction and payable by the Borrower or any Restricted Subsidiary in
connection therewith (in each case, paid to non-Affiliates), (ii) payments of
unassumed liabilities relating to the assets sold, transferred or otherwise
disposed of at the time of, or within 90 days after, the date of such sale,
transfer or other disposition, (iii) taxes (including any tax distributions
related to the foregoing or otherwise permitted under this Agreement paid or
reasonably estimated to be payable as a result thereof, (iv) appropriate amounts
that must be set aside as a reserve in accordance with GAAP against any
indemnities, liabilities (contingent or otherwise) or purchase price
adjustments, in each case associated with such sale or property loss, including
liabilities that are required to be repaid as a result thereof, (v) any funded
escrow established pursuant to the documents evidencing any such sale, transfer
or disposition to secure any indemnification obligations or adjustments to the
purchase price associated with any such sale, transfer or disposition (provided
that to the extent that any amounts are released from such escrow to the
Borrower or a Restricted Subsidiary, such amounts, net of any related expenses,
shall constitute net cash proceeds of such sale, transfer or disposition) and
(vi) any amount required to be paid or prepaid on Indebtedness (other than the
Obligations (including any Incremental Commitments), any Incremental Equivalent
Debt and any Credit Agreement Refinancing Indebtedness) secured by the property
subject thereto (other than a Lien that ranks subordinated to the Lien securing
the Obligations); provided that Borrower shall not be required to make a
mandatory prepayment hereunder with respect to (x) proceeds from the sales or
dispositions of inventory in the ordinary course of business, (y) proceeds from
sales or disposition of assets of up to $3,000,000 during any four (4) Fiscal
Quarter period and (z) proceeds from sales or disposition of assets that are
reinvested in assets (other than inventory) used or usable in the business of
the Borrower and its Restricted Subsidiaries within 365 days following receipt
thereof or committed to be reinvested pursuant to a binding contract prior to
the expiration of such 365-day period and actually reinvested within 180 days
following the date of such commitment. Any such prepayment shall be applied in
accordance with subsection (e) of this Section.

 

(b)  Within five (5) Business Days after receipt by the Borrower or any of its
Restricted Subsidiaries of any net cash proceeds from any casualty insurance
policies or eminent domain, condemnation or similar proceedings, the Borrower
shall make a prepayment in an amount equal to all such proceeds, net of (i)
costs, fees and expenses properly attributable to such event and payable by the
Borrower or any Restricted Subsidiary in connection therewith (in each case,
paid to non-Affiliates), (ii) taxes (including any tax distributions related to
the foregoing or otherwise permitted under this Agreement paid or reasonably
estimated to be payable as a result thereof, (iii) in the case of any such event
regarding a non-wholly owned Restricted Subsidiary, the pro rata portion of such
proceeds that is contractually required (including pursuant to the
organizational documents of such Subsidiary) to be paid to third Persons holding
minority interests of such Subsidiary at the time of such event (with such
portion not to exceed such third Person’s proportionate share of such proceeds
based on its relative holding of Capital Stock in such Subsidiary), (iv) any
funded escrow established in connection with any such event (provided that to
the extent that any amounts are released from such escrow to the Borrower or a
Restricted Subsidiary, such amounts, net of any related expenses, shall
constitute net cash proceeds of such event), (v) appropriate amounts that must
be set aside as a reserve in accordance with GAAP against any indemnities or
liabilities (contingent or otherwise), in each case associated with such
property loss, including liabilities that are required to be repaid as a result
thereof and (vi) any amount required to be paid or prepaid on Indebtedness
(other than the Obligations (including any Incremental Commitments), any
Incremental Equivalent Debt and any Credit Agreement Refinancing Indebtedness)
secured by the property subject thereto (other than a Lien that ranks
subordinated to the Lien securing the Obligations); provided that Borrower shall
not be required to make a prepayment hereunder with respect to (x) proceeds from
casualty insurance policies or eminent domain, condemnation or similar
proceedings of up to $3,000,000 during any four (4) Fiscal Quarter period and
(y) proceeds from casualty insurance policies or eminent domain, condemnation or
similar proceedings that are reinvested in assets (other than inventory, except
to the extent inventory was the subject of casualty) used or usable in the
business of the Borrower and its Restricted Subsidiaries within 365 days
following receipt thereof or committed to be reinvested pursuant to a binding
contract prior to the expiration of such 365-day period and actually reinvested
within 180 days following the date of such commitment. Any such prepayment shall
be applied in accordance with subsection (e) of this Section.

 



54

 

 

(c)  No later than five (5) Business Days following the date of receipt by the
Borrower or any of its Restricted Subsidiaries of any proceeds from any issuance
of Indebtedness by the Borrower or any of its Restricted Subsidiaries, the
Borrower shall make a mandatory prepayment in an amount equal to all such
proceeds of Indebtedness; provided that, in the case of any such issuance of
Indebtedness, such mandatory prepayment shall be net of underwriting discounts
and commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by the Borrower
or a Restricted Subsidiary in connection therewith (in each case, paid to
non-Affiliates); provided, further, that the Borrower shall not be required to
make a mandatory prepayment with respect to proceeds of Indebtedness permitted
hereunder (other than any Credit Agreement Refinancing Indebtedness). Any such
prepayment shall be applied in accordance with subsection (e) of this Section.

 

(d)  Commencing with the Fiscal Year ending December 31, 2020, no later than ten
(10) Business Days after the date on which the Borrower’s annual audited
financial statements for such Fiscal Year are required to be delivered pursuant
to Section 5.1(a), to the extent that the Total Net Leverage Ratio as of the
last day of such Fiscal Year is greater than 3.25:1.00, the Borrower shall make
a prepayment in an amount equal to 50% (such percentage, including as it may be
reduced as described below, the “Excess Cash Flow Percentage”) of Excess Cash
Flow for such Fiscal Year; provided that (i) the Excess Cash Flow Percentage
shall be reduced to (A) 25% if the Total Net Leverage Ratio as of the last day
of such Fiscal Year is less than or equal to 3.25:1.00 but greater than
2.75:1.00 and (B) 0% if the Total Net Leverage Ratio as of the last day of such
Fiscal Year is less than or equal to 2.75:100, and (ii) at the option of the
Borrower, any amount required to by prepaid under this subsection (d) shall be
reduced on a dollar-for-dollar basis by the sum of (x) voluntary prepayments of
the Term Loans and any Pari Passu Lien Indebtedness of the Borrower or any
Restricted Subsidiary permitted to be outstanding under Section 7.1 and (y)
solely to the extent accompanied by a permanent reduction in the Revolving
Commitments in accordance with Section 2.8(b), voluntary prepayments of the
Revolving Loans, in each case, made prior to the date such prepayment is
required under this subsection (d) (without duplication in any subsequent Fiscal
Year). Any such prepayment shall be applied in accordance with subsection (e) of
this Section. Any such prepayment shall be accompanied by a certificate signed
by a Responsible Officer of the Borrower certifying in reasonable detail the
manner in which Excess Cash Flow and the resulting prepayment were calculated,
which certificate shall be in the form of Exhibit 2.12 attached hereto or any
other form approved by the Administrative Agent (such approval not to be
unreasonably withheld, conditioned or delayed).

 



55

 

 

(e)  Any prepayments made by the Borrower pursuant to subsection (a), (b), (c)
or (d) of this Section shall be applied to the principal balance of the Term
Loans and any Pari Passu Lien Indebtedness of the Borrower or any Restricted
Subsidiary permitted to be outstanding under Section 7.1 that may share in such
prepayments pro rata to the Lenders based on their Pro Rata Shares of the Term
Loans and such other Indebtedness, if any, and applied to the next four (4)
installments of the Term Loans in direct order of maturity and then to the
remaining installments of the Term Loans on a pro rata basis (excluding, for
certainty, the final payment due on the Maturity Date); provided that any
prepayment of Term Loans with the proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Refinanced
Debt.

 

(f)  If at any time the aggregate Revolving Credit Exposure of all Lenders
exceeds the Aggregate Revolving Commitment Amount, as reduced pursuant to
Section 2.8 or otherwise, the Borrower shall immediately repay the Swingline
Loans and the Revolving Loans in an amount equal to such excess, together with
all accrued and unpaid interest on such excess amount and any amounts due under
Section 2.19. Each prepayment shall be applied as follows: first, to the
Swingline Loans to the full extent thereof; second, to the Base Rate Loans to
the full extent thereof; and third, to the Eurodollar Loans to the full extent
thereof. If, after giving effect to prepayment of all Swingline Loans and
Revolving Loans, the aggregate Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Commitment Amount, the Borrower shall Cash Collateralize
their reimbursement obligations with respect to all Letters of Credit in an
amount equal to such excess plus any accrued and unpaid fees thereon.

 

(g)  The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayments required to be made pursuant to subsection (a), (b), (c)
and (d) of this Section not later than 1:00 p.m. at least three (3) Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
aggregate amount of such prepayment expected to be made by the Borrower. The
Administrative Agent will promptly notify each applicable Lender of the contents
of the Borrower’s prepayment notice and of such Lender’s Pro Rata Share of the
prepayment. Each Lender may reject all (but not less than all) of its Pro Rata
Share of any mandatory prepayment (such declined amounts, the “Declined
Proceeds”) required to be made pursuant to subsection (a), (b), (c) or (d) of
this Section by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent no later than 5:00 p.m. one Business Day after the date of
such Lender’s receipt of notice from the Administrative Agent regarding such
prepayment; provided, however, in no event may the proceeds of any Credit
Agreement Refinancing Indebtedness be rejected. If a Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above, any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment. Any Declined Proceeds shall be retained by the Borrower.

 

(h)  Notwithstanding anything to the contrary contained herein, the Borrower and
the other Loan Parties shall not be required to cause any amounts to be
repatriated to the United States (whether or not such amounts are used in or
excluded from the determination of the amount of any mandatory prepayments
hereunder) to the extent that, and only for so long as, any such repatriation
could, in the Borrower’s good faith determination, reasonably be expected to
have adverse Tax consequences for the Borrower or any direct or indirect parent
of the Borrower, or any Subsidiary.

 



56

 

 

Section 2.13 Interest on Loans.

 

(a)  The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate
plus the Applicable Margin in effect from time to time and (ii) each Eurodollar
Loan at Adjusted LIBOR for the applicable Interest Period in effect for such
Loan plus the Applicable Margin in effect from time to time.

 

(b)  The Borrower shall pay interest on each Swingline Loan at the lesser of (i)
the Base Rate plus the Applicable Margin and (ii) the Swingline Lender’s quoted
rate for Swingline Loans, in each case, in effect from time to time.

 

(c)  Notwithstanding Section 2.13(a) or 2.13(b), automatically after an Event of
Default has occurred and is continuing under Section 8.1(a), 8.1(b), 8.1(h) or
8.1(i), the Borrower shall pay interest (“Default Interest”), except to the
extent owed to a Defaulting Lender, with respect to all past due Eurodollar
Loans at the rate per annum equal to 200 basis points above the otherwise
applicable interest rate for such Eurodollar Loans for the then-current Interest
Period until the last day of such Interest Period, and thereafter, and with
respect to all past due Base Rate Loans and all other past due Obligations
hereunder (other than Loans), at the rate per annum equal to 200 basis points
above the otherwise applicable interest rate for Base Rate Loans.

 

(d)  Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last Business Day of each
March, June, September and December and on the Revolving Commitment Termination
Date or the Maturity Date, as the case may be. Interest on all outstanding
Eurodollar Loans shall be payable on the last day of each Interest Period
applicable thereto, and, in the case of any Eurodollar Loans having an Interest
Period in excess of three months, on each day which occurs every three months
after the initial date of such Interest Period, and on the Revolving Commitment
Termination Date or the Maturity Date, as the case may be. Interest on any Loan
which is converted into a Loan of another Type or which is repaid or prepaid
shall be payable on the date of such conversion or on the date of any such
repayment or prepayment (on the amount repaid or prepaid) thereof. All Default
Interest shall be payable on demand.

 

(e)  The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

 

Section 2.14 Fees.

 

(a)  The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon by the Borrower and the
Administrative Agent pursuant to the Fee Letter.

 

(b)  The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum on the daily amount of the unused Revolving Commitment of such Lender
during the Availability Period. For purposes of computing such commitment fee,
the Revolving Commitment of each Lender shall be deemed used to the extent of
the outstanding Revolving Loans and LC Exposure, but not Swingline Exposure, of
such Lender.

 



57

 

 

(c)  The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including, without limitation, any LC Exposure that remains outstanding after
the Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its
own account a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the Availability Period
(or until the date that such Letter of Credit is irrevocably cancelled or Cash
Collateralized, whichever is later), as well as the Issuing Bank’s standard fees
with respect to issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder.

 

(d)  The Borrower agrees to pay to the Administrative Agent for the account of
each Lender with a Delayed Draw Term Loan Commitment, a commitment fee, which
shall accrue from and after the date that is thirty-one (31) days after the
Closing Date, at the rate of 0.50% per annum on the daily amount of the
outstanding Delayed Draw Term Loan Commitment of such Lender during the Delayed
Draw Availability Period.

 

(e)  Accrued fees under Sections 2.14(b), 2.14(c) and 2.14(d) shall be payable
quarterly in arrears on the last Business Day of each March, June, September and
December and on the Revolving Commitment Termination Date (and, if later, the
date the Loans and LC Exposure shall be repaid in their entirety); provided that
any such fees accruing under Section 2.14(c) after the Revolving Commitment
Termination Date shall be payable on demand.

 

(f)  Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
commitment fees accruing with respect to its Revolving Commitment during such
period pursuant to Section 2.14(b), letter of credit fees accruing during such
period pursuant to Section 2.14(c) or commitment fees accruing with respect to
its Delayed Draw Term Loan Commitment during such period pursuant to Section
2.14(d) (in each case, without prejudice to the rights of the Lenders other than
Defaulting Lenders in respect of such fees), provided that (x) to the extent
that a portion of the LC Exposure of such Defaulting Lender is reallocated to
the Non-Defaulting Lenders pursuant to Section 2.26, such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Revolving Commitments, and (y) to the extent any portion
of such LC Exposure cannot be so reallocated, such fees will instead accrue for
the benefit of and be payable to the Issuing Bank. The pro rata payment
provisions of Section 2.21 shall automatically be deemed adjusted to reflect the
provisions of this subsection.

 

Section 2.15 Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed (including
the first day but excluding the last day). All other interest and all fees
hereunder shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day). Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be made in good faith and, except for manifest error, shall be
final, conclusive and binding for all purposes.

 



58

 

 

Section 2.16 Inability to Determine Interest Rates. (a) If, prior to the
commencement of any Interest Period for any Eurodollar Borrowing:

 

(i)  the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate and reasonable means do not
exist for ascertaining Adjusted LIBOR (including, without limitation, because
the Screen Rate is not available or published on a current basis) for such
Interest Period, or

 

(ii)  the Administrative Agent shall have received notice from the Required
Lenders that Adjusted LIBOR does not adequately and fairly reflect the cost to
such Lenders of making, funding or maintaining their Eurodollar Loans for such
Interest Period,

  

then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and to the Lenders as
soon as practicable thereafter. Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement. Unless the Borrower notifies the Administrative Agent at least one
(1) Business Day before the date of any Eurodollar Borrowing for which a Notice
of Revolving Borrowing or a Notice of Conversion/Continuation has previously
been given that it elects not to borrow, continue or convert to a Eurodollar
Borrowing on such date, then such Revolving Borrowing shall be made as,
continued as or converted into a Base Rate Borrowing.

 

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) above have not
arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Screen Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin).
Notwithstanding anything to the contrary in Section 10.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.16(b), only to the extent the Screen Rate for the applicable
currency and/or such Interest Period is not available or published at such time
on a current basis), (x) any Notice of Conversion/Continuation that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (y) if any Notice of Revolving
Borrowing that requests a Eurodollar Borrowing, such Borrowing shall be made as
a Base Rate Borrowing; provided, that, if such alternate rate of interest shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 



59

 

 

Section 2.17 Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be
made as a Base Rate Loan as part of the same Revolving Borrowing for the same
Interest Period and, if the affected Eurodollar Loan is then outstanding, such
Loan shall be converted to a Base Rate Loan either (i) on the last day of the
then current Interest Period applicable to such Eurodollar Loan if such Lender
may lawfully continue to maintain such Loan to such date or (ii) immediately if
such Lender shall determine that it may not lawfully continue to maintain such
Eurodollar Loan to such date. Notwithstanding the foregoing, the affected Lender
shall, prior to giving such notice to the Administrative Agent, designate a
different Applicable Lending Office if such designation would avoid the need for
giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.

 

Section 2.18 Increased Costs.

 

(a) If any Change in Law shall:

 

(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of Adjusted
LIBOR hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
Adjusted LIBOR) or the Issuing Bank;

 

(ii)  impose on any Lender, the Issuing Bank or the eurodollar interbank market
any other condition affecting this Agreement or any Eurodollar Loans made by
such Lender or any Letter of Credit or any participation therein; or

 

(iii)  subject any Recipient to any Taxes (other than Indemnified Taxes, Other
Taxes and Excluded Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then, from time to time, such Lender or the Issuing Bank may
provide the Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such increased costs or reduced
amounts, and within thirty (30) days after receipt of such notice and demand the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amounts as will compensate such Lender or the Issuing Bank for any
such increased costs incurred or reduction suffered.

 

60

 

 

(b)  If any Lender or the Issuing Bank shall have determined that on or after
the date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or the Issuing Bank) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender, the Issuing Bank or such Parent Company could have achieved
but for such Change in Law (taking into consideration such Lender’s or the
Issuing Bank’s policies or the policies of such Parent Company with respect to
capital adequacy), then, from time to time, such Lender or the Issuing Bank may
provide the Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such reduced amounts, and within
thirty (30) days after receipt of such notice and demand the Borrower shall pay
to such Lender or the Issuing Bank, as the case may be, such additional amounts
as will compensate such Lender, the Issuing Bank or such Parent Company for any
such reduction suffered.

 

(c)  A certificate of such Lender or the Issuing Bank setting forth the amount
in reasonable detail or amounts necessary to compensate such Lender, the Issuing
Bank or the Parent Company of such Lender or the Issuing Bank, as the case may
be, specified in subsection (a) or (b) of this Section shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error.

 

(d)  With respect to any request for compensation or other payment under
Sections 2.16, 2.17, 2.18, or 2.20 of this Agreement, failure or delay on the
part of any Lender or the Issuing Bank or other Recipient (as applicable) to
demand compensation shall not constitute a waiver of such Person’s right to
demand such compensation; provided that the Borrower (and the other Loan
Parties) shall not be required to compensate such a Recipient for any amount
incurred or reductions suffered if such Recipient notifies the Borrower in
writing of the event that gives rise to such request more than nine months after
such event; provided that if the circumstances giving rise to such request is
retroactive, then such nine-month period shall be extended to include the period
of retroactive effect thereof.

 

Section 2.19 Funding Indemnity. In the event of (a) the payment of any principal
of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (unless such notice is revocable and is revoked in
accordance with its terms) or (d) any assignment to a Replacement Lender
required to be made pursuant to Section 2.25, then, in any such event, the
Borrower shall compensate each Lender, within thirty (30) days after written
demand from such Lender (which demand must be given by such Lender promptly
following the event giving rise to such compensation), for any loss, cost or
expense attributable to such event (excluding, for the avoidance of doubt, any
lost profits). In the case of a Eurodollar Loan, such loss, cost or expense
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (A) the amount of interest that would have accrued on the principal
amount of such Eurodollar Loan if such event had not occurred at Adjusted LIBOR
applicable to such Eurodollar Loan for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Eurodollar Loan) over (B) the amount of interest that
would accrue on the principal amount of such Eurodollar Loan for the same period
if Adjusted LIBOR were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan. A certificate as to any additional amount payable
under this Section submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

 

61

 

 

Section 2.20 Taxes.

 

(a)  For purposes of this Section 2.20, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.

 

(b)  Any and all payments by or on account of any obligation of the Borrower or
any other Loan Party hereunder or under any other Loan Document shall be made
without deduction or withholding for any Taxes; provided that if any applicable
law requires the deduction or withholding of any Tax from any such payment, then
the applicable Withholding Agent shall make such deduction or withholding and
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the Borrower or other Loan Party, as
applicable, shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) the applicable Recipient shall
receive an amount equal to the sum it would have received had no such deductions
or withholdings been made.

 

(c)  Without duplication of any obligation under subsection (a) of this Section,
the Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)  Without duplication of any obligation under this Section, the Borrower
shall indemnify each Recipient, within thirty (30) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid or
payable by such Recipient or required to be withheld or deducted from a payment
to such Recipient (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that if the
Borrower reasonably believes that such Taxes were not correctly or legally
asserted, the Recipient shall use reasonable efforts to cooperate with the
Borrower to obtain a refund of such Taxes so long as such efforts would not, in
the sole determination of the Recipient result in any additional unreimbursed
costs or expenses or be otherwise disadvantageous to such Recipient in the good
faith exercise of its discretion. A certificate as to the amount of such payment
or liability delivered to the Borrower by the applicable Recipient, setting
forth in good faith and reasonable detail a description and calculation of the
applicable Indemnified Taxes or Other Taxes (with a copy to the Administrative
Agent in the case of a Recipient other than the Administrative Agent) shall be
conclusive, absent manifest error.

 

(e)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower or other Loan Party, as applicable, shall deliver to the Administrative
Agent an original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 



62

 

 

(f)  Tax Forms. (i) Any Recipient that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Recipient, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such
Recipient is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.20(f)(ii)(A), -(f)(ii)(B) and
-(f)(ii)(F) below) shall not be required if in the applicable Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing:

 

(A)  Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly executed
originals of IRS Form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is exempt from U.S. federal backup
withholding tax.

 

(B)  Any Lender that is a Foreign Person shall, to the extent it is legally
entitled to do so, (w) on or prior to the date such Lender becomes a Lender
under this Agreement, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this subsection, and (z) from time to time upon the reasonable
request by the Borrower or the Administrative Agent, deliver to the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

(1)  if such Lender is claiming eligibility for benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, duly executed originals of IRS Form W-8BEN or W-8BEN-E,
or any successor form thereto, establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “interest” article of such tax
treaty, and (y) with respect to any other applicable payments under any Loan
Document, duly executed originals of IRS Form W-8BEN or W-8BEN-E, or any
successor form thereto, establishing an exemption from, or reduction of, U.S.
federal withholding tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(2)  duly executed originals of IRS Form W-8ECI, or any successor form thereto,
certifying that the payments received by such Lender are effectively connected
with such Lender’s conduct of a trade or business in the United States;

 

63

 

 

(3)  if such Lender is claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, duly executed
originals of IRS Form W-8BEN or W-8BEN-E, or any successor form thereto,
together with a certificate (a “U.S. Tax Compliance Certificate”) upon which
such Lender certifies that (1) such Lender is not a bank for purposes of Section
881(c)(3)(A) of the Code, or the obligation of the Borrower hereunder is not,
with respect to such Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that Section, (2) such
Lender is not a 10% shareholder of the Borrower within the meaning of Section
871(h)(3) or Section 881(c)(3)(B) of the Code, (3) such Lender is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Section 881(c)(3)(C) of the Code, and (4) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Lender; or

 

(4)  if such Lender is not the beneficial owner (for example, a partnership or a
participating Lender granting a typical participation), duly executed originals
of IRS Form W-8IMY, or any successor form thereto, accompanied by IRS Form W-9,
IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of such direct or indirect partner.

 

(C)  Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(D)  If the Administrative Agent is a U.S. Person, it shall deliver to the
Borrower on or prior to the date on which it becomes the Administrative Agent
under this Agreement with two duly completed copies of Internal Revenue Service
Form W-9. If the Administrative Agent is not a “United States person” (as
defined in Section 7701(a)(30) of the Code), it shall provide to the Borrower on
or prior to the date on which it becomes the Administrative Agent under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower):

 

(1) two executed copies of IRS Form W-8ECI with respect to any amounts payable
to the Administrative Agent for its own account; and

 



64

 

 

(2) two executed copies of IRS Form W-8IMY with respect to any amounts payable
to the Administrative Agent for the account of others, certifying that it is a
“U.S. branch” and that the payments it receives for the account of others are
not effectively connected with the conduct of its trade or business within the
United States and that it is using such form as evidence of its agreement with
the Borrower to be treated as a U.S. person with respect to such payments (and
the Borrower and the Administrative Agent agree to so treat the Administrative
Agent as a U.S. person with respect to such payments as contemplated by Section
1.1441-1(b)(2)(iv) of the United States Treasury Regulations).

 

(E)  Each Lender and the Administrative Agent agree that if any form or
certification it previously delivered under this Section expires or becomes
obsolete or inaccurate in any respect and such Lender or the Administrative
Agent is not legally entitled to provide an updated form or certification, it
shall promptly notify the Borrower and the Administrative Agent (in the case of
a Lender) of its inability to update such form or certification.

 

(F)  If a payment made to a Lender or the Administrative Agent or any other
Recipient under any Loan Document would be subject to U.S. federal withholding
tax imposed by FATCA if such Lender or the Administrative Agent or Recipient
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or the Administrative Agent or Recipient shall deliver
to the Borrower and the Administrative Agent (in the case of a Lender) at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent (in the case of a Lender) such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent (in the case of a Lender)
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender or the
Administrative Agent or Recipient has complied with such Lender or the
Administrative Agent’s or other Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for the
purposes of this clause (F), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 



65

 

 

Section 2.21 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)  The Borrower shall make each payment required to be made by any of them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.18, 2.19 or 2.20, or
otherwise) prior to 2:00 p.m. on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes, except as required by applicable law. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the Issuing Bank or the Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.18, 2.19, 2.20
and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.

 

(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as follows: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to all interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to all principal of the Loans and
unreimbursed LC Disbursements then due and payable hereunder, pro rata to the
parties entitled thereto based on their respective pro rata shares of such
principal and unreimbursed LC Disbursements.

 

(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure, Term Loans and accrued interest and
fees thereon than the proportion received by any other Lender with respect to
its Revolving Credit Exposure or Term Loans, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Credit Exposure and Term Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Exposure and Term Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this subsection shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender or Disqualified
Institution) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Exposure
or Term Loans to any assignee or participant. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 



66

 

 

(d)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)  Notwithstanding anything herein to the contrary, any amount paid by the
Borrower for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, reimbursement of LC Disbursements,
indemnity payments or other amounts) will be retained by the Administrative
Agent in a segregated non-interest bearing account until the Revolving
Commitment Termination Date, at which time the funds in such account will be
applied by the Administrative Agent, to the fullest extent permitted by law, in
the following order of priority: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement; second,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank and the Swingline Lender under this Agreement; third, to the payment of
interest due and payable to the Lenders hereunder that are not Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them; fourth, to the payment of fees then due and payable to
the Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such fees then due and payable to them; fifth, to
the payment of principal and unreimbursed LC Disbursements then due and payable
to the Lenders hereunder that are not Defaulting Lenders, ratably in accordance
with the amounts thereof then due and payable to them; sixth, to the ratable
payment of other amounts then due and payable to the Lenders hereunder that are
not Defaulting Lenders; and seventh, to pay amounts owing under this Agreement
to such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.

 

Section 2.22 Letters of Credit.

 

(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to subsections (d) and (e) of this
Section, will issue, at the request of the Borrower, Letters of Credit for the
account of the Borrower or any other Loan Party or Restricted Subsidiary on the
terms and conditions hereinafter set forth; provided that (i) each Letter of
Credit shall expire on the earlier of (A) the date one year after the date of
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof (which may occur automatically), one year after the date such renewal or
extension becomes effective, so long as (x) the Borrower and the Issuing Bank
have the option to prevent such renewal or extension prior to the effectiveness
thereof and (y) neither the Issuing Bank nor the Borrower shall permit any such
renewal or extension to extend any Letter of Credit beyond the date set forth in
clause (B) below) and (B) the date that is five (5) Business Days prior to the
Revolving Commitment Termination Date (unless Cash Collateralized or otherwise
backstopped in a manner reasonably acceptable to the applicable Issuing Bank
(including by “grandfathering” on terms reasonably acceptable to the Issuing
Bank of the applicable letters of credit into a future credit facility)); (ii)
each Letter of Credit shall be in a stated amount of at least $100,000 (or such
lesser amount as the applicable Issuing Bank shall agree); and (iii) the
Borrower may not request any Letter of Credit if, after giving effect to such
issuance, (A) the aggregate LC Exposure would exceed the LC Commitment or (B)
the aggregate Revolving Credit Exposure of all Lenders would exceed the
Aggregate Revolving Commitment Amount. Each Revolving Lender shall be deemed to
have purchased, and hereby irrevocably and unconditionally purchases from the
relevant Issuing Bank without recourse a participation in each Letter of Credit
equal to such Revolving Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit on the date of issuance. Each
issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Lender by an amount equal to the amount of such
participation.

 



67

 

 

(b)  To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance (or such
shorter period as the Issuing Bank may agree) specifying the date (which shall
be a Business Day) such Letter of Credit is to be issued (or amended, renewed or
extended, as the case may be), the expiration date of such Letter of Credit, the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. In addition to the satisfaction of the conditions
in Article III, the issuance of such Letter of Credit (or any amendment which
increases the amount of such Letter of Credit) will be subject to the further
conditions that such Letter of Credit shall be in such form and contain such
terms as the Issuing Bank shall reasonably approve and that the Borrower shall
have executed and delivered any additional applications, agreements and
instruments relating to such Letter of Credit as the Issuing Bank shall
reasonably require; provided that in the event of any conflict between such
applications, agreements or instruments and this Agreement, the terms of this
Agreement shall control.

 

(c)  At least two (2) Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice,
and, if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent, on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit, directing the Issuing Bank not
to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in subsection (a) of this Section
or that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.

 

68

 

 

(d)  The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to such LC Disbursement. The Borrower
shall be irrevocably and unconditionally obligated to reimburse the Issuing Bank
for any LC Disbursements paid by the Issuing Bank in respect of such drawing,
without presentment, demand or other formalities of any kind. Unless the
Borrower shall have notified the Issuing Bank and the Administrative Agent prior
to 11:00 a.m. on the Business Day immediately prior to the date on which such
drawing is honored that the Borrower intends to reimburse the Issuing Bank for
the amount of such drawing in funds other than from the proceeds of Revolving
Loans, the Borrower shall be deemed to have timely given a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders to make a Base Rate
Borrowing on the date on which such drawing is honored in an exact amount due to
the Issuing Bank; provided that for purposes solely of such Borrowing, the
conditions precedent set forth in Section 3.2 hereof shall not be applicable.
The Administrative Agent shall notify the Lenders of such Borrowing in
accordance with Section 2.3, and each Lender shall make the proceeds of its Base
Rate Loan included in such Borrowing available to the Administrative Agent for
the account of the Issuing Bank in accordance with Section 2.6. The proceeds of
such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.

 

(e)  If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) of this Section in an amount equal to its Pro Rata Share of such
LC Disbursement on and as of the date which such Base Rate Borrowing should have
occurred. Each Lender’s obligation to fund its participation shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (i) any set-off, counterclaim, recoupment, defense or other
right that such Lender or any other Person may have against the Issuing Bank or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of the Aggregate Revolving Commitments,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any Subsidiary, (iv) any breach of this Agreement by the Borrower or
any other Lender, (v) any amendment, renewal or extension of any Letter of
Credit or (vi) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. On the date that such participation is
required to be funded, each Lender shall promptly transfer, in immediately
available funds, the amount of its participation to the Administrative Agent for
the account of the Issuing Bank. Whenever, at any time after the Issuing Bank
has received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.

 

(f)  To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to subsection (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in Section
2.13(c).

 



69

 

 

(g)  If any Event of Default shall occur and be continuing, on the second (2nd)
Business Day after the date on which the Borrower receives written notice from
the Administrative Agent or the Required Lenders demanding that the Borrower’s
reimbursement obligations with respect to the Letters of Credit be Cash
Collateralized pursuant to this subsection, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Issuing Bank and the Lenders, an amount in cash equal
to 103% of the aggregate LC Exposure of all Lenders as of such date plus any
accrued and unpaid fees thereon; provided that such obligation to Cash
Collateralize the reimbursement obligations of the Borrower with respect to the
Letters of Credit shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default described in Section 8.1(h) or 8.1(i).
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. The Borrower agrees to
execute any documents and/or certificates reasonably required to effectuate the
intent of this subsection. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it had not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to Cash Collateralize its
reimbursement obligations with respect to the Letters of Credit as a result of
the occurrence of an Event of Default, such Cash Collateral so posted (to the
extent not so applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.

 

(h)  Upon the request of any Lender or the Borrower, but no more frequently than
quarterly, the Issuing Bank shall deliver (through the Administrative Agent) to
each Lender and the Borrower a report describing the aggregate Letters of Credit
then outstanding. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

 

(i)  The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

 

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement;

 

70

 

 

(ii)  the existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

 

(iii)  any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

 

(iv)  payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

 

(v)  any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of set-off against, the
Borrower’s obligations hereunder; or

 

(vi)  the existence of a Default or an Event of Default.

 

Neither the Administrative Agent, the Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 



71

 

 

(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98), International Chamber of Commerce Publication No. 590 (or such later
revision as may be published by the International Chamber of Commerce on any
date any Letter of Credit may be issued), (ii) each documentary Letter of Credit
shall be governed by the Uniform Customs and Practices for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600 (or such
later revision as may be published by the International Chamber of Commerce on
any date any Letter of Credit may be issued) and (iii) the Borrower shall
specify the foregoing in each letter of credit application submitted for the
issuance of a Letter of Credit.

 

Section 2.23 Increase of Commitments; Additional Lenders.

 

(a) From time to time after the Closing Date and subject solely to the
conditions set forth in this Section 2.23, the Borrower and one or more
Increasing Lenders or Additional Lenders (each as defined below) may enter into
an agreement to increase the aggregate Revolving Commitments (each such
increase, an “Incremental Revolving Commitment”), increase the aggregate Delayed
Draw Term Loan Commitments and/or add one or more delayed draw term loan
facilities (each such increase or additional facility, an “Incremental Delayed
Draw Term Loan”), and/or increase the aggregate Term Loan A Commitments and/or
add one or more term loan facilities (each such increase or additional facility,
an “Incremental Term Loan”; the Incremental Revolving Commitment together with
the commitment for each Incremental Term Loan and Incremental Delayed Draw Term
Loan are herein referred to as an “Incremental Commitment” and the principal
amount of each Incremental Commitment is referred to herein as the “Incremental
Commitment Amount”), so long as the following conditions are satisfied:

 

(i)  the aggregate principal amount of all Incremental Commitments established
pursuant to this Section shall not exceed an amount equal to the sum of (A)
$40,000,000 and (B) the maximum amount that would result in a Total Net Leverage
Ratio, on a pro forma basis (treating the amount of any Incremental Revolving
Commitments extended on such date, Delayed Draw Term Loan Commitments and any
Incremental Delayed Draw Term Loans as fully funded, but excluding the cash
proceeds of any Incremental Commitment Amounts or Incremental Equivalent Debt
from cash and Permitted Investments) (and on a Pro Forma Basis if such
Incremental Commitment is to be used to fund an Acquisition), of not more than
4.00:1.00 as of the most recently ended Fiscal Quarter for which financial
statements shall have been delivered (or, if the Borrower shall have provided
the Administrative Agent with monthly financial statements for the Borrower and
its Restricted Subsidiaries in form and substance reasonably satisfactory to the
Administrative Agent, as of the most recently ended twelve month period);
provided that, in any event, the aggregate amount of Incremental Revolving
Commitments shall not exceed $25,000,000; provided, further, that the aggregate
principal amount of Incremental Equivalent Debt established after the Closing
Date in reliance on clause (i)(A) above shall result in a dollar for dollar
reduction in the amount of Incremental Commitments permitted to be established
pursuant to clause (i)(A) of this Section. Unless the Borrower elects otherwise,
each Incremental Commitment will be deemed incurred first under clause (i)(B)
above to the extent permitted, with the balance incurred under clause (i)(A)
above. If the Borrower incurs an Incremental Commitment under clause (i)(A)
above substantially concurrently with its incurrence of an Incremental
Commitment under clause (i)(B) above, then the Total Net Leverage Ratio
calculated pursuant to this subsection (i) will be calculated with respect to
such incurrence under clause (i)(B) above without regard to any incurrence of
indebtedness under clause (i)(A) above;

 

(ii)  before and after giving effect to any proposed Incremental Commitment
(determined, in the case of any Incremental Commitment that is to be used to
fund a Limited Condition Acquisition, as of the LCA Test Date (other than the
determination of whether any Event of Default under Section 8.1(a), 8.1(b),
8.1(h) or 8.1(i) exists or would result therefrom, which shall be determined as
of the date such Limited Condition Acquisition is consummated)), no Default or
Event of Default will have occurred and be continuing;

 



72

 

 

(iii)  the representations and warranties in the Loan Documents will be true and
correct in all material respects (except for representations and warranties that
are already qualified by materiality, which representations and warranties will
be true and correct in all respects) at the time of and on the date of the
incurrence of such Incremental Commitment (except to the extent that any such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects (except for representations and warranties that are already qualified
by materiality, which representations and warranties will be true and correct in
all respects) as of such earlier date); provided that if such Incremental
Commitment is to be used to fund a Limited Condition Acquisition, the condition
set forth in this clause (iii) may be satisfied with (A) the accuracy of
customary “specified representations” and “acquisition agreement
representations” and (B) such other limitations or exceptions to representations
and warranties as may be agreed by the lenders providing such Incremental
Commitment;

 

(iv)  after giving effect to any proposed Incremental Commitment (determined, in
the case of any Incremental Commitment that is to be used to fund a Limited
Condition Acquisition, as of the LCA Test Date), on a pro forma basis (treating
the Incremental Revolving Commitments, Delayed Draw Term Loan Commitments and
any Incremental Delayed Draw Term Loans as fully funded, but excluding the cash
proceeds of any Incremental Commitment Amounts or Incremental Equivalent Debt
from cash and Permitted Investments), the Borrower and its Restricted
Subsidiaries are in compliance with the Financial Covenant (on a Pro Forma Basis
if such Incremental Commitment is to be used to fund an Acquisition), measuring
clause (a) of the Total Net Leverage Ratio as of the date such Incremental
Commitment is to be established (or, in the case of a Limited Condition
Acquisition, as of the LCA Test Date) and otherwise recomputing such covenant as
of the last day of the most recently ended Fiscal Quarter for which financial
statements shall have been delivered pursuant to Section 5.1(a) or 5.1(b) (or,
if the Borrower shall have provided the Administrative Agent with monthly
financial statements for the Borrower and its Restricted Subsidiaries,
re-computing such covenants as of the last day of the most recently ended twelve
month period) as if such Incremental Commitment was established on the first day
of the relevant period for testing compliance;

 

(v)  all Incremental Delayed Draw Term Loans and Incremental Term Loans
established pursuant to this Section as increases to the aggregate Delayed Draw
Term Loan Commitments and Term Loan A Commitments, respectively, shall be on the
exact same terms (other than original issue discount and upfront fees and
subject to clause (ix) below) and pursuant to the same documentation (other than
the amendment evidencing such Incremental Delayed Draw Term Loans or Incremental
Term Loans) applicable to the Delayed Draw Term Loan and the Term Loan A,
respectively;

 



73

 

 

(vi)  subject to clause (d) of this Section, all Incremental Delayed Draw Term
Loans and Incremental Term Loans established as a new tranche of delayed draw
term loans or term loans shall be on terms and pursuant to documentation to be
determined; provided that:

 

(A)  to the extent such terms and documentation are not consistent with the
Delayed Draw Term Loan or the Term Loan A, as applicable, except to the extent
permitted by clause (ix) below, they shall be reasonably satisfactory to the
Administrative Agent (except for covenants and other provisions applicable only
to periods after the Latest Maturity Date);

 

(B)  if such Indebtedness contains any financial maintenance covenants, such
covenants shall not be tighter than (or in addition to) those contained in this
Agreement for any period ending on or prior to the Latest Maturity Date;

 

(C)  the final maturity date for any such Incremental Delayed Draw Term Loan or
Incremental Term Loan shall be no earlier than the Latest Maturity Date for the
Delayed Draw Term Loan and the Term Loan A, respectively; and

 

(D)  the Weighted Average Life to Maturity for any such Incremental Delayed Draw
Term Loan or Incremental Term Loan shall be no shorter than the remaining
Weighted Average Life to Maturity of the Delayed Draw Term Loan and the Term
Loan A, respectively;

 

(vii)  any Incremental Revolving Commitments provided pursuant to this Section
shall be on terms (including pricing and maturity but excluding upfront fees)
and pursuant to documentation applicable to the Revolving Commitments
outstanding immediately prior to such incurrence;

 

(viii)  (A) obligations in respect of any Incremental Commitments (1) shall
constitute Obligations, (2) shall have the same guarantees as the Obligations
and (3) shall rank pari passu in right of payment and security with the other
Loans and (B) and all collateral securing any such Incremental Commitments shall
also secure all other Obligations; and

 

(ix)  with respect to any Incremental Delayed Draw Term Loans and Incremental
Term Loans that constitute MFN Eligible Debt, the MFN Adjustment will apply to
such Incremental Delayed Draw Term Loans and Incremental Term Loans.

 



74

 

 

(b) The Borrower shall provide at least 10 Business Days’ written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender) of any proposal to establish an Incremental Commitment. The Borrower may
also, but is not required to, specify any fees offered to those Lenders (the
“Increasing Lenders”) that agree to provide any Incremental Commitment, which
fees may be variable based upon the amount any such Lender is willing to
provide. Each Increasing Lender shall as soon as practicable, and in any case
within 5 Business Days following receipt of such notice, specify in a written
notice to the Borrower and the Administrative Agent the amount of such proposed
Incremental Commitment that it is willing to provide. No Lender (or any
successor thereto) shall have any obligation, express or implied, to provide any
portion of any requested Incremental Commitment, and any decision by a Lender to
provide any portion of any such Incremental Commitment shall be made in its sole
discretion independently from any other Lender. Only the consent of each
Increasing Lender shall be required to establish an Incremental Commitment
pursuant to this Section. No Lender that declines to provide any requested
Incremental Commitment may be replaced with respect to any of its existing
Commitments or Loans as a result thereof without such Lender’s consent. If any
Lender shall fail to notify the Borrower and the Administrative Agent in writing
about whether it will provide any Incremental Commitment within 5 Business Days
after receipt of such notice, such Lender shall be deemed to have declined to do
so. The Borrower may accept some or all of the amounts offered by existing
Lenders or may designate new lenders (subject to the restrictions set forth in
Section 10.4, as if such Loans were being acquired via assignment) as additional
Lenders hereunder in accordance with this Section (the “Additional Lenders”),
which Additional Lenders may assume all or a portion of such Incremental
Commitment and, in the case of any proposed Incremental Revolving Commitments or
Incremental Delayed Draw Term Loans, such Additional Lenders shall be acceptable
to the Administrative Agent (such approval not to be unreasonably withheld). The
Borrower and the Administrative Agent shall have discretion jointly to adjust
the allocation of any Incremental Commitments among the Increasing Lenders and
the Additional Lenders. The sum of the portion of any proposed Incremental
Commitment that is to be provided by Increasing Lenders plus the portion of such
Incremental Commitment that is to be provided by Additional Lenders shall not,
in the aggregate, exceed the proposed Incremental Commitment Amount.

 

(c) Subject to subsections (a) and (b) of this Section, any Incremental
Commitment requested by the Borrower shall be effective upon delivery to the
Administrative Agent of each of the following documents:

 

(i)  an executed copy of an instrument of joinder or amendment, in form and
substance reasonably acceptable to the Administrative Agent, executed by the
Borrower, each Additional Lender and each Increasing Lender, setting forth such
Incremental Commitments of such Lenders and setting forth the agreement of each
Additional Lender to become a party to this Agreement and to be bound by all of
the terms and provisions hereof;

 

(ii)  to the extent reasonably required by the Administrative Agent after
consultation with the Borrower, legal opinions and authorizing resolutions, in
each case, with respect to such Incremental Commitment and consistent with those
delivered on the Closing Date, other than changes to such legal opinions
resulting from a change in law or change in fact;

 

(iii)  a certificate of the Borrower signed by a Responsible Officer, in form
and substance reasonably acceptable to the Administrative Agent, certifying that
each of the conditions in subsection (a) of this Section has been satisfied; and

 

(iv)  to the extent requested by any Additional Lender or any Increasing Lender,
executed promissory notes evidencing such Incremental Commitment, issued by the
Borrower in accordance with Section 2.10.

 

Upon the effectiveness of any such Incremental Commitment, the Commitments and
Pro Rata Share of each Lender will be adjusted, as applicable, to give effect to
such Incremental Commitment, and Schedule I shall automatically be deemed
amended accordingly.

 



75

 

 

(d) If any Incremental Delayed Draw Term Loans or Incremental Term Loans are to
have terms that are different from the Delayed Draw Term Loans and Term Loan A,
respectively, outstanding immediately prior to such incurrence (any such Delayed
Draw Term Loans or Incremental Term Loans, the “Non-Conforming Credit
Extensions”), all such terms shall be as set forth in a separate assumption
agreement among the Borrower, the Lenders providing such Incremental Term Loans
and the Administrative Agent, the execution and delivery of which agreement
shall be a condition to the effectiveness of the Non-Conforming Credit
Extensions; provided that, for the avoidance of doubt, all Non-Conforming Credit
Extensions shall be subject to Section 2.23(a). The scheduled principal payments
on the Term Loan A to be made pursuant to Sections 2.9(b) shall be ratably
increased after the incurrence of any Incremental Term Loan constituting an
increase the aggregate Term Loan A Commitments. After the incurrence of any
Non-Conforming Credit Extensions, all optional and mandatory prepayments of Term
Loans shall be allocated ratably between the then-outstanding Term Loans and
such Non-Conforming Credit Extensions (or, in the case of such Non-Conforming
Credit Extensions, a less than ratable basis to the extent agreed to in the
applicable assumption agreement). If the Borrower incurs Incremental Revolving
Commitments under this Section, the Borrower shall, after such time, repay and
incur Revolving Loans ratably as between the Incremental Revolving Commitments
and the Revolving Commitments outstanding immediately prior to such incurrence
and no amounts shall be payable by the Borrower pursuant to Section 2.19 in
connection therewith. Notwithstanding anything to the contrary in Section 10.2,
the Administrative Agent is expressly permitted to amend the Loan Documents to
the extent necessary to give effect to any increase pursuant to this Section and
mechanical changes necessary or advisable in connection therewith (including
amendments to implement the requirements in the preceding two sentences,
amendments to ensure pro rata allocations of Eurodollar Loans and Base Rate
Loans between Loans incurred pursuant to this Section and Loans outstanding
immediately prior to any such incurrence and amendments to implement ratable
participation in Letters of Credit between the Incremental Revolving Commitments
and the Revolving Commitments outstanding immediately prior to any such
incurrence).

 

Section 2.24 Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.

 

Section 2.25 Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, (b) any Lender is a Defaulting Lender or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent contemplated by Section 10.2(b) that requires the consent of each Lender
or each Lender directly and adversely affected thereby, more than 50% (in dollar
amount) of such Lenders, as applicable, shall have consented to such amendment,
modification, termination, waiver or consent, but one or more of such Lenders
shall not have consented thereto (each a “Non-Consenting Lender”), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b), including, to the extent required therein, the consent of the
Administrative Agent), all of its interests, rights (other than its existing
rights to payments pursuant to Section 2.18 or 2.20, as applicable) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender) (a “Replacement Lender”);
provided that (i) such Lender shall have received payment of an amount equal to
the outstanding principal amount of all Loans owed to it, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (in the case of such outstanding principal and accrued interest) and
from the Borrower (in the case of all other amounts), (ii) in the case of a
claim for compensation under Section 2.18 or payments required to be made
pursuant to Section 2.20, such assignment will result in a reduction in such
compensation or payments, and (iii) in the case of a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such terminated Lender was a Non-Consenting Lender. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 



76

 

 

Section 2.26 Defaulting Lenders and Potential Defaulting Lenders.

 

(a) If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender or a Potential Defaulting Lender, the following provisions
shall apply, notwithstanding anything to the contrary in this Agreement:

 

(i)  the LC Exposure and the Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the proviso below, automatically be reallocated
(effective no later than one (1) Business Day after the Administrative Agent has
actual knowledge that such Revolving Lender has become a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Commitments (calculated as if the Defaulting Lender’s Revolving
Commitment was reduced to zero and each Non-Defaulting Lender’s Revolving
Commitment had been increased proportionately); provided that the sum of each
Non-Defaulting Lender’s total Revolving Credit Exposure may not in any event
exceed the Revolving Commitment of such Non-Defaulting Lender as in effect at
the time of such reallocation; and

 

(ii)  to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and the Swingline Exposure of any Defaulting Lender cannot be
reallocated pursuant to clause (i) above for any reason, or with respect to the
LC Exposure and the Swingline Exposure of any Potential Defaulting Lender, the
Borrower will, not later than two (2) Business Days after demand by the
Administrative Agent (at the direction of the Issuing Bank and/or the Swingline
Lender), (x) Cash Collateralize the obligations of the Borrower to the Issuing
Bank or the Swingline Lender in respect of such LC Exposure or such Swingline
Exposure, as the case may be, in an amount at least equal to the aggregate
amount of the unreallocated portion of the LC Exposure and the Swingline
Exposure of such Defaulting Lender or the LC Exposure and the Swingline Exposure
of such Potential Defaulting Lender, (y) in the case of such Swingline Exposure,
prepay in full the unreallocated portion thereof, or (z) make other arrangements
reasonably satisfactory to the Administrative Agent, the Issuing Bank and the
Swingline Lender in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender or Potential Defaulting Lender;

 

provided that, subject to Section 10.18, neither any such reallocation nor any
payment by a Non-Defaulting Lender pursuant thereto nor any such Cash
Collateralization or reduction will constitute a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender
or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender.

 



77

 

 

(b) If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender or any Potential Defaulting Lender has
ceased to be a Potential Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice, and subject to any conditions set forth therein, the LC Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender or Potential Defaulting Lender, as the case
may be, and will be a Non-Defaulting Lender (and such Revolving Credit Exposure
of each Lender will automatically be adjusted on a prospective basis to reflect
the foregoing). If any cash collateral has been posted with respect to the LC
Exposure or the Swingline Exposure of such Defaulting Lender or Potential
Defaulting Lender, the Administrative Agent will promptly return such cash
collateral to the Borrower; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.

 

(c) So long as any Lender is a Defaulting Lender or a Potential Defaulting
Lender, the Issuing Bank will not be required to issue, amend, extend, renew or
increase any Letter of Credit, and the Swingline Lender will not be required to
fund any Swingline Loans, as applicable, unless it is satisfied that 100% of the
related LC Exposure and Swingline Exposure after giving effect thereto is fully
covered or eliminated by any combination reasonably satisfactory to the Issuing
Bank or the Swingline Lender, as the case may be, of the following:

 

(i)  in the case of a Defaulting Lender, the Swingline Exposure and the LC
Exposure of such Defaulting Lender is reallocated to the Non-Defaulting Lenders
as provided in subsection (a)(i) of this Section;

 

(ii)  in the case of a Defaulting Lender or a Potential Defaulting Lender,
without limiting the provisions of subsection (a)(ii) of this Section, the
Borrower Cash Collateralizes its reimbursement obligations in respect of such
Letter of Credit or such Swingline Loan in an amount at least equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender or Potential Defaulting Lender in respect of such Letter
of Credit or such Swingline Loan, or the Borrower makes other arrangements
reasonably satisfactory to the Administrative Agent, the Issuing Bank and the
Swingline Lender, as the case may be, in their sole discretion to protect them
against the risk of non-payment by such Defaulting Lender or Potential
Defaulting Lender; and

 

(iii)  in the case of a Defaulting Lender or a Potential Defaulting Lender, the
Borrower agrees that the face amount of such requested Letter of Credit or the
principal amount of such requested Swingline Loan will be reduced by an amount
equal to the unreallocated, non-Cash Collateralized portion thereof as to which
such Defaulting Lender or such Potential Defaulting Lender would otherwise be
liable, in which case the obligations of the Non-Defaulting Lenders in respect
of such Letter of Credit or such Swingline Loan will, subject to the limitation
in the proviso below, be on a pro rata basis in accordance with the Commitments
of the Non-Defaulting Lenders, and the pro rata payment provisions of Section
2.21 will be deemed adjusted to reflect this provision; provided that the sum of
each Non-Defaulting Lender’s total Revolving Credit Exposure may not in any
event exceed the Revolving Commitment of such Non-Defaulting Lender as in effect
at the time of such reduction.

 

78

 

 

Section 2.27 Refinancing Amendments.

 

(a)  On one or more occasions after the Closing Date, the Borrower may obtain
(i) from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in the form of Refinancing Loans or Refinancing
Commitments, in each case pursuant to a Refinancing Amendment, or (ii) from any
bank, other financial institution or institutional investor that agrees to
provide any portion of any Credit Agreement Refinancing Indebtedness in any
other form, such other Credit Agreement Refinancing Indebtedness, in each case
to refinance (and to reduce on a dollar-for-dollar or greater basis) all or any
portion of the Loans and/or Commitments then outstanding under this Agreement.

 

(b)  The effectiveness of any Refinancing Amendment will be subject only to the
satisfaction on the date thereof of such of the conditions set forth in Sections
3.1 and 3.2 as may be requested by the providers of applicable Refinancing Loans
or such other conditions as the Borrower may agree. The Administrative Agent
will promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement will be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Refinancing Loans and/or Refinancing Commitments incurred or extended
pursuant thereto (including any amendments necessary to treat the Term Loans or
Revolving Loans subject thereto as Refinancing Term Loans or Refinancing
Revolving Loans, respectively).

 

(c)  Each issuance of Credit Agreement Refinancing Indebtedness under Section
2.27(a) shall be in an aggregate principal amount that is not less than
$5,000,000.

 

(d)  No Lender (or any successor thereto) shall have any obligation, express or
implied, to provide any portion of any requested Credit Agreement Refinancing
Indebtedness, and any decision by a Lender to provide any portion of any such
Indebtedness shall be made in its sole discretion independently from any other
Lender. Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any Person other than the Administrative Agent (which consent
shall not be unreasonably withheld, conditioned or delayed), the Borrower and
the Persons providing the applicable Refinancing Loans and/or Refinancing
Commitments, to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto and (ii) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.27, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Amendment. This Section
2.27 shall supersede any provisions in Section 2.21 or 10.2 to the contrary.

 

(e)  Refinancing Loans and/or Refinancing Commitments may be provided by any
existing Lender (it being understood that no existing Lender will have an
obligation to make all or any portion of any Refinancing Loan) or by any
Additional Refinancing Lender on terms permitted by this Section 2.27; provided
that the Administrative Agent and each Issuing Bank will have consented (in each
case, such consent not to be unreasonably withheld, conditioned or delayed) to
any such Person’s providing Refinancing Loans or Refinancing Commitments if such
consent would be required under Section 10.4(b)(iii), respectively, for an
assignment of Loans or Commitments to such Person.

 



79

 

 

Section 2.28 Extension Amendments. Notwithstanding anything to the contrary
herein but subject to the terms of any applicable subordination or intercreditor
agreement, the Borrower may, by written notice to the Administrative Agent from
time to time, make one or more offers (each, an “Extension Offer”) to all the
Lenders of any Class to make one or more amendments or modifications to (A)
allow the maturity and scheduled amortization of the Loans and/or Revolving
Commitments of the accepting Lenders to be extended and (B) increase the
Applicable Margin, Applicable Percentage or other fees payable with respect to
the Loans and/or Revolving Commitments of the accepting Lenders (each, an
“Extension Amendment”) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (x) the terms and conditions of the requested Extension
Amendment and (y) the date on which such Extension Amendment is requested to
become effective. An Extension Amendment shall become effective only with
respect to the Loans and/or Revolving Commitments of the Lenders that accept the
applicable Extension Offer (such Lenders, the “Extending Lenders”) and, in the
case of any Extending Lender, only with respect to such Lender’s Loans and/or
Revolving Commitments as to which such Lender’s acceptance has been made (such
Loans, to the extent Term Loans, “Extended Term Loans” and, to the extent
Revolving Loans, “Extended Revolving Loans”, and such Revolving Commitments,
“Extended Revolving Commitments”). The Borrower, each other Loan Party and each
Extending Lender shall execute and deliver to the Administrative Agent a
modification agreement (an “Extension Agreement”) and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of such Extension Amendment and the terms and conditions thereof. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Agreement. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Extension Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extension Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Extending Lenders as to which such
Lenders’ acceptance has been made.

 

Section 2.29 Assumption by Hawk Parent. Effective immediately upon the funding
of the initial Loans hereunder and the consummation of the Closing Date Merger
on the Closing Date, Hawk Parent shall, by its execution of this Agreement,
automatically become the Borrower hereunder and assume all of the Obligations of
Merger Sub as the Borrower hereunder as if Hawk Parent had initially incurred
them. Without limiting the generality of the foregoing, Hawk Parent hereby
expressly agrees to observe and perform and be bound by all of the terms,
covenants, representations, warranties, and agreements contained herein or in
any other Loan Document which are binding upon, and to be observed or performed
by, the Borrower. The Administrative Agent and each Lender hereby consent to the
foregoing assumption.

 

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 3.1 Conditions to Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make their initial Loans and the obligation
of the Issuing Bank to issue any Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.2):

 

(a) The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance reasonably satisfactory to the Administrative
Agent:

 

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

 



80

 

 

(ii)  a certificate of an authorized signatory of each Loan Party attaching and
certifying copies of its bylaws, or partnership agreement or limited liability
company agreement, and of the resolutions of its board of directors or other
equivalent governing body, or comparable organizational documents and
authorizations, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and certifying the name, title and true
signature of each signatory of such Loan Party executing the Loan Documents to
which it is a party;

 

(iii)  certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where failure to be qualified to do business as a foreign corporation or limited
liability company could reasonably be expected to have a Material Adverse
Effect;

 

(iv)  favorable written opinions of Chapman and Cutler LLP, counsel to the Loan
Parties, and such local counsel as shall be necessary, in each case, addressed
to the Administrative Agent, the Issuing Bank and each of the Lenders, and
covering such matters relating to the Loan Parties, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;

 

(v)  certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of any Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;

 

(vi)  a certificate, dated the Closing Date and signed by the chief financial
officer of the Borrower, confirming as of the Closing Date and after giving
effect to the Related Transactions and the incurrence of the Indebtedness and
obligations being incurred in connection with this Agreement and the Related
Transactions on the Closing Date, the Borrower and its Restricted Subsidiaries,
taken as a whole, are Solvent;

 



81

 

 

(vii)  the Guaranty and Security Agreement, duly executed by the Borrower and
each other Loan Party, and the Parent Pledge Agreement, duly executed by Parent,
together with, to the extent applicable, (A) UCC financing statements and other
applicable documents under the laws of all necessary or appropriate
jurisdictions with respect to the perfection of the Liens granted under the
Guaranty and Security Agreement and the Parent Pledge Agreement, as requested by
the Administrative Agent and to the extent required thereby in order to perfect
such Liens, duly authorized by the Loan Parties and Parent, as applicable, (B)
copies of UCC, tax, judgment and fixture lien search reports in all necessary or
appropriate jurisdictions and under all legal names of the Loan Parties and
Parent, as requested by the Administrative Agent, indicating that there are no
prior Liens on any of the Collateral other than Permitted Encumbrances, other
Liens not prohibited under Section 7.2 and Liens to be released on the Closing
Date, (C) a Perfection Certificate, duly completed and executed by the Borrower,
(D) duly executed Patent Security Agreements, Trademark Security Agreements and
Copyright Security Agreements, (E) original certificates evidencing all issued
and outstanding shares of Capital Stock required to be pledged under the
Guaranty and Security Agreement and the Parent Pledge Agreement and (F) stock or
membership interest powers or other appropriate instruments of transfer executed
in blank;

 

(viii)  certificates of insurance, in form and detail reasonably acceptable to
the Administrative Agent; and

 

(ix)  all other agreements, documents, certificates, instruments and other items
set forth on the closing checklist attached hereto as Exhibit 3.1, other than
those that are specified therein as permitted to be delivered after the Closing
Date.

 

(b)  All the existing third party Indebtedness of the Borrower and its
Subsidiaries (excluding any Indebtedness permitted to remain outstanding after
the Closing Date pursuant to the Loan Documents (including pursuant to Section
7.1), but including the Prior Indebtedness) will be refinanced or repaid in full
(or substantially simultaneously with the initial Borrowing under this Agreement
shall be refinanced or repaid in full), all commitments in respect thereof
terminated, and all security and guaranties in respect thereof discharged and
released (other than any obligations which survive such termination by their
express terms).

 

(c)  The Administrative Agent shall have obtained CUSIP numbers for the Loans
and Commitments, as applicable.

 

(d)  The Closing Date Merger shall have been consummated, or substantially
simultaneously with the funding of the initial Loans hereunder, shall be
consummated, in accordance with the terms of the Closing Date Merger Agreement.

 

(e)  The Administrative Agent shall have received such other documents,
certificates, information and legal opinions as the Administrative Agent or the
Required Lenders shall have reasonably requested, including, if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to the Borrower.

 

The funding of the initial Loans hereunder shall be conclusive evidence that the
foregoing conditions were satisfied or waived.

 

Section 3.2 Conditions to Each Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit is subject to Section 2.26(c) and
the satisfaction of the following conditions:

 

(a)  at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

 



82

 

 

(b)  at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects);

 

(c)  the Borrower shall have delivered the required Notice of Borrowing; and

 

(d)  in the case of any Borrowing of a Delayed Draw Term Loan,

 

(i)  after giving effect to such Borrowing and any other transactions to be
entered into in connection therewith (on a Pro Forma Basis), the Borrower and
its Restricted Subsidiaries have a Total Net Leverage Ratio of not more than
4.25:1.00, measuring clause (a) of the Total Net Leverage Ratio as of the date
of such Borrowing and otherwise re-computing such covenants as of the last day
of the most recently ended Fiscal Quarter for which financial statements shall
have been delivered pursuant to Section 5.1(a) or 5.1(b) (or, if the Borrower
shall have provided the Administrative Agent with monthly financial statements
for the Borrower and its Restricted Subsidiaries, recomputing such covenants as
of the last day of the most recently ended twelve month period) as if such
Borrowing and any other transactions to be entered into in connection therewith
had occurred on the first day of the relevant period for testing compliance, and
the Borrower shall have delivered to the Administrative Agent a pro forma
Compliance Certificate signed by a Responsible Officer of the Borrower
certifying to the foregoing;

 

(ii)  such Borrowing shall have been requested to be funded during the Delayed
Draw Availability Period;

 

(iii)  such Borrowing shall be in an amount not less than $5,000,000;

 

(iv)  not more than six (6) Delayed Draw Term Loans shall have been requested;
and

 

(v)  the Administrative Agent shall have received payment of all fees, expenses
and other amounts required by the terms of any Loan Document to be paid on the
date of the funding of any Delayed Draw Term Loan, including reimbursement or
payment of all reasonable, documented and invoiced out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel, subject to
Section 10.3(a)) required to be reimbursed or paid by any Loan Party under any
Loan Document on the date of the funding of any Delayed Draw Term Loan.

 

Each Borrowing of a Loan (other than any Loan made pursuant to Section 2.23,
which shall be governed by the joinder agreement and other agreements executed
in connection therewith) and each issuance, amendment, renewal or extension of
any Letter of Credit shall be deemed to constitute a representation and warranty
by the Borrower on the date thereof as to the matters specified in subsections
(a), (b) and, if applicable, (d) of this Section.

 

Section 3.3 Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article,
unless otherwise specified, shall be delivered to the Administrative Agent on
behalf of each of the Lenders and shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

83

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants, both before and after giving effect to
the Related Transactions, to the Administrative Agent, each Lender and the
Issuing Bank as follows:

 

Section 4.1 Existence; Power. The Borrower and each of its Restricted
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.2 Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been authorized by all
necessary organizational and, if required, shareholder, partner or member
action. This Agreement has been duly executed and delivered by each Loan Party
and constitutes, and each other Loan Document to which any Loan Party is a
party, when executed and delivered by such Loan Party, will constitute, valid
and binding obligations of such Loan Party (as the case may be), enforceable
against it in accordance with their respective terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

Section 4.3 Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party (a)
do not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect and except for filings necessary to
perfect or maintain perfection of the Liens created under the Loan Documents,
(b) will not violate any Requirement of Law applicable to the Borrower or any of
its Restricted Subsidiaries or any judgment, order or ruling of any Governmental
Authority except, in the case of clauses (a) and (b), as would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (c) will not violate any Organization Document of the Borrower or any of
its Restricted Subsidiaries, (d) will not violate or result in a default under
any material Contractual Obligation of the Borrower or any of its Restricted
Subsidiaries except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect and (f) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Restricted Subsidiaries, except Liens created under the Loan
Documents or otherwise permitted hereunder.

 

Section 4.4 Financial Statements; No Default; No Material Adverse Effect.

 

(a) As of the Closing Date, the Borrower has furnished to each Lender (i) the
audited consolidated balance sheet of Repay Holdings, LLC and its Subsidiaries
as of December 31, 2018, and the related audited consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended,
prepared by Grant Thornton LLP and (ii) the unaudited consolidated balance sheet
of Repay Holdings, LLC and its Subsidiaries as of March 31, 2019, and the
related unaudited consolidated statements of income and cash flows for the
Fiscal Quarter and year-to-date period then ended. Such financial statements
fairly present in all material respects the consolidated financial condition of
Repay Holdings, LLC and its Subsidiaries as of such dates and the consolidated
results of operations for such periods in conformity with GAAP consistently
applied, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii).

 

(b)  As of the Closing Date, the pro forma unaudited consolidated balance sheet
of Hawk Parent and its Restricted Subsidiaries included in the Financial Model
was prepared giving pro forma effect to the funding of the Loans and the other
Related Transactions, was based on the unaudited consolidated balance sheets of
Hawk Parent and its Subsidiaries and was prepared in accordance with GAAP,
subject to normal year-end audit adjustments, adjustments with respect to
purchase accounting, the absence of footnotes and adjustments that would
otherwise be required in a manner consistent with GAAP.

 

(c)  As of the Closing Date, no Default or Event of Default has occurred and is
continuing. Since December 31, 2018, no Material Adverse Effect has occurred.

 

Section 4.5 Litigation and Environmental Matters.

 

(a)  No litigation, proceeding or, to the knowledge of any Loan Party,
investigation of or before any arbitrators or Governmental Authorities is
pending against or, to the knowledge of any Loan Party, threatened in writing
against or, to the knowledge of any Loan Party, affecting the Borrower or any of
its Restricted Subsidiaries (i) as to which an adverse determination would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which would reasonably be expected to render
this Agreement or any other Loan Document invalid or unenforceable.

 



84

 

 

(b)  Neither the Borrower nor any of its Restricted Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) to
the knowledge of any Loan Party, has become subject to any Environmental
Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability; in each case, except as would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

Section 4.6 Compliance with Laws and Agreements. The Borrower and each of its
Restricted Subsidiaries is in compliance with (a) all Requirements of Law and
all judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except in the case of each of clause (a) and (b) where non-compliance, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

Section 4.7 Investment Company Act. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended and in effect from time to
time.

 

Section 4.8 Taxes. Except as could not otherwise reasonably be expected to
result in a Material Adverse Effect, the Borrower and its Restricted
Subsidiaries and each other Person for whose taxes the Borrower or any of its
Restricted Subsidiaries could become liable have timely filed or caused to be
filed all Federal income tax returns and all other material tax returns that are
required to be filed by them, and have paid all taxes shown to be due and
payable on such returns or on any assessments made against it or its property
and all other taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority, in each case except where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Restricted Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP.

 



85

 

 

Section 4.9 Use of Proceeds; Margin Regulations. The proceeds of the Loans will
be used in accordance with Section 5.9. None of the proceeds of any of the Loans
or Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of such
terms under Regulation U or for any purpose that violates the provisions of
Regulation T, Regulation U or Regulation X. Neither the Borrower nor any of its
Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock”.

 

Section 4.10 ERISA. Except as would not reasonably be expected to result in a
Material Adverse Effect, each Plan and Non-U.S. Plan is in substantial
compliance in form and operation with its terms and with ERISA and the Code
(including, without limitation, the Code provisions compliance with which is
necessary for any intended favorable tax treatment) and all other applicable
laws and regulations. Each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that it meets the requirements of Sections 401(a) and 501(a) of the Code
covering all applicable tax law changes, or is comprised of a master or
prototype plan that has received a favorable opinion letter from the Internal
Revenue Service, and nothing has occurred since the date of such determination
that would reasonably be expected to adversely affect such determination (or, in
the case of a Plan with no determination, nothing has occurred that would
reasonably be expected to adversely affect the issuance of a favorable
determination letter or otherwise adversely affect such qualification). No ERISA
Event has occurred or is reasonably expected to occur that would reasonably be
expected to result in a Material Adverse Effect. There exists no Unfunded
Pension Liability with respect to any Plan or Non-U.S. Plan that would
reasonably be expected to result in a Material Adverse Effect. None of the
Borrower, any of its Restricted Subsidiaries or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has, within any of the five
calendar years immediately preceding the date this assurance is given or deemed
given, made or accrued an obligation to make, contributions to any Multiemployer
Plan. There are no actions, suits or claims pending against or involving a Plan
or Non-U.S. Plan (other than routine claims for benefits) or, to the knowledge
of the Borrower, any of its Restricted Subsidiaries or any ERISA Affiliate,
threatened, which would reasonably be expected to be asserted successfully
against any Plan or Non-U.S. Plan and, if so asserted successfully, would
reasonably be expected either singly or in the aggregate to result in a Material
Adverse Effect. Except as would not reasonably be expected to result in a
Material Adverse Effect, each of its Restricted Subsidiaries and each ERISA
Affiliate have made all contributions to or under each Plan, Non-U.S. Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, by the terms of such Plan or Multiemployer Plan, respectively, or by
any contract or agreement requiring contributions to a Plan or Multiemployer
Plan. No Plan which is subject to Section 412 of the Code or Section 302 of
ERISA has applied for or received an extension of any amortization period within
the meaning of Section 412 of the Code or Section 303 or 304 of ERISA. Except as
would reasonably not be expected to result in a Material Adverse Effect, none of
the Borrower, any of its Restricted Subsidiaries or any ERISA Affiliate have
ceased operations at a facility so as to become subject to the provisions of
Section 4068(a) of ERISA, withdrawn as a substantial employer so as to become
subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions. As of the Closing Date, neither the Borrower nor any Restricted
Subsidiaries sponsor, maintain or contribute to any Non-U.S. Plan.

 



86

 

 

Section 4.11 Ownership of Property; Insurance.

 

(a)  Each of the Borrower and its Restricted Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, except with respect to intellectual property,
which is discussed in subsection (b) of this Section, including all such
properties reflected in the most recent audited consolidated balance sheet of
the Borrower delivered in connection herewith or purported to have been acquired
by the Borrower or any of its Restricted Subsidiaries after said date (except as
sold or otherwise disposed of in the ordinary course of business), except such
defects in title incurred in the ordinary course of business which, either
individually or in the aggregate, do not in any case materially detract from the
value of the Collateral, taken as a whole, or interfere in any material respect
with the ordinary conduct of the business of the Borrower or any of its
Restricted Subsidiaries, in each case, free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are material to
the business or operations of the Borrower and its Restricted Subsidiaries are
valid and subsisting and are in full force.

 

(b)  Each of the Borrower and its Restricted Subsidiaries owns, or to each Loan
Party’s knowledge, is licensed or otherwise has the right to use, all material
patents, trademarks, service marks, trade names, copyrights and other
intellectual property necessary for the conduct of its business, and, to each
Loan Party’s knowledge, the use thereof by the Borrower and its Restricted
Subsidiaries does not infringe in any material respect on the rights of any
other Person.

 

(c)  The properties of the Borrower and its Restricted Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Restricted Subsidiaries operates.

 

(d)  As of the Closing Date, neither the Borrower nor any of its Restricted
Subsidiaries owns any Real Estate.

 

Section 4.12 Disclosure.

 

(a)  No written factual information (other than projections, estimates,
forecasts, pro formas, budgets and other forward looking information
(collectively, “Forward Looking Information”) and general economic or
industry-specific information) furnished by or on behalf of the Borrower and its
Restricted Subsidiaries to the Administrative Agent or any Lender in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder contains, when taken as a whole, as of the
date furnished and after giving effect to all supplements and updates thereto
from time to time, any material misstatement of fact or omits to state any
material fact necessary in order to make the statements therein, taken as a
whole in light of the circumstances under which they were made, not materially
misleading; provided that, with respect to Forward Looking Information the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood and
agreed that projections are not to be viewed as facts or a guarantee of
financial performance, are subject to significant uncertainties and
contingencies many of which are beyond the Loan Parties’ control, that actual
results may differ from projected results and that such differences may be
material).

 

(b)  As of the Closing Date, if the Lenders are required to obtain a Beneficial
Ownership Certification from the Borrower pursuant to the Beneficial Ownership
Regulation, the information included in such Beneficial Ownership Certification
is true and correct in all respects.

 

87

 

 

Section 4.13 Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Restricted
Subsidiaries, or, to each Loan Party’s knowledge, threatened in writing against
or affecting the Borrower or any of its Restricted Subsidiaries, and no
significant unfair labor practice charges or grievances are pending against the
Borrower or any of its Restricted Subsidiaries, or, to each Loan Party’s
knowledge, threatened in writing against any of them before any Governmental
Authority, in each case, except as would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. All payments
due from the Borrower or any of its Restricted Subsidiaries pursuant to the
provisions of any collective bargaining agreement have been paid or accrued as a
liability on the books of the Borrower or any such Restricted Subsidiary, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

Section 4.14 Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the applicable Loan Party in, the jurisdiction of incorporation or
organization of, and the type of each Subsidiary of the Borrower and the other
Loan Parties and identifies each Subsidiary that is a Guarantor, in each case,
as of the Closing Date.

 

Section 4.15 Solvency. As of the Closing Date and after giving effect to the
Related Transactions and the incurrence of the Indebtedness and obligations
being incurred in connection with this Agreement and the Related Transactions on
the Closing Date, the Borrower and its Restricted Subsidiaries, taken as a
whole, are Solvent.

 

Section 4.16 Deposit and Disbursement Accounts. Schedule 4.16 lists all banks
and other financial institutions at which any Loan Party maintains deposit
accounts, lockbox accounts, disbursement accounts, investment accounts or other
similar accounts as of the Closing Date, and such Schedule correctly identifies
the name of each financial institution, the name in which the account is held,
the type of the account, and the complete account number therefor.

 

Section 4.17 Collateral Documents.

 

(a)  The Guaranty and Security Agreement is effective to create in favor of the
Administrative Agent a legal, valid and enforceable security interest in the
Collateral (as defined therein), and when UCC financing statements in
appropriate form are filed in the offices specified on Schedule 3 to the
Guaranty and Security Agreement, the Guaranty and Security Agreement shall
constitute a fully perfected Lien (to the extent that such Lien may be perfected
by the filing of a UCC financing statement) on, and security interest in, all
right, title and interest of the grantors thereunder in such Collateral, in each
case, prior and superior in right to any other Person, other than with respect
to Liens permitted by Section 7.2. When the certificates evidencing all Capital
Stock (to the extent certificated) pledged pursuant to the Guaranty and Security
Agreement and the Parent Pledge Agreement are delivered to the Administrative
Agent, together with appropriate stock powers or other similar instruments of
transfer duly executed in blank, the Liens in such Capital Stock shall be fully
perfected first priority security interests (subject to Liens permitted
hereunder that are not consensual) perfected by “control” as defined in the UCC.

 

(b)  When the filings in subsection (a) of this Section are made and when, if
applicable, the Patent Security Agreements and the Trademark Security Agreements
are filed in the United States Patent and Trademark Office and the Copyright
Security Agreements are filed in the United States Copyright Office, the
Guaranty and Security Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Patents, Trademarks and Copyrights, if any, to the extent that a security
interest may be perfected by making the filings in subsection (a) of this
Section or by the filing, recording or registering a security agreement,
financing statement or analogous document in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, in each
case prior and superior in right to any other Person (subject to Liens permitted
hereunder that are not consensual).

 



88

 

 

Section 4.18 Subordinated Debt. This Agreement, and all amendments,
modifications, extensions, renewals, refinancings and refundings hereof,
constitute the “Senior Credit Agreement” or any similar term within the meaning
of any indentures, agreements, notes, guaranties, instruments and other
documents governing or evidencing any Junior Financing to the extent provided
therein; and the Revolving Loans, the Term Loans and all other Obligations of
the Borrower to the Lenders and the Administrative Agent under this Agreement
and all other Loan Documents, and all amendments, modifications, extensions,
renewals, refinancings or refundings of any of the foregoing, constitute “Senior
Indebtedness” or “Senior Debt” or any similar term of the Borrower within the
meaning of any indentures, agreements, notes, guaranties, instruments and other
documents governing or evidencing any Junior Financing to the extent provided
therein, and the holders thereof from time to time shall be entitled to all of
the rights of a holder of “Senior Indebtedness”, “Senior Debt” or any similar
term to the extent provided in any such documents.

 

Section 4.19 Sanctions and Anti-Corruption Laws. The Loan Parties have
implemented and maintain in effect policies and procedures (written or
otherwise) designed to promote compliance by the Borrower and its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. Each Loan Party, and, to each
Loan Party’s knowledge, its directors and agents, are in compliance with
Anti-Corruption Laws in all material respects and with applicable Sanctions.
None of (a) the Borrower, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of each Loan Party, any agent of
the Borrower or any Subsidiary that will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person.

 

Section 4.20 Patriot Act. Neither any Loan Party nor any of its Subsidiaries is
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act or any enabling legislation or executive order
relating thereto. Neither any Loan Party nor any of its Subsidiaries is in
violation of (a) the Trading with the Enemy Act, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act. None of the Loan Parties (i) is a
blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.

 

Section 4.21 EEA Financial Institution; Other Regulations. Neither the Borrower
nor any Subsidiary is an EEA Financial Institution.

 



89

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees until the payment in full of the
Obligations:

 

Section 5.1 Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent for distribution to each Lender:

 

(a) within 90 days after the end of each Fiscal Year of the Borrower, commencing
with the Fiscal Year ending December 31, 2019, (i) a copy of the annual audited
report for such Fiscal Year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statement of income and statements
of stockholders’ equity and cash flows (together with all footnotes thereto) of
the Borrower and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and reported on by Grant Thornton LLP or other independent
public accountants of nationally recognized standing (which audit shall not
contain any “going concern”, scope of audit or other qualification other than a
qualification resulting from any breach or anticipated breach of any financial
covenant or the impending maturity of the Loans) to the effect that such
financial statements present fairly in all material respects the financial
condition and the results of operations of the Borrower and its Subsidiaries for
such Fiscal Year on a consolidated basis in accordance with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards, (ii) a reasonably detailed management discussion and analysis with
respect thereto and (iii) to the extent any Unrestricted Subsidiary exists on
such date, company prepared consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
from such consolidated financial statements;

 

(b)  within 45 days after the end of each Fiscal Quarter of the Borrower (other
than the fourth Fiscal Quarter of each Fiscal Year of the Borrower), commencing
with the Fiscal Quarter ending September 30, 2019, (i) an unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter and the related unaudited consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for such Fiscal Quarter and the then
elapsed portion of such Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding Fiscal Quarter and the corresponding
portion of the Borrower’s previous Fiscal Year, (ii) a reasonably detailed
management discussion and analysis with respect thereto and (iii) to the extent
any Unrestricted Subsidiary exists on such date, consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries from such consolidated financial statements;

 

(c)  concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) of this Section, a Compliance Certificate signed by the
a Responsible Officer of the Borrower (i) certifying as to whether there exists
a Default or Event of Default on the date of such certificate and, if an Event
of Default then exists, specifying the details thereof and the action which the
Borrower has taken or proposes to take with respect thereto, (ii) to the extent
applicable, setting forth in reasonable detail calculations demonstrating
compliance with the Financial Covenant and (iii) listing each Subsidiary as a
Restricted Subsidiary or Unrestricted Subsidiary, as of the end of such Fiscal
Year or Fiscal Quarter (only to the extent that there have been any changes in
the identity or status as a Restricted Subsidiary or Unrestricted Subsidiary of
any such Subsidiaries since the Closing Date or the most recent Compliance
Certificate previously delivered);

 

(d)  within 45 days after the end of each Fiscal Year, commencing with the end
of the Fiscal Year ending December 31, 2019, financial projections for the
current Fiscal Year, including a business plan, monthly operations and cash flow
budgets, and a capital expenditure budget for the Borrower and its Restricted
Subsidiaries;

 

(e)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials which the Borrower or
any Restricted Subsidiary shall file with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all functions of
said Commission, or with any national securities exchange, as the case may be;
and

 



90

 

 

(f) promptly following any reasonable written request therefor, (i) such other
information regarding the Collateral, results of operations and financial
condition of the Borrower and its Restricted Subsidiaries as the Administrative
Agent (or any Lender through the Administrative Agent) may reasonably request,
except, in each case, (A) to the extent such disclosure is prohibited by
contractual confidentiality obligations (and such contract was not entered into
in contemplation of this clause (A)) or applicable law or (B) such information
is subject to attorney-client privilege or constitutes attorney work product and
(ii) information and documentation with respect to any change in the information
provided in any Beneficial Ownership Certification.

 

Notwithstanding the foregoing, the obligations in Section 5.1(a)(i) and
5.1(b)(i) may be satisfied with respect to financial information of the Borrower
and its Subsidiaries by furnishing (I) the applicable financial statements of
the Borrower (or any direct or indirect parent of the Borrower) or (II) the
Borrower’s (or any direct or indirect parent thereof), as applicable, Form 10-K
or 10-Q, as applicable, filed with the Securities and Exchange Commission;
provided that, with respect to clauses (I) and (II), (i) to the extent such
information relates to a parent of the Borrower, such information is accompanied
by consolidating information (which may be set forth in footnotes to the
financial information) that explains in reasonable detail the differences
between the information relating to such parent and its Subsidiaries, on the one
hand, and the information relating to the Borrower and its Subsidiaries on a
standalone basis, on the other hand, and (ii) to the extent such information is
in lieu of information required to be provided under Section 5.1(a)(i), such
materials are accompanied by a report and opinion of Grant Thornton LLP or other
independent public accountants of nationally recognized standing (which report
shall not contain any “going concern”, scope of audit or other qualification
other than a qualification resulting from any breach or anticipated breach of
any financial covenant or the impending maturity of the Loans) to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations of the Borrower (or such
parent entity) and its Subsidiaries for such Fiscal Year on a consolidated basis
in accordance with GAAP and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards.

 

Section 5.2 Notices of Material Events. The Borrower will furnish to the
Administrative Agent for distribution to each Lender prompt written notice,
after a Responsible Officer obtains knowledge thereof, of the following:

 

(a)  the occurrence of any Default or Event of Default;

 

(b)  the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any Governmental Authority against or, to the
knowledge of any Loan Party, affecting the Borrower or any of its Restricted
Subsidiaries, which in each case is reasonably likely to be adversely
determined, and if so adversely determined, would reasonably be expected to
result in a Material Adverse Effect;

 

(c)  the occurrence of any event or any other development by which the Borrower
or any of its Restricted Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives written notice of any claim with respect to any
Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability; in each case which, either individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;

 



91

 

 

(d)  except as would not reasonably be expected to result in a Material Adverse
Effect, promptly and in any event within 15 days after (i) the Borrower, any of
its Restricted Subsidiaries or any ERISA Affiliate knows or has reason to know
that any ERISA Event has occurred, a certificate of a Responsible Officer of the
Borrower describing such ERISA Event and the action, if any, proposed to be
taken with respect to such ERISA Event and a copy of any notice filed with the
PBGC or the IRS pertaining to such ERISA Event and any notices received by the
Borrower, such Restricted Subsidiary or such ERISA Affiliate from the PBGC or
any other governmental agency with respect thereto, and (ii) becoming aware (1)
that there has been an increase in Unfunded Pension Liabilities (not taking into
account Plans and Non-U.S. Plans with negative Unfunded Pension Liabilities)
since the date the representations hereunder are given or deemed given, or from
any prior notice, (2) of the existence of any Withdrawal Liability, (3) of the
adoption of, or the commencement of contributions to, any (i) Non-U.S. Plan or
(ii) Plan subject to Section 412 of the Code, by the Borrower, any of its
Restricted Subsidiaries or any ERISA Affiliate, or (4) of the adoption of any
amendment to a (i) Non-U.S. Plan or (ii) Plan subject to Section 412 of the
Code, which results in a material increase in contribution obligations of the
Borrower, any of its Restricted Subsidiaries or any ERISA Affiliate, a detailed
written description thereof from the chief financial officer of the Borrower;
and

 

(e)  any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

 

The Borrower will furnish to the Administrative Agent for distribution to each
Lender the following:

 

(x)  promptly and in any event no later than thirty (30) calendar days after (or
such longer period as the Administrative Agent may permit), notice of any change
(i) in any Loan Party’s legal name or corporate structure, (ii) in any Loan
Party’s chief executive office, its principal place of business, or any office
in which it maintains books or records, (iii) in any Loan Party’s federal
taxpayer identification number or organizational number or (iv) in any Loan
Party’s jurisdiction of organization; and

 

(y)  within 30 days after receipt thereof, a copy of any material environmental
report or material site assessment obtained by the Borrower or any of its
Restricted Subsidiaries after the Closing Date with respect to any owned Real
Estate.

 

Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer describing the event or
development requiring such notice or other document in reasonable detail and any
action taken or proposed to be taken with respect thereto.

 

Section 5.3 Existence; Conduct of Business. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its (i) legal
existence and (ii) respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names the absence of which would
reasonably be expected to result in a Material Adverse Effect; provided that
nothing in this Section shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3 or any disposition permitted under
Section 7.6.

 

92

 

 

Section 5.4 Compliance with Laws. Each Loan Party will, and will cause each of
its Restricted Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
(written or otherwise) designed to promote compliance by the Borrower, its
Restricted Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

 

Section 5.5 Payment of Taxes. Each Loan Party will, and will cause each of its
Restricted Subsidiaries to, pay and discharge all Taxes that could result in a
statutory Lien before the same shall become delinquent or in default, except
where (a)(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the Loan Party or such Restricted Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP or (b) the failure to make payment would not reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.6 Books and Records. Each Loan Party will, and will cause each of its
Restricted Subsidiaries to, keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of the Borrower in conformity with GAAP.

 

Section 5.7 Visitation and Inspection. Each Loan Party will, and will cause each
of its Restricted Subsidiaries to, permit any representative of the
Administrative Agent to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its appropriate officers and with its
independent certified public accountants, all at such reasonable times and after
reasonable prior written notice to the Borrower, except, in each case, (i) to
the extent such action or disclosure is prohibited by contractual
confidentiality obligations (and such contract was not entered into in
contemplation of this clause (i)) or applicable law or (ii) such information is
subject to attorney-client privilege or constitutes attorney work product.

 

Section 5.8 Maintenance of Properties; Insurance. Each Loan Party will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear, casualty and condemnation excepted and except for
property that, in each Loan Party’s reasonable business judgment, is no longer
necessary for, used in, or useful for the conduct of such Loan Party’s business,
(b) maintain with financially sound and reputable insurance companies which are
not Affiliates of the Borrower insurance with respect to its properties and
business, and the properties and business of its Restricted Subsidiaries,
against loss or damage of the kinds customarily insured against by companies in
the same or similar businesses operating in the same or similar locations, and
will, upon reasonable written request of the Administrative Agent, furnish to
the Administrative Agent not more than once in any 12-month period an insurance
certificate setting forth the nature and extent of all insurance maintained by
the Borrower and its Restricted Subsidiaries in accordance with this Section,
and (c) subject to any post-closing time period provided therefor under Section
5.17, at all times shall name the Administrative Agent as additional insured on
all general liability policies of the Borrower and its Restricted Subsidiaries
and as loss payee (pursuant to a loss payee endorsement reasonably approved by
the Administrative Agent) on all casualty and property insurance policies of the
Borrower and its Restricted Subsidiaries.

 



93

 

 

Section 5.9 Use of Proceeds; Margin Regulations. The Borrower will use the
proceeds of the Term Loan A to consummate the Related Transactions. The Borrower
will use the proceeds of the Revolving Loans (a) on the Closing Date, in an
amount not to exceed $5,000,000, to consummate the Related Transactions and (b)
after the Closing Date, to finance working capital needs, Permitted Acquisitions
and capital expenditures and for other general corporate purposes of the
Borrower and its Subsidiaries. The Borrower will use the proceeds of the Delayed
Draw Term Loans after the Closing Date to finance Permitted Acquisitions (or for
such other purposes as shall be approved by Required Delayed Draw Term Loan
Lenders). No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulation T,
Regulation U or Regulation X. All Letters of Credit will be used for general
corporate purposes.

 

Section 5.10 Non-U.S. Plans. The Borrower and its Restricted Subsidiaries shall
ensure that all Non-U.S. Plans administered by any of them or into which any of
them make payments obtains or retains (as applicable) registered status under
and as required by applicable law and is administered in a timely manner in all
respects in compliance with all applicable laws, except where the failure to do
any of the foregoing would not be reasonably likely to result in a Material
Adverse Effect.

 

Section 5.11 Cash Management. Each Loan Party shall, subject to any post-closing
time period provided therefor under Section 5.17, maintain all cash management
and treasury business with SunTrust Bank or a Permitted Third Party Bank,
including, without limitation, all deposit accounts, disbursement accounts,
investment accounts and lockbox accounts (other than (i) payroll accounts, (ii)
withholding tax, trust, and fiduciary accounts, (iii) zero-balance accounts,
(iv) employee wage and benefits accounts, (v) escrow accounts, (vi) Excluded
Merchant Reserve and Settlement Accounts and (vii) accounts holding cash or
other amounts less than $1,000,000 individually or $3,000,000 in the aggregate
(such accounts, the “Excluded Accounts”), all of which the Loan Parties may
maintain without restriction) (each such deposit account, disbursement account,
investment account and lockbox account, a “Controlled Account”);each Controlled
Account shall be a cash collateral account, with all cash, checks and other
similar items of payment in such account securing payment of the Obligations,
and in which each Loan Party shall have granted a first priority Lien (subject
to any Liens permitted by Sections 7.2(l)(i) and (ii), any other Liens that are
the subject of an intercreditor agreement entered into in connection with this
Agreement and Liens imposed by operation of law) in each such Controlled Account
to the Administrative Agent, on behalf of the Secured Parties, perfected either
automatically under the UCC (with respect to Controlled Accounts at the
Administrative Agent) or subject to Control Account Agreements.

 

Section 5.12 Additional Subsidiaries and Collateral.

 

(a) In the event that, subsequent to the Closing Date, any Person becomes a
Subsidiary (other than an Excluded Subsidiary) or an Unrestricted Subsidiary is
designated as a Restricted Subsidiary or an Immaterial Subsidiary ceases to be
an Immaterial Subsidiary, whether pursuant to formation, acquisition or
otherwise, (x) the Borrower shall promptly notify the Administrative Agent
thereof and (y) within 30 days (or such longer period as the Administrative
Agent may permit) after such Person becomes a Subsidiary or is designated a
Restricted Subsidiary or ceases to be an Immaterial Subsidiary, the Borrower
shall cause such Subsidiary (i) to become a new Guarantor by executing and
delivering to the Administrative Agent a joinder to the Guaranty and Security
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, (ii) to grant Liens in favor of the Administrative Agent in all of its
personal property (other than Excluded Property) by executing and delivering to
the Administrative Agent a supplement to the Guaranty and Security Agreement in
form and substance reasonably satisfactory to the Administrative Agent,
executing and delivering a Copyright Security Agreement, Patent Security
Agreement and Trademark Security Agreement, as applicable, and authorizing and
delivering, at the request of the Administrative Agent, such UCC financing
statements or similar instruments required by the Administrative Agent to
perfect the Liens in favor of the Administrative Agent and granted under any of
the Loan Documents and (iii) to deliver all such other documentation (including,
without limitation, certified Organization Documents, resolutions, lien searches
and customary legal opinions) and to take all such other actions as such
Subsidiary would have been required to deliver and take on the Closing Date if
such Subsidiary had been a Loan Party on the Closing Date. In addition, within
30 days (or such longer period as the Administrative Agent may permit) after the
date any Person becomes a Domestic Subsidiary (other than a Domestic Foreign
Holdco), to the extent such Domestic Subsidiary is owned directly by any Loan
Party and constitutes a Restricted Subsidiary and does not constitute an
Immaterial Subsidiary (to the extent such Immaterial Subsidiary is not a
Guarantor), the applicable Loan Party shall (i) pledge all of the Capital Stock
of such Domestic Subsidiary owned by such Loan Party to the Administrative Agent
as security for the Obligations by executing and delivering a supplement to the
Guaranty and Security Agreement in form and substance reasonably satisfactory to
the Administrative Agent and (ii) deliver the original certificates, if any,
evidencing such pledged Capital Stock to the Administrative Agent, together with
appropriate powers executed in blank.

 



94

 

 

 

(b) In the event that, subsequent to the Closing Date, any Person becomes a
Foreign Subsidiary or a Domestic Foreign Holdco, whether pursuant to formation,
acquisition or otherwise, (x) the Borrower shall promptly notify the
Administrative Agent thereof and (y) to the extent such Foreign Subsidiary or
Domestic Foreign Holdco is owned directly by any Loan Party and constitutes a
Restricted Subsidiary and does not constitute an Immaterial Subsidiary (to the
extent such Immaterial Subsidiary is not a Guarantor), within 30 days (or such
longer period as the Administrative Agent may permit) after such Person becomes
a Foreign Subsidiary or Domestic Foreign Holdco, the applicable Loan Party shall
(i) pledge all of the Capital Stock (but, in any event, not to exceed 65% of the
issued and outstanding voting Capital Stock and 100% of the issued and
outstanding non-voting Capital Stock) of such Foreign Subsidiary or Domestic
Foreign Holdco, as applicable, owned by such Loan Party, to the Administrative
Agent as security for the Obligations pursuant to a pledge agreement in form and
substance reasonably satisfactory to the Administrative Agent, and (ii) deliver
the original certificates, if any, evidencing such pledged Capital Stock to the
Administrative Agent, together with appropriate powers executed in blank.

 

(c) The Borrower agrees that, following the delivery of any Collateral Documents
required to be executed and delivered by this Section, the Administrative Agent
shall have a valid and enforceable, first priority (subject to Liens permitted
by Section 7.2) perfected Lien on the property required to be pledged pursuant
to subsections (a) and (b) of this Section (to the extent that such Lien can be
perfected by execution, delivery and/or recording of the Collateral Documents or
UCC financing statements, or, if required to be delivered, possession of such
Collateral), free and clear of all Liens other than Liens permitted by Section
7.2. All actions to be taken pursuant to this Section shall be at the expense of
the Borrower or the applicable Loan Party, and shall be taken to the reasonable
satisfaction of the Administrative Agent.

 

(d) Notwithstanding anything herein to the contrary or in any other Loan
Document, (i) the Borrower and the Guarantors shall not be required create or
perfect a security interest under the laws of any non-U.S. jurisdiction or to
create or perfect a security interest in assets located or titled outside the
U.S. or to reimburse or indemnify the Administrative Agent for any costs or
expenses incurred in connection with the taking of any of the foregoing actions
in any non-U.S. jurisdiction and (ii) perfection shall not be required with
respect to the following: (A) commercial tort claims with a claim value of less
than $2,000,000; (B) letter-of-credit rights with a face amount less than
$2,000,000 (other than those to which perfection of the security interest in
such Collateral is accomplished solely by the filing of a UCC financing
statement); provided that neither the Borrower nor any Guarantor shall be
required to establish the Administrative Agent’s “control” (within the meaning
of Section 9-107 of the UCC) over any letter-of-credit rights with a face amount
greater than or equal to $2,000,000 except upon the Administrative Agent’s
request during the existence of an Event of Default; (C) those assets as to
which the Administrative Agent and the Borrower reasonably agree in writing that
the costs of obtaining such perfection are excessive in relation to the value to
the Lenders of the security to be afforded thereby and (D) any Excluded Account.

 



95

 

 

Section 5.13 [Reserved].

 

Section 5.14 Further Assurances. Each Loan Party will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings and other documents, if any, related regulatory
compliance), which may be required under any applicable law, or which the
Administrative Agent or the Required Lenders may reasonably request, to grant,
preserve, protect or perfect the Liens created by the Collateral Documents or
the validity or priority of any such Lien, all at the expense of the Loan
Parties.

 

Section 5.15 [Reserved].

 

Section 5.16 Designation of Subsidiaries. The Borrower may at any time after the
Closing Date designate any Restricted Subsidiary as an Unrestricted Subsidiary
or any Unrestricted Subsidiary as a Restricted Subsidiary; provided that, (i)
immediately before and after such designation, no Event of Default shall have
occurred and be continuing, (ii) after giving effect to such designation, on a
pro forma basis, the Borrower and its Restricted Subsidiaries are in compliance
with the Financial Covenant, measuring clause (a) of the Total Net Leverage
Ratio as of the date of such designation and otherwise re- computing such
covenant as of the last day of the most recently ended Fiscal Quarter for which
financial statements shall have been delivered pursuant to Section 5.1(a) or
5.1(b) (or, if the Borrower shall have provided the Administrative Agent with
monthly financial statements for the Borrower and its Restricted Subsidiaries,
re-computing such covenants as of the last day of the most recently ended twelve
month period) as if such designation was in effect on the first day of the
relevant period for testing compliance, (iii) an Unrestricted Subsidiary that
has subsequently been designated as a Restricted Subsidiary cannot be
redesignated as an Unrestricted Subsidiary, (iv) no Subsidiary may be designated
as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the
purposes of any Permitted Acquisition Debt, Permitted Ratio Debt, Incremental
Equivalent Debt or Credit Agreement Refinancing Indebtedness, and (v) no
Unrestricted Subsidiary may own any Capital Stock or Indebtedness of, or hold
any Lien on any property of, the Borrower or any Restricted Subsidiary of the
Borrower. The designation of any Subsidiary as an Unrestricted Subsidiary after
the Closing Date shall constitute an Investment by the Borrower therein at the
date of designation in an amount equal to the fair market value as determined in
good faith by the Borrower of the Borrower’s or any applicable Subsidiary’s
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value as determined in good faith by the Borrower at the date of such
designation of such return. Notwithstanding the foregoing, the Borrower will not
designate any Restricted Subsidiary that owns Material IP as an Unrestricted
Subsidiary.

 

Section 5.17 Certain Post-Closing Matters. As promptly as practicable, and in
any event within the time periods after the Closing Date specified in Schedule
5.17 or such later date as the Administrative Agent agrees to in writing, the
Loan Parties shall deliver the documents or take the actions specified on
Schedule 5.17, in each case, in form and substance reasonably satisfactory to
the Administrative Agent.

 



96

 

 

Section 5.18 Government Regulation. The Loan Parties will not, and will not
permit any of their Restricted Subsidiaries to, (a) knowingly be or become
subject at any time to any law, regulation or list of any Governmental Authority
of the United States (including, without limitation, the OFAC list) that
prohibits or limits the Lenders or the Administrative Agent from making any
advance or extension of credit to the Borrower or from otherwise conducting
business with the Loan Parties, or (b) fail to provide reasonable documentary
and other evidence of the identity of the Loan Parties as may be requested by
the Lenders or the Administrative Agent at any time to enable the Lenders or the
Administrative Agent to reasonably verify the identity of the Loan Parties or to
comply with any applicable law or regulation, including, without limitation,
Section 326 of the Patriot Act at 31 U.S.C. Section 5318.

 

ARTICLE VI

 

FINANCIAL COVENANTS

 

Each Loan Party covenants and agrees until the payment in full of the
Obligations:

 

Section 6.1 Total Net Leverage Ratio. The Borrower and its Restricted
Subsidiaries, on a consolidated basis, will maintain, as of the end of each
Fiscal Quarter set forth below, a Total Net Leverage Ratio of not greater than
the ratio set forth below opposite such Fiscal Quarter:

 

Fiscal Quarter(s) Ending   Total Net Leverage Ratio September 30, 2019  
5.50:1.00 December 31, 2019   5.25:1.00 March 31, 2020   5.00:1.00 June 30, 2020
  4.75:1.00 September 30, 2020   4.50:1.00

December 31, 2020, March 31, 2021 and June 30, 2021

  4.25:1.00

September 30, 2021 and December 31, 2021

  4.00:1.00

March 31, 2022 and June 30, 2022

  3.75:1.00 September 30, 2022 and each Fiscal Quarter ending thereafter  
3.50:1.00

  



97

 

 

Section 6.2 Equity Cure. Notwithstanding anything to the contrary contained in
this Article VI, for purposes of determining compliance with Section 6.1 as of
the last day of any Fiscal Quarter, any cash equity contribution in the Borrower
(which is funded with proceeds of equity issued by the Borrower not constituting
Disqualified Capital Stock) received after the last day of such Fiscal Quarter
and on or prior to the day that is fifteen (15) Business Days after the day on
which financial statements are required to be delivered pursuant to Section
5.1(a) or 5.1(b), as applicable (the “Cure Period”), will, upon notice by the
Borrower (which notice must be received by the Administrative Agent no later
than the day on which financial statements are required to be delivered for the
applicable Fiscal Quarter) (the “Cure Notice”), be included in the calculation
of Consolidated EBITDA for purposes of determining compliance with Section 6.1
for the applicable Fiscal Quarter and applicable subsequent periods that include
such Fiscal Quarter (any such equity contribution so included in the calculation
of Consolidated EBITDA, a “Specified Equity Contribution”); provided that (a) no
Lender shall be required to make any extension of credit during the fifteen (15)
Business Day period referred to above unless the Borrower has received the
proceeds of such Specified Equity Contribution, (b) in each four Fiscal Quarter
period, there shall be a period of two Fiscal Quarters in which no Specified
Equity Contribution is made and only five Specified Equity Contributions may be
made during the term of this Agreement, (c) the amount of any Specified Equity
Contribution shall not exceed the amount required to cause the Borrower to be in
compliance with Section 6.1, (d) all Specified Equity Contributions will be
disregarded for purposes of determining the availability of any baskets with
respect to the covenants contained in this Agreement and the other Loan
Documents, and (e) there shall be no pro forma reduction in Indebtedness
(through either netting of cash or prepayment of indebtedness) with the proceeds
of any Specified Equity Contribution for determining compliance with Section
6.1. Upon the delivery by the Borrower of the Cure Notice, until the end of the
Cure Period, neither the Administrative Agent nor any Lender shall exercise the
right to accelerate the Obligations or terminate the Commitments and none of the
Administrative Agent, any Lender or any other Secured Party shall exercise any
right to foreclose on or take possession of the Collateral or exercise any other
remedy prior to the expiration of the Cure Period solely on the basis of an
Event of Default having occurred and being continuing with respect to the breach
of Section 6.1.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Each Loan Party covenants and agrees until the payment in full of the
Obligations:

 

Section 7.1 Indebtedness. The Loan Parties will not, and will not permit any of
their Restricted Subsidiaries to, issue any Disqualified Capital Stock or
create, incur, assume or suffer to exist any Indebtedness, except:

 

(a) The Obligations and other Indebtedness created pursuant to the Loan
Documents;

 

(b) Indebtedness of the Borrower and its Restricted Subsidiaries existing on the
Closing Date and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) other than with respect to capitalization of interest,
fees or similar costs (including original issue discount, premium and expenses)
or shorten the maturity or the weighted average life thereof;

 

(c) Indebtedness of the Borrower and its Restricted Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and purchase money obligations, and
any Indebtedness assumed in connection with the acquisition of any such assets
or secured by a Lien on any such assets prior to the acquisition thereof
(provided that such Indebtedness is incurred prior to or within 120 days after
such acquisition or the completion of such construction or improvements), and
extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) to an amount in excess of the
aggregate principal amount of such Indebtedness permitted under this clause (c)
or shorten the maturity or the weighted average life thereof; provided that the
aggregate principal amount of such Indebtedness does not exceed $12,500,000 at
any time outstanding;

 



98

 

 

(d) Indebtedness of the Borrower owing to any Restricted Subsidiary and of any
Restricted Subsidiary owing to the Borrower or any other Restricted Subsidiary;
provided that any such Indebtedness that is owed by a Restricted Subsidiary that
is not a Guarantor shall be subject to Section 7.4 and shall not exceed, when
aggregated with (i) Permitted Acquisition Debt incurred by Restricted
Subsidiaries that are not Loan Parties, (ii) Permitted Ratio Debt incurred by
Restricted Subsidiaries that are not Loan Parties and (iii) Guarantees by any
Loan Party of Indebtedness of any Subsidiary that is not a Guarantor in reliance
on Section 7.1(e), $15,000,000 at any time outstanding;

 

(e) Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary and
by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary; provided that Guarantees by any Loan Party of
Indebtedness of any Subsidiary that is not a Guarantor shall be subject to
Section 7.4 and shall not exceed, when aggregated with (i) Permitted Acquisition
Debt incurred by Restricted Subsidiaries that are not Loan Parties, (ii)
Permitted Ratio Debt incurred by Restricted Subsidiaries that are not Loan
Parties and (iii) Indebtedness incurred by a Restricted Subsidiary that is not a
Guarantor in reliance on Section 7.1(d), $15,000,000 at any time outstanding;

 

(f) [Reserved];

 

(g) Incremental Equivalent Debt;

 

(h) Hedging Obligations not for speculative purposes;

 

(i) Credit Agreement Refinancing Indebtedness;

 

(j) Indebtedness for customary indemnification, adjustment of purchase price or
similar customary obligations of the Loan Parties arising under any documents
relating to any Permitted Acquisition or any other Acquisition consummated
pursuant to Section 7.4(i) or 7.4(m) or any other transaction approved by the
Required Lenders;

 

(k) Indebtedness in respect of netting services or overdraft protections in
connection with deposit accounts and other cash management obligations, in each
case solely to the extent incurred in the ordinary course of business;

 

(l) Indebtedness in respect of Taxes, assessments or governmental charges to the
extent that payment thereof shall not be required by Section 5.5;

 

(m) Indebtedness consisting of judgments not otherwise constituting an Event of
Default under Section 8.1(l);

 

(n) Indebtedness incurred in the ordinary course of business relating to the
financing of liability, casualty, hazard and other insurance premiums in which
the Borrower or any Restricted Subsidiary is an insured;

 

99

 

 

(o) Indebtedness which may be deemed to exist pursuant to any bonds, guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business, or in connection with any letters of credit or bank
guarantees posted to support any such bonds, or in connection with the
enforcement of rights or claims of the Borrower or any Restricted Subsidiary or
in connection with judgments that do not result in an Event of Default;

 

(p) unsecured Indebtedness of the Borrower or any Restricted Subsidiary owing to
any then-existing or former director, officer or employee of the Borrower or any
Restricted Subsidiary or their respective assigns, estates, heirs or their
current or former spouses for the repurchase, redemption or other acquisition or
retirement for value of any equity interest or equity equivalent of the Borrower
(or its parent company) or its Subsidiaries held by them in an aggregate
principal amount not to exceed, when aggregated with any Restricted Payment made
in reliance on Section 7.5(c), (x) $3,000,000 incurred in any Fiscal Year or (y)
$9,000,000 at any time outstanding;

 

(q) accretion or amortization of original issue discount and accretion of
interest paid in kind, in each case, in respect of Indebtedness otherwise
permitted by this Section 7.1;

 

(r) Permitted Ratio Debt;

 

(s) Permitted Acquisition Debt;

 

(t) other Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding;
provided that, notwithstanding anything in this Section 7.1(t) to the contrary,
any Indebtedness covered by this Section 7.1(t) that is secured debt shall not
exceed $5,000,000 at any time outstanding;

 

(u) other unsecured Indebtedness in the form of (i) seller note obligations
incurred in connection with a Permitted Acquisition in an aggregate principal
amount not to exceed

$15,000,000 at any time outstanding and (ii) earn-out obligations incurred in
connection with a Permitted Acquisition; and

 

(v) Indebtedness and obligations of the Borrower under the Tax Receivable
Agreement, as in effect on the Closing Date (or as amended with the consent of
the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed)).

 

Section 7.2 Liens. The Loan Parties will not, and will not permit any of their
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired, except:

 

(a) Liens securing (i) the Obligations, (ii) Incremental Equivalent Debt, (iii)
Credit Agreement Refinancing Indebtedness, (iv) Permitted Ratio Debt and (v)
Permitted Acquisition Debt;

 

(b) Permitted Encumbrances;

 

(c) Liens on any property or asset of the Borrower or any Restricted Subsidiary
existing on the Closing Date and set forth on Schedule 7.2 and any improvements,
attachments thereto or proceeds thereof; provided that such Liens shall not
apply to any other property or asset of the Borrower or any Restricted
Subsidiary;

 

100

 

 

(d) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided that
(i) any such Lien secures Indebtedness permitted by Section 7.1(c), (ii) any
such Lien attaches to such asset concurrently or within 120 days after the
acquisition or the completion of the construction or improvements thereof, (iii)
any such Lien does not extend to any other asset and (iv) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets;

 

(e) any Lien (i) existing on any asset of any Person at the time such Person
becomes a Restricted Subsidiary of the Borrower, (ii) existing on any asset of
any Person at the time such Person is merged with or into the Borrower or any
Restricted Subsidiary, or (iii) existing on any asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary; provided that

(A) any such Lien was not created in the contemplation of any of the foregoing
and (B) any such Lien secures only those obligations which it secures on the
date that such Person becomes a Restricted Subsidiary or the date of such merger
or the date of such acquisition;

 

(f) extensions, renewals, or replacements of any Lien referred to in subsections
(b) through (e) of this Section; provided that the principal amount of the
Indebtedness secured thereby is not increased other than with respect to the
capitalization of interest, fees and other amounts as a result of such
extensions, renewals, or replacements and that any such extension, renewal or
replacement is limited to the assets originally encumbered thereby and any
improvements, attachments thereto or proceeds thereof;

 

(g) any interest or title of a lessor or sublessor under any lease of real
estate or personal property permitted hereunder, in each case, relating only to
such real estate or personal property;

 

(h) Liens on cash earnest money deposits made by the Borrower and its Restricted
Subsidiaries in connection with any letter of intent or purchase agreement in
favor of the seller of any Property to be acquired in an Investment reasonably
anticipated to be permitted pursuant to Section 7.4 to be applied against the
purchase price for such Investment;

 

(i) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
the ordinary course of business;

 

(j) non-exclusive licenses or sublicenses of Patents, Trademarks, Copyrights and
other intellectual property rights granted by the Borrower or any Restricted
Subsidiary not interfering in any material respect with the ordinary conduct of
the business of the Loan Parties;

 

(k) (i) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Permitted Investments on deposit in one or more
accounts maintained by the Borrower or any Restricted Subsidiary, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank or banks
with respect to cash management, automated clearing house transfers and
operating account arrangements, (ii) Liens of a collection bank arising under
Section 4-210 of the UCC on items in the course of collection, (iii) Liens
encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes and (iv) Liens that are contractual rights of setoff or rights of
pledge relating to purchase orders and other agreements entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business;

 



101

 

 

(l) Liens on insurance policies and the proceeds thereof and premium refunds
securing the financing of the premiums with respect thereto;

 

(m) Liens on any property of the Loan Parties securing any of their Indebtedness
or their other liabilities; provided, however, that the aggregate outstanding
principal amount of all such Indebtedness and other liabilities secured by such
Liens shall not exceed $6,000,000 at any time.

 

(n) Liens for taxes, assessments or governmental charges or levies which are not
required to be paid pursuant to Section 5.5;

 

(o) Liens imposed by law, which do not secure Indebtedness for borrowed money,
such as carriers,’ warehousemen’s, materialmen’s and mechanics’ liens and other
similar Liens, in each case, arising in the ordinary course of business, and (i)
which do not in the aggregate materially detract from the value of the
Borrower’s or any Restricted Subsidiary’s property or assets or materially
impair the use thereof in the operation of the business of the Borrower or such
Restricted Subsidiary or (ii) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien and with
respect to which adequate reserves are being maintained in accordance with GAAP;

 

(p) attachment and judgment Liens in respect of decrees and judgments to the
extent, and for so long as, such judgments and decrees do not, individually or
in the aggregate constitute an Event of Default under 8.1(l);

 

(q) Liens (other than Liens imposed under ERISA) incurred in the ordinary course
of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, public utilities or private utilities, leases and contracts in
the ordinary course of business, statutory obligations, surety or appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (exclusive of obligations in respect of the payment
for borrowed money), and obligations in respect of letters of credit or bank
guaranties that have been posted to support payment of the Liens described in
this Section 7.2(p);

 

(r) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;

 

(s) Liens (i) incurred in the ordinary course of business in connection with the
purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (ii) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;

 

(t) (i) Liens on earnest money deposits of cash or Permitted Investments or cash
advances made in connection with any Permitted Acquisition or other permitted
Investments or in respect of any anticipated Permitted Acquisition or other
permitted Investment or (ii) Liens consisting of an agreement to dispose of any
property in a disposition permitted under Section 7.6;

 



102

 

 

(u) in the case of any non-wholly owned Restricted Subsidiary, any put and call
arrangements or restrictions on disposition related to its Capital Stock set
forth in its organizational documents, any related joint venture or similar
agreement and not entered into in contemplation of this exception;

 

(v) (i) Liens granted under the Existing BIN/ISO Agreements as in effect on the
Closing Date, and (ii) other Liens granted under BIN/ISO Agreements after the
Closing Date solely to the extent such Liens do not extend to asset categories
that are not subject to Liens under the Existing BIN/ISO Agreements, taken as a
whole, as of the Closing Date; and

 

(w) Liens on the Excluded Merchant Reserve and Settlement Accounts.

 

Section 7.3 Fundamental Changes.

 

(a) The Loan Parties will not, and will not permit any of their Restricted
Subsidiaries to, merge into or consolidate into any other Person, or permit any
other Person to merge into or consolidate with it, or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Restricted
Subsidiaries (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve; provided that (x) Investments pursuant to Section 7.4(h)
are permitted and (y) if, at the time thereof and immediately after giving
effect thereto, no Event of Default shall have occurred and be continuing, (i)
the Borrower or any Restricted Subsidiary may merge with a Person if the
Borrower (or a Restricted Subsidiary if the Borrower is not a party to such
merger) is the surviving Person, (ii) any Restricted Subsidiary may merge into
another Restricted Subsidiary; provided that if any party to such merger is a
Guarantor, the Guarantor shall be the surviving Person, (iii) any Restricted
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or to a Guarantor, and (iv) to
the extent it has sold, transferred or otherwise disposed of all of its assets
to the Borrower or to a Guarantor, any Restricted Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided, further, that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 7.4;
provided, further, that the Closing Date Merger shall be permitted.

 

(b) The Loan Parties will not, and will not permit any of their Restricted
Subsidiaries to, engage in any business other than businesses of the type
conducted by the Loan Parties and their Restricted Subsidiaries on the Closing
Date and businesses reasonably related, ancillary or complementary thereto or a
reasonable extension thereof.

 

Section 7.4 Investments, Loans. The Loan Parties will not, and will not permit
any of their Restricted Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly owned Restricted
Subsidiary prior to such merger) any Capital Stock, evidence of Indebtedness or
other securities (including any option, warrant, or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
all or substantially all of the assets of any other Person or a division or
business unit of any other Person, except:

  

(a) Investments (other than Permitted Investments) existing on the Closing Date
and set forth on Schedule 7.4 (including Investments in Subsidiaries);

 



103

 

 

(b) cash and Permitted Investments;

 

(c) Guarantees by the Borrower and Restricted Subsidiaries constituting
Indebtedness permitted by Section 7.1; provided that the aggregate principal
amount of Indebtedness of Restricted Subsidiaries that are not Guarantors that
is Guaranteed by any Loan Party shall be subject to the limitation set forth in
subsection (d) of this Section;

 

(d) Investments made by any Loan Party or any Restricted Subsidiary in or to any
Subsidiary; provided that the aggregate amount of Investments made after the
Closing Date by the Loan Parties or any Restricted Subsidiary in or to, and
Guarantees by the Loan Parties or any Restricted Subsidiary of Indebtedness of,
any Subsidiary that is not a Guarantor shall not, together with the aggregate
consideration paid for any Non-Guarantor Acquisition, exceed

$15,000,000 at any time outstanding;

 

(e) loans or advances to employees, officers, directors or other service
providers of the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business; provided that the aggregate amount of all such loans and
advances does not exceed $2,500,000 at any time outstanding;

 

(f) Hedging Transactions and Hedging Obligations permitted hereunder;

 

(g) [Reserved];

 

(h) (i) Permitted Acquisitions and (ii) Investments of a Person existing at the
time it becomes a Restricted Subsidiary or consolidates, amalgamates or merges
with the Borrower or a Restricted Subsidiary in connection with a Permitted
Acquisition, provided that such Investments were not obtained in connection
with, or in anticipation or contemplation of, such Permitted Acquisition;

 

(i) Investments (including Permitted Acquisitions) in an aggregate amount
outstanding pursuant to this subsection (valued at the time of the making
thereof, and without giving effect to any write downs or write offs thereof) not
to exceed the Available Amount at such time, so long as (i) no Default or Event
of Default shall exist or result therefrom, (ii) the Total Net Leverage Ratio
shall not exceed 3.75:1.00 as of the most recently ended Fiscal Quarter for
which financial statements shall have been delivered (or, if the Borrower shall
have provided the Administrative Agent with monthly financial statements for the
Borrower and its Restricted Subsidiaries in form and substance reasonably
satisfactory to the Administrative Agent, as of the most recently ended twelve
month period), calculated on a pro forma basis as if such Investment had been
made on the first day of the relevant testing period, (iii) Liquidity, measured
on a pro forma basis as of the date of such payment, shall not be less than
$5,000,000 and (iv) the Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer, together with all relevant financial
information reasonably requested by the Administrative Agent, reasonably
demonstrating the calculation of the Available Amount at such time;

 

104

 

 

(j) deposits required to be made to landlords in the ordinary course of business
to secure or support obligations of a Loan Party under leases of real property;

 

(k) Investments received by Loan Parties in connection with a sale permitted
pursuant to Section 7.6;

 

(l) Investments (i) taken in connection with the settlement of accounts or the
bankruptcy or restructuring of account debtors and (ii) deposits, prepayments
and other credits to suppliers made in the ordinary course of business and
consistent with past practice;

 

(m) other Investments which in the aggregate do not exceed $4,000,000 in any
Fiscal Year;

 

(n) [Reserved];

 

(o) any payment that could have been made as a Restricted Payment under Section
7.5 may be made as an Investment in the form of a loan to the recipient of the
Restricted Payment and made for the same purpose as such Restricted Payment;

 

(p) deposits of earnest money paid in connection with a transaction that is
reasonably anticipated to be a Permitted Acquisition;

 

(q) the Borrower and its Restricted Subsidiaries may acquire and hold accounts
receivables, notes receivable and other extensions of trade credit owing to any
of them, if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms of the Borrower or
such Restricted Subsidiary;

 

(r) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

 

(s) the Borrower and its Restricted Subsidiaries may acquire and hold
obligations of their officers, directors or employees in connection with such
officers,’ directors’ and employees’ acquisition of Qualified Capital Stock of
the Borrower (so long as, to the extent constituting voting Capital Stock, such
Capital Stock is pledged as Collateral pursuant to the Parent Pledge Agreement
or another pledge agreement in form and substance reasonably satisfactory to the
Administrative Agent) or any direct or indirect parent company of the Borrower
(so long as no cash is actually advanced by the Borrower or any Restricted
Subsidiary in connection with the acquisition of such obligations);

 

(t) Investments consisting of (x) transactions permitted under Sections 7.3 and
(y) repayments or other acquisitions of Indebtedness of the Borrower or any
Restricted Subsidiary not prohibited by Section 7.12(b);

 

(u) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business; and

 

(v) Investments (including Permitted Acquisitions), so long as (i) no Default or
Event of Default shall exist or result therefrom, and (ii) the Total Net
Leverage Ratio shall not exceed 3.00:1.00 as of the most recently ended Fiscal
Quarter for which financial statements shall have been delivered (or, if the
Borrower shall have provided the Administrative Agent with monthly financial
statements for the Borrower and its Restricted Subsidiaries in form and
substance reasonably satisfactory to the Administrative Agent, as of the most
recently ended twelve month period), calculated on a pro forma basis as if such
Investment had been made on the first day of the relevant testing period.

 



105

 

 

Section 7.5 Restricted Payments. The Loan Parties will not, and will not permit
any of their Restricted Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:

 

(a) dividends payable by the Borrower solely in interests of any class of its
equity (other than Disqualified Capital Stock);

 

(b) Restricted Payments made by any Restricted Subsidiary to the Borrower or to
another Restricted Subsidiary, on at least a pro rata basis with any other
shareholders if such Restricted Subsidiary is not wholly owned by the Borrower
and other wholly owned Restricted Subsidiaries of the Borrower;

 

(c) So long as no Event of Default under Section 8.1(a), 8.1(b), 8.1(d) (as a
result of any failure to comply with Section 5.1(a), 5.1(b), 5.1(c) or 6.1),
8.1(h) or 8.1(i) shall exist or result therefrom, cash dividends and
distributions paid and declared solely for the purpose of funding the
redemption, purchase or other acquisition or retirement for value by the Parent,
the Borrower or any Restricted Subsidiary of its Capital Stock from any present
or former employee, director or officer (or the permitted assigns, estate, heirs
or current or former spouses thereof) thereof pursuant to incentive plans in the
ordinary course of business or upon the death, disability or termination of
employment of such employee, director or officer; provided that the amount of
such cash dividends and distributions shall not exceed, when aggregated with any
Indebtedness incurred or outstanding, as applicable, in reliance on Section
7.1(p), (x) $3,000,000 in any Fiscal Year and (y) $9,000,000 in the aggregate
over the term of this Agreement (in each case, net of proceeds received in
connection with resales of any Capital Stock so purchased);

 

(d) for so long as the Borrower is classified as a “partnership” or a
“disregarded entity” for purposes of the Code, the Borrower may make
distributions to any direct or indirect parent entity or owner of the Borrower
the proceeds of which shall be used (A) to pay, without duplication, any Taxes
attributable to the income or activities of the Borrower or its Subsidiaries or
(B) by the Borrower to make distributions to its members as permitted pursuant
to Section 4.01(b) of the Second Amended and Restated Limited Liability Company
Agreement of Hawk Parent dated as of, and as in effect on, the Closing Date;

 

(e) [Reserved];

 

(f) cash dividends and distributions paid and declared by the Borrower to Parent
for the purpose of paying operating and overhead costs and expenses of Parent
(or any direct or indirect parent) to the extent such costs and expenses (i) are
incurred in the ordinary course of business, (ii) are attributable to the
ownership or operations of the Borrower and its Subsidiaries and (iii) do not
otherwise exceed $1,000,000 in the aggregate in any Fiscal Year;

 

(g) payments of (i) obligations under or in respect of director and officer
insurance policies to the extent reasonably attributable to the ownership or
operation of the Borrower and its Subsidiaries and (ii) expenses in connection
with the Related Transactions;

 

106

 

 

(h) Restricted Payments in an aggregate amount not to exceed the Available
Amount at such time, so long as (i) no Default or Event of Default shall exist
or result therefrom, (ii) the Total Net Leverage Ratio shall not exceed
3.75:1.00 as of the most recently ended Fiscal Quarter for which financial
statements shall have been delivered (or, if the Borrower shall have provided
the Administrative Agent with monthly financial statements for the Borrower and
its Restricted Subsidiaries in form and substance reasonably satisfactory to the
Administrative Agent, as of the most recently ended twelve month period),
calculated on a pro forma basis as if such payment had been made on the first
day of the relevant testing period and (iii) the Borrower has delivered to the
Administrative Agent a certificate of a Responsible Officer, together with all
relevant financial information reasonably requested by the Administrative Agent,
reasonably demonstrating the calculation of the Available Amount at such time;

 

(i) Restricted Payments, so long as (i) no Default or Event of Default shall
exist or result therefrom, and (ii) the Total Net Leverage Ratio shall not
exceed 2.50:1.00 as of the most recently ended Fiscal Quarter for which
financial statements shall have been delivered (or, if the Borrower shall have
provided the Administrative Agent with monthly financial statements for the
Borrower and its Restricted Subsidiaries in form and substance reasonably
satisfactory to the Administrative Agent, as of the most recently ended twelve
month period), calculated on a pro forma basis as if such payment had been made
on the first day of the relevant testing period; and

 

(j) Restricted Payments to pay amounts required to be paid under (i) the Closing
Date Merger Agreement and (ii) solely to the extent any proceeds of Permitted
Tax Distributions are made to Parent in excess of the actual Taxes payable by
Parent and attributable to the income or activities of the Borrower or its
Subsidiaries are insufficient to pay such amounts, the Tax Receivable Agreement
(other than the “Early Termination Payment” under and as defined in the Tax
Receivable Agreement), in each case, as in effect on the Closing Date.

 

Section 7.6 Sale of Assets. The Loan Parties will not, and will not permit any
of their Restricted Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of any of its assets, business or property or, in the case of
any Restricted Subsidiary, any shares of such Restricted Subsidiary’s Capital
Stock, in each case whether now owned or hereafter acquired, to any Person other
than the Borrower or a Guarantor (or to qualify directors if required by
applicable law), except:

 

(a) the sale or other disposition of immaterial, surplus, obsolete or worn out
property or other property not necessary for operations;

 

(b) the sale or other disposition of (i) inventory in the ordinary course of
business and (ii) Permitted Investments;

 

(c) non-exclusive licenses and sublicenses of Patents, Trademarks, Copyrights
and other intellectual property rights granted by the Borrower or any Restricted
Subsidiary not interfering in any material respect with the ordinary conduct of
the business of the Loan Parties;

 

(d) the sale, assignment, transfer or lapse or abandonment of any registrations
or applications for registration of any Patents, Trademarks, Copyrights and
other intellectual property rights that are immaterial to the business of the
Borrower and its Restricted Subsidiaries or no longer commercially practicable
to maintain;

 

(e) a lease, sublease, license or other similar use or occupancy agreement of
real property not constituting Indebtedness entered into in the ordinary course
of business;

 

107

 

 

(f) any sale of any property (other than their own stock or stock equivalents)
by any Restricted Subsidiary to any Loan Party to the extent any resulting
Investment constitutes a Permitted Investment;

 

(g) settlements, write-offs, discount, sales or other dispositions in the
ordinary course of business of extension of trade credit, including defaulted or
past due receivables;

 

(h) disposition of assets as a result of a casualty loss or condemnation
proceeding;

 

(i) Investments made in accordance with Section 7.4;

 

(j) Restricted Payments permitted under Section 7.5;

 

(k) sales and other dispositions of assets by the Borrower and its Restricted
Subsidiaries which are made for fair market value (as reasonably determined by
the Borrower), so long (i) no Event of Default shall exist or result therefrom,
(ii) not less than 75% of the aggregate sales price for such sale or other
disposition shall be paid in cash, and (iii) to the extent required under
Section 2.12(a), the proceeds of such sale or other disposition shall be applied
as a mandatory prepayment of the Loans;

 

(l) Liens permitted under Section 7.2;

 

(m) (i) any sale or issuance by the Borrower of its own Qualified Capital Stock
to Parent (so long as, to the extent constituting voting Capital Stock, such
Capital Stock is pledged as Collateral pursuant to the Parent Pledge Agreement),
(ii) any sale or issuance by any Restricted Subsidiary of the Borrower of its
own Qualified Capital Stock to any Loan Party (so long as, except to the extent
constituting Excluded Property, such Capital Stock is pledged as Collateral
pursuant to the Guarantee and Security Agreement) and (iii) to the extent
necessary to satisfy any Requirement of Law in the jurisdiction of incorporation
of any Restricted Subsidiary or the Borrower, any sale or issuance by such
Person of its own Qualified Capital Stock constituting directors’ qualifying
shares or nominal holdings;

 

(n) dispositions by a Loan Party to another Loan Party;

 

(o) trade-ins or other exchanges of tangible assets for other tangible assets of
comparable or greater value useful to the business of the Loan Parties or, in
the case of any such trade-ins or exchanges of assets of any Restricted
Subsidiary that is not a Loan Party, useful to the business of such Restricted
Subsidiary;

 

(p) the Borrower and its Restricted Subsidiaries may terminate or unwind any
Hedging Transaction in accordance with its terms;

 

(q) the sale or other disposition for fair market value of Real Estate pursuant
to a Sale and Leaseback Transaction in an aggregate amount not exceed
$20,000,000 during the term of this Agreement;

 

(r) the Borrower and its Restricted Subsidiaries may issue or sell any Capital
Stock in, or Indebtedness or other securities of, an Unrestricted Subsidiary;
and

 

(s) the Borrower and its Restricted Subsidiaries may terminate leases,
subleases, licenses and sublicenses in the ordinary course of business.

 

108

 

 

To the extent the Required Lenders (or all Lenders, if required under Section
10.2) waive the provisions of this Section 7.6 with respect to the conveyance,
sale, lease, assignment or other disposition of any Collateral, or any
Collateral is sold as permitted by this Section 7.6 (other than to a Loan
Party), such Collateral shall automatically be deemed sold free and clear of the
Liens created by the Collateral Documents, and the Administrative Agent is
authorized to take and shall take any actions reasonably requested by the
Borrower in order to effect and/or evidence the foregoing, so long as the
Borrower or applicable Loan Party shall have provided the Administrative Agent a
certificate confirming compliance with this Agreement. Notwithstanding the
foregoing or anything else to the contrary in the Loan Documents, the Borrower
will not, and will not permit any Subsidiary to, permit any transfer of Material
IP owned by a Loan Party to a Subsidiary that is not a Loan Party (including any
Unrestricted Subsidiary).

 

Section 7.7 Transactions with Affiliates. The Loan Parties will not, and will
not permit any of their Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except:

 

(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to such Loan Party or such Restricted Subsidiary than could be
obtained on an arm’s- length basis from unrelated third parties;

 

(b) usual and customary compensation, and expense reimbursements for travel
expenses and fees paid to directors (including, without limitation, the lead
director) of Parent (to the extent attributable to the ownership of Borrower and
Borrower’s Subsidiaries) and Borrower and Borrower’s Subsidiaries permitted
under this Agreement;

 

(c) usual and customary indemnifications of directors of Parent (to the extent
attributable to the ownership of Borrower and Borrower’s Subsidiaries) and
Borrower and Borrower’s Subsidiaries permitted under this Agreement;

 

(d) salaries and other reasonable employee compensation and indemnification to
officers of Parent (to the extent attributable to the ownership of Borrower and
its Restricted Subsidiaries) and the Loan Parties;

 

(e) transactions between or among Loan Parties not involving any other
Affiliates;

 

(f) any Investments permitted under Section 7.4(a), 7.4(e), 7.4(o) or 7.4(s) and
any Restricted Payments permitted under Section 7.5;

 

(g) the Borrower and its Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions, other similar compensatory arrangements and
severance agreements with officers, employees, consultants and directors of
Parent (to the extent attributable to the ownership of Borrower and Borrower’s
Subsidiaries) and Borrower and Borrower’s Subsidiaries;

 

(h) the Related Transactions and the payment of fees and expenses as part of or
in connection with the Related Transactions;

 

(i) the Borrower and its Restricted Subsidiaries may enter into transactions
pursuant to the Closing Date Merger Agreement and other agreements in existence
on the Closing Date and set forth on Schedule 7.7, in each case, as in effect on
the Closing Date; and

 

109

 

 

(j) Affiliate repurchases of the Loans or Commitments to the extent permitted
hereunder and, to the extent not required to be cancelled hereunder, the holding
of such Loans or Commitments to the extent permitted hereunder and the payments
and other transactions contemplated herein in respect thereof.

 

Section 7.8 Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement that prohibits, restricts or imposes any
condition upon (a) the ability of any Loan Party or any of its Restricted
Subsidiaries to create, incur or permit any Lien upon any of its assets or
properties to secure the Obligations, whether now owned or hereafter acquired,
or (b) the ability of any of its Restricted Subsidiaries to pay dividends or
other distributions with respect to its Capital Stock, to make or repay loans or
advances to any Loan Party or any Restricted Subsidiary, to Guarantee
Indebtedness of any Loan Party or any Restricted Subsidiary or to transfer any
of its property or assets to any Loan Party or any Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions or conditions
imposed by law, by any Loan Document or by any agreement related to any Credit
Agreement Refinancing Indebtedness, Incremental Equivalent Debt, Permitted
Acquisition Debt or Permitted Ratio Debt, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets permitted to secure such Indebtedness, (iv) clause (a) shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof so long as such restriction was not entered into in contemplation of
this exception, (v) the foregoing shall not apply to any agreement or instrument
governing Indebtedness acquired in connection with a Permitted Acquisition,
which encumbrance or restriction is not applicable to any Person or the
properties or assets of any Person, other than the Person or the properties or
assets of the Person acquired pursuant to the respective Permitted Acquisition
or Investment and so long as the respective encumbrances or restrictions were
not created (or made more restrictive) in connection with or in anticipation of
the respective Permitted Acquisition or Investment, (vi) the foregoing shall not
apply to restrictions applicable to any Unrestricted Subsidiary or any joint
venture (or the Capital Stock thereof), (vii) the foregoing shall not apply to
encumbrances or restrictions on assignment on cash or other deposits or net
worth imposed by customers under agreements entered into in the ordinary course
of business, (viii) the foregoing shall not apply to contractual obligations
which (x) exist on the Closing Date and (to the extent not otherwise permitted
by this Section 7.8) are listed on Schedule 7.8 hereto and (y) to the extent
contractual obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, or any agreement evidencing any permitted modification,
replacement, renewal, extension or refinancing of such Indebtedness so long as
such modification, replacement, renewal, extension or refinancing is not (taken
as a whole) materially less favorable to the Lenders and (ix) the foregoing
shall not apply to an agreement effecting a refinancing, replacement or
substitution, extension, renewal or restructuring of Indebtedness issued,
assumed or incurred pursuant to an agreement or instrument referred to in clause
(i) through (viii) above, provided, that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement (taken as a whole) are no less favorable to the Borrower
or the Lenders in any material respect than the provisions relating to such
encumbrance or restriction contained in the agreements or instruments referred
to in such clauses (i) through (viii).

 

Section 7.9 Sale and Leaseback Transactions. The Loan Parties will not, and will
not permit any of their Restricted Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (each, a “Sale and Leaseback Transaction”), except (i) to
the extent such transactions are solely between Loan Parties, (ii) as permitted
by Section 7.6(q) or (iii) as set forth on Schedule 7.9 hereto.

 



110

 

 

Section 7.10 Sanctions and Anti-Corruption Laws. The Loan Parties will not, and
will not permit any Subsidiary to, request any Loan or Letter of Credit or,
directly or, to the Borrower’s knowledge, indirectly, use the proceeds of any
Loan or any Letter of Credit, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person (a) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, except to the extent permissible for a Person to comply
with Sanctions, (b) in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Loans,
whether as an arranger, the Administrative Agent, any Lender (including a
Swingline Lender), the Issuing Bank, underwriter, advisor, investor or
otherwise), or (c) in furtherance of an offer, payment, promise to pay or
authorization of the payment or giving of money or anything else of value to any
Person in violation of applicable Anti-Corruption Laws.

 

Section 7.11 Amendment to Organization Documents. The Loan Parties will not, and
will not permit any of their Restricted Subsidiaries to, amend, modify or waive
any of its rights under its Organization Documents in any manner that could
reasonably be expected to be materially adverse to the Lenders, the
Administrative Agent, the Borrower or any of its Subsidiaries (as reasonably
determined by the Borrower).

 

Section 7.12 Material Indebtedness; Junior Financing.

 

(a) The Loan Parties will not, and will not permit any of their Restricted
Subsidiaries to, agree to or permit any amendment, modification or waiver of the
terms of the documentation with regard to (i) any Material Indebtedness in a
manner that would be materially adverse to the interests of the Lenders or the
Administrative Agent taken as a whole as reasonably determined by the Borrower
(except to the extent such amendment, modification or waiver would have been
permitted under this Agreement on the date such Indebtedness was incurred or, in
the case of any Material Indebtedness that is Junior Financing, to the extent
such amendments, modifications or waivers are otherwise permitted by any
subordination or intercreditor agreements or provisions applicable thereto) or
(ii) any Junior Financing to the extent such amendments, modifications or
waivers are prohibited by any subordination or intercreditor agreements or
provisions applicable thereto.

 

(b) The Loan Parties will not, and will not permit any of their Restricted
Subsidiaries to, (i) prepay, redeem, repurchase or otherwise acquire for value
any Indebtedness that is (x) expressly subordinated in right of payment to the
Obligations, (y) secured on a junior priority basis relative to the Obligations
by some or all of the Collateral or (z) unsecured (collectively, “Junior
Financing”) or (ii) make any principal, interest or other payments on any Junior
Financing, in each case, except to the extent not prohibited in any
subordination or intercreditor agreements or provisions applicable thereto;
provided that the Borrower and its Restricted Subsidiaries may (and the
applicable documents and agreements governing or evidencing any other Junior
Financing or executed in connection therewith shall provide that that the
Borrower and their Restricted Subsidiaries may) (A) prepay, redeem, repurchase
or otherwise acquire for value, or make any principal, interest or other
payments on, any Junior Financing in an aggregate amount not to exceed the
Available Amount at such time, so long as (i) no Default or Event of Default
shall exist or result therefrom, (ii) the Total Net Leverage Ratio shall not
exceed 3.75:1.00 as of the most recently ended Fiscal Quarter for which
financial statements shall have been delivered (or, if the Borrower shall have
provided the Administrative Agent with monthly financial statements for the
Borrower and its Restricted Subsidiaries in form and substance reasonably
satisfactory to the Administrative Agent, as of the most recently ended twelve
month period), calculated on a pro forma basis as if such prepayment,
redemption, repurchase, acquisition or payment had been made on the first day of
the relevant testing period and (iii) the Borrower has delivered to the
Administrative Agent a certificate of a Responsible Officer, together with all
relevant financial information reasonably requested by the Administrative Agent,
reasonably demonstrating the calculation of the Available Amount at such time,
and (B) prepay, redeem, repurchase or otherwise acquire for value, or make any
principal, interest or other payments on, any Junior Financing, so long as (i)
no Default or Event of Default shall exist or result therefrom, and (ii) the
Total Net Leverage Ratio shall not exceed 2.75:1.00 as of the most recently
ended Fiscal Quarter for which financial statements shall have been delivered
(or, if the Borrower shall have provided the Administrative Agent with monthly
financial statements for the Borrower and its Restricted Subsidiaries in form
and substance reasonably satisfactory to the Administrative Agent, as of the
most recently ended twelve month period), calculated on a pro forma basis as if
such prepayment, redemption, repurchase, acquisition or payment had been made on
the first day of the relevant testing period.

 



111

 

 

Section 7.13 Change in Fiscal Year. Without the Administrative Agent’s prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed), the Loan Parties will not, and will not permit any of their Restricted
Subsidiaries to, change the Fiscal Year of the Borrower and its Restricted
Subsidiaries, except to change the Fiscal Year of a Restricted Subsidiary to
conform its Fiscal Year to that of the Borrower.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

 

(b) the Borrower shall fail to pay (i) any interest on any Loan, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) Business Days or (ii) any fee or any other amount
(other than an amount payable under subsections (a) and (b)(i) of this Section
or an amount related to a Bank Product Obligation) payable under this Agreement
or any other Loan Document, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days; or

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Restricted Subsidiaries in this Agreement or any other
Loan Document (including the Schedules attached hereto and thereto), or in any
amendments or modifications hereof or waivers hereunder, or in any certificate,
notice, report or other document required to be submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to this Agreement or any other Loan Document shall prove to be
incorrect in any material respect (other than any representation or warranty
that is expressly qualified by a Material Adverse Effect or other materiality,
in which case such representation or warranty shall prove to be incorrect in any
respect) when made or deemed made or submitted; or

 

112

 

 

(d) any Loan Party shall fail to observe or perform any covenant or agreement
contained in Section 5.1(a), (b) or (c) or 5.2(a) (provided that delivery of
notice pursuant to Section 5.2(a) shall cure any Event of Default resulting from
a failure to timely deliver any such notice), 5.3 (solely with respect to any
Loan Party’s legal existence), 5.9 or Article VI (subject to the equity cure
right provided under Section 6.2) or VII; or

 

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in subsections (a),
(b) and (d) of this Section) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of the date that (i) a
Responsible Officer of any Loan Party becomes aware of such failure or (ii)
written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or

 

(f) [Reserved]; or

 

(g) the Borrower or any of its Restricted Subsidiaries (whether as primary
obligor or as guarantor or other surety) shall fail to pay any principal of, or
premium or interest on, any Material Indebtedness that is outstanding, when and
as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing or governing such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any Material Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or permit the acceleration of, the maturity
of such Indebtedness; or any Material Indebtedness shall be permitted to and
actually declared to be due and payable, or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or any offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case, prior to the stated
maturity thereof; or

 

(h) any Loan Party, any Restricted Subsidiary (other than an Immaterial
Subsidiary) or Parent shall (i) commence a voluntary case or other proceeding or
file any petition seeking liquidation, reorganization or other relief under any
federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a custodian, trustee,
receiver, liquidator or other similar official of it or any substantial part of
its property, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in clause (i) of
this subsection, (iii) apply for or consent to the appointment of a custodian,
trustee, receiver, liquidator or other similar official for such Loan Party or
Restricted Subsidiary (other than an Immaterial Subsidiary) or Parent or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors; or

 

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party, any Restricted Subsidiary (other than an Immaterial
Subsidiary) or Parent or its debts, or any substantial part of its assets, under
any federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or (ii) the appointment of a custodian, trustee, receiver,
liquidator or other similar official for such Loan Party or Restricted
Subsidiary (other than an Immaterial Subsidiary) or Parent or for a substantial
part of its assets, and in any such case, such proceeding or petition shall
remain undismissed for a period of 60 days or an order or decree approving or
ordering any of the foregoing shall be entered; or

 

113

 

 

(j) [Reserved]; or

 

(k) (i) an ERISA Event shall have occurred that, when taken together with other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect, (ii) there is or arises an Unfunded Pension Liability
(not taking into account Plans or Non-U.S. Plans with negative Unfunded Pension
Liability) would reasonably be expected to result in a Material Adverse Effect,
or (iii) there is or arises any Withdrawal Liability would reasonably be
expected to result in a Material Adverse Effect; or

 

(l) any judgment or order for the payment of money in excess of $12,000,000 in
the aggregate (to the extent not covered by either (i) independent third-party
insurance as to which the insurer has not denied coverage or (ii) another
creditworthy (as reasonably determined by the Administrative Agent) indemnitor)
shall be rendered against the Borrower or any of its Restricted Subsidiaries,
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 60 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

 

(m) [Reserved]; or

 

(n) a Change in Control shall occur or exist; or

 

(o) any material provision of the Guaranty and Security Agreement, the Parent
Pledge Agreement or any other Collateral Document (including, in each case, any
provision that creates or perfects a security interest in the Collateral or
establishes a right or remedy of the Administrative Agent or any Lender) shall
for any reason cease to be valid and binding on, or enforceable against, any
Loan Party or, in the case of the Parent Pledge Agreement, Parent (other than to
the extent resulting from the action or inaction of the Administrative Agent or
Lenders), or any Responsible Officer of any Loan Party or Parent shall so state
in writing, or any Loan Party or Parent shall bring an action to terminate any
of its obligations (prospective or otherwise) under the Guaranty and Security
Agreement, the Parent Pledge Agreement or any other Collateral Document (other
than the release of any guaranty or collateral to the extent permitted pursuant
to Section 9.11), in each case, except (i) as a result of the sale or other
disposition of the applicable Collateral to a Person that is not a Loan Party in
a transaction permitted under the Loan Documents, (ii) as a result of the
Administrative Agent’s failure to (A) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Collateral Documents or (B) file Uniform Commercial Code continuation
statements, or (iii) as a result of acts or omissions of the Administrative
Agent or any Lender; or

 

(p) any Lien purported to be created under any Collateral Document shall fail or
cease to be, or shall be asserted by any Loan Party or Parent not to be, a valid
and perfected Lien on a material portion of the Collateral subject thereto, with
the priority required by the applicable Collateral Documents (other than to the
extent resulting from the action or inaction of the Administrative Agent or
Lenders); or

 

(q) any material provision contained in any subordination or intercreditor
agreement (including any provision relating to the priority or permissibility of
payments or Liens securing Indebtedness of the Loan Parties) governing any
Incremental Equivalent Debt, Credit Agreement Refinancing Indebtedness,
Permitted Acquisition Debt, Permitted Ratio Debt or Junior Financing, to the
extent required to be in place by the terms of this Agreement, shall cease to be
in full force and effect (other than as a result of any action or inaction on
the part of the Administrative Agent or any Lender) or the validity or
enforceability of any such provision is disaffirmed in writing by or on behalf
of any Loan Party party or subject thereto; or

 



114

 

 

then, and in every such event (other than an event with respect to any Loan
Party or any Restricted Subsidiary (other than an Immaterial Subsidiary)
described in subsection (h) or (i) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by written notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, whereupon the Commitment of each Lender
shall terminate immediately, (ii) declare the principal of and any accrued
interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at law or in
equity; provided that, if an Event of Default specified in either subsection (h)
or (i) shall occur, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon,
and all fees and all other Obligations shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by each Loan Party.

 

Section 8.2 Application of Proceeds from Collateral. All proceeds from each sale
of, or other realization upon, all or any part of the Collateral by any Secured
Party after an Event of Default arises shall be applied as follows:

 

(a) first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;

 

(b) second, to the fees and other reimbursable expenses of the Administrative
Agent, the Swingline Lender and the Issuing Bank then due and payable pursuant
to any of the Loan Documents, until the same shall have been paid in full;

 

(c) third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

 

(d) fourth, to the fees and interest then due and payable under the terms of
this Agreement, until the same shall have been paid in full;

 

(e) fifth, to the aggregate outstanding principal amount of the Loans, the LC
Exposure, the Bank Product Obligations and the Hedging Obligations that
constitute Obligations, until the same shall have been paid in full, allocated
pro rata among the Secured Parties based on their respective pro rata shares of
the aggregate amount of such Loans, LC Exposure, Bank Product Obligations and
Hedging Obligations;

 

(f) sixth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is at least 103% of
the LC Exposure after giving effect to the foregoing clause fifth; and

 

(g) seventh, to the extent any proceeds remain, to the Borrower or as otherwise
provided by a court of competent jurisdiction.

 

115

 

 

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section 2.22(g).
All cash collateral for LC Exposure shall be applied to satisfy drawings under
the Letters of Credit as they occur; if any amount remains on deposit on cash
collateral after all letters of credit have either been fully drawn or expired,
such remaining amount shall be applied as set forth above.

 

Notwithstanding the foregoing, Bank Product Obligations and Hedging Obligations
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may request, from the Bank Product
Provider or the Lender-Related Hedge Provider, as the case may be. Each Bank
Product Provider or Lender-Related Hedge Provider that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1 Appointment of the Administrative Agent.

 

(a) Subject to Section 9.7, each Lender irrevocably appoints SunTrust Bank as
the Administrative Agent and authorizes it to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent under
this Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub- agent, attorney-in-fact
or Related Party and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.

 

116

 

 

Section 9.2 Nature of Duties of the Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified
Institution. The Administrative Agent shall not be liable for any action taken
or not taken by it, its sub- agents or its attorneys-in-fact with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
10.2) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

 

Section 9.3 Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder. Each of
the Lenders acknowledges and agrees that outside legal counsel to the
Administrative Agent in connection with the preparation, negotiation, execution,
delivery and administration (including any amendments, waivers and consents) of
this Agreement and the other Loan Documents is acting solely as counsel to the
Administrative Agent and is not acting as counsel to any Lender (other than the
Administrative Agent and its Affiliates) in connection with this Agreement, the
other Loan Documents or any of the transactions contemplated hereby or thereby.

 



117

 

 

Section 9.4 Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement. The Administrative Agent shall have the right, and the
Borrower hereby expressly authorizes the Administrative Agent, to (a) post the
list of Disqualified Institutions provided by the Borrower and any updates
thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is designated for “public side”
Lenders, and/or (b) provide the DQ List to each Lender requesting the same.

 

Section 9.5 Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

 

Section 9.6 The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The bank acting as
the Administrative Agent and its Affiliates may accept de- posits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

 

Section 9.7 Successor Administrative Agent.

 

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower (such approval not to be unreasonably withheld or
delayed); provided that no Event of Default under Section 8.1(a), 8.1(b), 8.1(d)
(as a result of any failure to comply with Section 5.1(a), 5.1(b), 5.1(c), or
6.1), 8.1(h) or 8.1(i) shall exist at such time. If no successor Administrative
Agent shall have been so appointed, and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, and in consultation with the Borrower, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States, having a combined capital and surplus of at least
$500,000,000; provided that in no event shall any such successor Administrative
Agent be a Disqualified Institution (unless an Event of Default has occurred and
is continuing under Section 8.1(h) or 8.1(i)).

 

118

 

 

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If, within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.26(a), then the Issuing Bank and the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).

 

Section 9.8 Withholding Tax.

 

(a) To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding Tax. If the Internal Revenue Service or any authority of
the United States or any other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding Tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties and interest, together with all expenses incurred, including
legal expenses, allocated staff costs and any out of pocket expenses.

 

(b) Without duplication of any indemnity provided under subsection (a) of this
Section, each Lender shall also indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.4(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 



119

 

 

Section 9.9 The Administrative Agent May File Proofs of Claim.

 

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and its agents and counsel and all
other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Section 10.3) allowed in such judicial proceeding; and

 

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

 

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 9.10 Authorization to Execute Other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents (including, without limitation, the Collateral Documents and any
subordination and intercreditor agreements contemplated by this Agreement) other
than this Agreement.

 

Section 9.11 Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion:

 

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the payment in full of all Obligations,
(ii) that is sold or to be sold or otherwise disposed of as part of or in
connection with any transaction permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing in accordance
with Section 10.2;

 



120

 

 

(b) to release any Loan Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and

 

(c) to release any Guarantor from its obligations under the Guaranty and
Security Agreement if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder.

 

Upon request by the Administrative Agent or the Borrower at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release its interest in particular types or items of property, or to release any
Loan Party from its obligations under the applicable Collateral Documents
pursuant to this Section. In each case as specified in this Section, the
Administrative Agent is authorized, at the Borrower’s expense, to execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
Liens granted under the applicable Collateral Documents, or to release such Loan
Party from its obligations under the applicable Collateral Documents, in each
case in accordance with the terms of the Loan Documents and this Section.

 

Section 9.12 Syndication Agents; Documentation Agent. Each Lender hereby
designates Regions Bank as Syndication Agent and agrees that the Syndication
Agent shall have no duties or obligations under any Loan Documents to any Lender
or any Loan Party. Each Lender hereby designates each of HSBC Bank USA, National
Association and Fifth Third Bank as Documentation Agents and agrees that the
Documentation Agents shall have no duties or obligations under any Loan
Documents to any Lender or any Loan Party.

 

Section 9.13 Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

 

Section 9.14 Secured Bank Product Obligations and Hedging Obligations. No Bank
Product Provider or Lender-Related Hedge Provider that obtains the benefits of
Section 8.2, the Collateral Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations and Hedging Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider or Lender-Related Hedge Provider, as the case may be.

 



121

 

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1 Notices.

 

(a) Written Notices.

 

(i) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 



To any Loan Party: c/o Hawk Parent Holding LLC   3 West Paces Ferry Road, Suite
200   Atlanta, GA 30305   Attention: Tim Murphy, Chief Financial Officer  
Telecopy Number: (404) 504-7471   E-Mail: tmurphy@repayonline.com     With a
copy to: Chapman and Cutler LLP 111 West Monroe Street   Chicago, IL 60603  
Attention: Nathan H. B. Odem   Telecopy Number: (312) 516-1982   E-Mail:
naodem@chapman.com     To the Administrative Agent: SunTrust Bank   3333
Peachtree Road   Atlanta, Georgia 30326   Attention: Portfolio Manager – REPAY  
Telecopy Number: (404) 588-8025   E-mail: David.Bennett@SunTrust.com     With a
copy to: SunTrust Bank Agency Services   303 Peachtree Street, N.E. / 25th Floor
  Atlanta, Georgia 30308   Attention: Manager   Telecopy Number: (404) 495-2170
  E-mail: Agency.Services@SunTrust.com       and       King & Spalding LLP  
1180 Peachtree Street, N.E.   Atlanta, Georgia 30309  

Attention: Chadwick M. Werner

Telecopy Number: (404) 572-5135

E-mail: cwerner@kslaw.com

 

122

 

 



To the Issuing Bank: SunTrust Bank   25 Park Place, N.E. / Mail Code 3706 / 16th
Floor   Atlanta, Georgia 30303   Attention: Standby Letter of Credit Dept.  
Telecopy Number: (404) 588-8129   E-mail: LCandTradeServices@SunTrust.com     To
the Swingline Lender: SunTrust Bank Agency Services   303 Peachtree Street, N.E.
/ 25th Floor   Atlanta, Georgia 30308   Attention: Manager   Telecopy Number:
(404) 495-2170   E-mail: Agency.Services@SunTrust.com     To any other Lender:
the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance executed by such Lender

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall be effective upon actual receipt by the relevant
Person or, if delivered by overnight courier service, upon the first Business
Day after the date deposited with such courier service for overnight (next-day)
delivery or, if sent by telecopy, upon transmittal in legible form by facsimile
machine or, if mailed, upon the third Business Day after the date deposited into
the mail or, if delivered by hand, upon delivery; provided that notices
delivered to the Administrative Agent, the Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section.

 

(ii) Any agreement of the Administrative Agent, the Issuing Bank or any Lender
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent, the
Issuing Bank and each Lender shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the Issuing Bank and the Lenders shall not have
any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent, the Issuing Bank or any Lender in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank or any Lender to receive written confirmation of any telephonic
or facsimile notice or the receipt by the Administrative Agent, the Issuing Bank
or any Lender of a confirmation which is at variance with the terms understood
by the Administrative Agent, the Issuing Bank and such Lender to be contained in
any such telephonic or facsimile notice.

 



123

 

 

(b) Electronic Communications.

  

(i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures reasonably
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Article II unless
such Lender, the Issuing Bank, as applicable, and the Administrative Agent have
agreed to receive notices under any Section thereof by electronic communication
and have agreed to the procedures governing such communications. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(ii) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c) Certification of Public Information. The Borrower and each Lender
acknowledges that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to Section 5.1 or Section 5.2
(collectively, “Borrower Materials”) otherwise are being distributed through
Syndtrak, Intralinks or any other Internet or intranet website or other
information platform (the “Platform”), any document or notice that the Borrower
has indicated contains Non-Public Information shall not be posted on that
portion of the Platform designated for such Public Lenders. The Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws; (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Lenders
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER
THE ADMINISTRATIVE AGENT (INCLUDING ANY SUB- AGENT THEREOF), NOR ANY LENDER, THE
ISSUING BANK, OR ANY RELATED PARTY OF ANY OF THE FOREGOING PERSONS WARRANTS THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND THE ADMINISTRATIVE AGENT, LENDER, ISSUING BANK AND ANY RELATED
PARTY OF THE FOREGOING PERSONS EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS IN
OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
(or any sub-agent thereof), any Lender or the Issuing Bank, or any Related Party
of any of the foregoing Persons have any liability to the Borrower, any Lender
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet or the use by others of any information or other materials obtained
through any Platform.

 



124

 

 

(e) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including Unites States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to the Borrower, its Affiliates or any of their
securities or loans for purposes of United States federal or state securities
laws. In the event that any Public Lender has determined for itself not to
access any information disclosed through the Platform or otherwise, such Public
Lender acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither the Administrative Agent nor the Borrower has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other Loan
Documents.

 

Section 10.2 Waiver; Amendments.

 

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between any Loan Party and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or of any other Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by subsection (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or the issuance of a Letter of Credit shall not be construed as a waiver
of any Default or Event of Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default or Event of Default at the time.

 



125

 

 

(b) No amendment or waiver of any provision of this Agreement or of the other
Loan Documents (other than the Fee Letter), nor consent to any departure by any
Loan Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Borrower and the Required Lenders, or the Borrower
and the Administrative Agent with the consent of the Required Lenders, and then
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, in lieu of
the consent of the Required Lenders, no amendment, waiver or consent shall:

 

(i) increase the Commitment of any Lender without the written consent of each
Lender directly and adversely affected thereby (provided that a waiver of
Default Interest, any condition precedent set forth in Section 3.1 or 3.2, any
Default or Event of Default or any mandatory prepayment shall not constitute an
increase in any Commitment);

 

(ii) reduce the principal amount of any Loan or reimbursement obligation with
respect to a LC Disbursement or reduce the rate of interest thereon (except
pursuant to Section 2.16(b)), or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby (provided
that a waiver of Default Interest, any Default or Event of Default, any
mandatory prepayment or any change to a financial ratio or the components
thereof or calculation conventions with respect thereto shall not constitute
such a reduction);

 

(iii) postpone the date scheduled for any payment of any principal of any Loan
or postpone the scheduled date for the termination of any Commitment, without
the written consent of each Lender directly and adversely affected thereby
(provided that a waiver or postponement, as applicable, of Default Interest, any
Default or Event of Default, any mandatory prepayment, any condition precedent
set forth in Section 3.1 or 3.2 or any change to a financial ratio or the
components thereof or calculation conventions with respect thereto shall not
constitute such a postponement, reduction, waiver or excuse);

 

(iv) change Section 2.21(b), 2.21(c) or 8.2, in each case, in a manner that
would alter the pro rata sharing of payments by the Lenders or the order or
priority of payments required thereby, without the written consent of each
Lender directly and adversely affected thereby;

 

(v) change any of the provisions of this subsection (b) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

(vi) except as otherwise permitted under the Loan Documents, release all or
substantially all of the guarantors, or limit the liability of such guarantors,
under any guaranty agreement guaranteeing any of the Obligations, without the
written consent of each Lender; or

 

(vii) except as otherwise permitted under the Loan Documents, release (or
subordinate the Lien of the Administrative Agent on) all or substantially all
Collateral (if any) securing any of the Obligations, without the written consent
of each Lender;

 

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or the Issuing Bank without the prior written
consent of such Person.

 

126

 

 

(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended, and amounts payable to such Lender hereunder may not be permanently
reduced, without the consent of such Lender (other than reductions in fees and
interest in which such reduction does not disproportionately affect such
Lender).

 

(d) Notwithstanding anything to the contrary herein, this Agreement may be
amended (or amended and restated) without the consent of any Lender (but with
the consent of the Borrower and the Administrative Agent) if, upon giving effect
to such amendment and restatement, such Lender shall no longer be a party to
this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 10.3), such Lender shall have no other
commitment or other obligation hereunder and such Lender shall have been paid in
full all principal, interest and other amounts owing to it or accrued for its
account under this Agreement.

 

(e) Notwithstanding anything to the contrary herein, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Borrower and the other Loan Parties (i)
to add one or more additional credit facilities to this Agreement, to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans, the Revolving Credit
Exposure and any Incremental Facility and the accrued interest and fees in
respect thereof and to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and (ii) to change,
modify or alter Section 2.21(b) or (c) or any other provision hereof relating to
pro rata sharing of payments among the Lenders to the extent necessary to
effectuate any of the amendments (or amendments and restatements) enumerated in
subsection (d), (e)(i) or (f) of this Section.

 

(f) Notwithstanding anything to the contrary herein, but subject to the rights
of each Lender described in Section 10.2(b) above, any amendment or waiver of
any provision of this Agreement or any other Loan Document, or consent to any
departure by any Loan Party therefrom, that by its express terms amends or
modifies the rights or duties under this Agreement or such other Loan Document
of one or more Classes of Lenders (but not of one or more other Classes of
Lenders) may be effected by an agreement or agreements in writing signed by the
Borrower or the applicable Loan Party, as the case may be, and the requisite
percentage in interest of each affected Class of Lenders that would be required
to consent thereto under this Section if all such affected Classes of Lenders
were the only Lenders hereunder at the time (including, for the avoidance of
doubt, in the case of any amendment, waiver or consent in respect of conditions
to extensions of Revolving Loans and Delayed Draw Term Loans, which shall only
require the consent of such requisite percentage of the Revolving Lenders and
Delayed Draw Term Loan Lenders, respectively).

 

(g) Notwithstanding anything to the contrary contained herein, guarantees,
collateral security documents and related documents executed by the Loan Parties
in connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel or (ii) to cause such guarantee, collateral security document
or other document to be consistent with this Agreement and the other Loan
Documents.

 

127

 

 

(h) Notwithstanding anything to the contrary contained herein, if at any time
after the Closing Date, the Administrative Agent and the Borrower shall have
jointly identified an ambiguity, obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document.

 

(i) Notwithstanding anything to the contrary contained herein, the
Administrative Agent and the Borrower may amend or modify this Agreement and any
other Loan Document to adopt an alternate rate of interest pursuant to, and in
accordance with, Section 2.16(b), without any further action or consent of any
other party to any Loan Document.

 

Section 10.3 Expenses; Indemnification.

 

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket costs
and expenses of the Administrative Agent, the Lead Arranger and the Issuing Bank
in connection with the syndication of the credit facilities provided for herein,
the preparation, execution, delivery and administration of the Loan Documents
and, with respect to the Administrative Agent and the Issuing Bank only, any
amendments, modifications or waivers thereof, limited in each case with respect
to legal counsel to the reasonable fees, charges and disbursements of a single
outside counsel for all of the Administrative Agent, the Lead Arranger and the
Issuing Bank taken as a whole and, if reasonably necessary, one other local
counsel in each applicable jurisdiction, (ii) all reasonable and documented
out-of-pocket costs and expenses incurred by the Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented or
invoiced out-of- pocket costs and expenses (limited in each case with respect to
legal counsel to the fees, charges and disbursements of a single outside counsel
for all of the Administrative Agent, the Issuing Bank and then Lenders taken as
a whole and, if reasonably necessary, one other local counsel in each applicable
jurisdiction and, in the event of a conflict of interest, one additional counsel
to each group of similarly situated affected parties) incurred by the
Administrative Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
any Letters of Credit issued hereunder, including all such out-of-pocket costs
and expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

 

(b) The Loan Parties shall indemnify the Administrative Agent, the Lead
Arranger, each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from and against, any and all losses, claims,
damages, liabilities, costs and expenses (including the reasonable fees, charges
and disbursements of a single outside counsel for the Indemnitees taken as a
whole and, in the event of a conflict of interest, one additional counsel to
each group of similarly situated affected Indemnitees) incurred by any
Indemnitee or asserted against any Indemnitee by any third party, by the
Borrower or any other Loan Party or by any other Person arising out of or
relating to (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of
Subsidiaries, or any Environmental Liability of any Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party, by the Borrower or any
other Loan Party or by any other Person, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (1) are determined by a court of competent
jurisdiction by final and non- appealable judgment to have resulted from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee or its or
any of its Affiliates, officers, directors, employees, agents, advisors, members
or (y) a claim brought by the Borrower or any other Loan Party against an
Indemnitee for a material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document or (2) arise from any disputes solely among
Indemnitees unrelated to any disputes involving, or claims against, any Loan
Party (other than disputes involving the Administrative Agent, the Lead
Arranger, the Issuing Bank or the Swingline Lender in its capacity as such).

 



128

 

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
subsection (a), (b), or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s pro rata share (in accordance with its respective Revolving
Commitment (or Revolving Credit Exposure, as applicable), Delayed Draw Term Loan
Commitment, if applicable, and Term Loan determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

 

(d) To the extent permitted by applicable law, each party hereto agrees that it
shall not assert, and hereby waives, any claim against any other party hereto,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to actual or direct damages) arising out of, in connection
with or as a result of this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby, the transactions contemplated therein, any
Loan or any Letter of Credit or the use of proceeds thereof.

 

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

(f) This Section 10.3 shall apply with respect to Taxes only to the extent they
represent losses, claims, damages, etc., arising from any non-Tax claim.

 

Section 10.4 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (which consent shall not be unreasonably
withheld, conditioned or delayed), and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 



129

 

 

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

 

(i) Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000 with respect to Delayed Draw Term Loan Commitments
and/or Term Loans and $2,500,000 with respect to Revolving Commitments and/or
Revolving Loans and in minimum increments of $1,000,000 and $2,500,000,
respectively, unless either (x) each of the Administrative Agent and, so long as
no Event of Default under Section 8.1(a), 8.1(b), 8.1(h) or 8.1(i) has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed) or (y) such assignment is of the full amount
of such assigning Lender’s remaining Commitment.

 

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned, except that this subsection (b)(ii)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.

 

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.1(a),
8.1(b), 8.1(h) or 8.1(i) has occurred and is continuing at the time of such
assignment, (2) such assignment is in respect of a Term Loan and is to a Lender,
an Affiliate of such Lender or an Approved Fund of such Lender, (3) such
assignment is in respect of a Revolving Commitment and is to a Revolving Lender
or (4) such assignment is in respect of a Delayed Draw Term Loan Commitment and
is to another Lender with an existing Delayed Draw Term Loan Commitment;
provided that the Borrower shall be deemed to have provided consent if they fail
to approve or disapprove of such assignment by written notice to the
Administrative Agent within ten (10) Business Days after the date on which it
receives notice thereof;

 



130

 

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) such assignment is in respect
of a Term Loan (but, for the avoidance of doubt, not a Delayed Draw Term Loan
Commitment) and is to a Lender, an Affiliate of such Lender or an Approved Fund
of such Lender, (2) such assignment is in respect of a Revolving Commitment and
is to a Revolving Lender or (3) such assignment is in respect of a Delayed Draw
Term Loan Commitment and is to another Lender with an existing Delayed Draw Term
Loan Commitment; and

 

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment that increases the obligation of the assignee to
participate in exposure under one or more Swingline Loans (whether or not then
outstanding).

 

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500 (unless waived or reduced by Agent in
connection with any assignment to a Lender, an Affiliate of such Lender or an
Approved Fund of such Lender), (C) an Administrative Questionnaire unless the
assignee is already a Lender and (D) the documents required under Section
2.20(f).

 

(v) No Assignment to Disqualified Institutions. Notwithstanding any to the
contrary herein, no assignment or participation shall be made to any Person that
was a Disqualified Institution as of the date on which the assigning Lender
entered into a binding agreement to sell and assign all or a portion of its
rights and obligations under this Agreement to such Person (unless the Borrower
has consented to such assignment in writing in their sole and absolute
discretion, in which case such Person will not be considered a Disqualified
Institution for the purpose of such assignment or participation).

 

(vi) No Assignment to the Borrower or its Affiliates. Except as specifically set
forth in Section 10.4(g), no such assignment shall be made to the Borrower or
any of the Borrower’s Affiliates or Subsidiaries.

 

(vii) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

131

 

 

(viii) Tax Forms. The assignee shall execute and deliver to the Administrative
Agent and the Borrower the forms described in Section 2.20(f)(ii) applicable to
it.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest) of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). No assignment shall be effective unless it has been recorded
in the Register as provided in this Section 10.4(c). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent, and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. This Section shall be
construed so that the Loans are at all times maintained in “registered form”
within the meanings of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (and any successor provisions). Information contained in
the Register with respect to any Lender shall be available for inspection by
such Lender at any reasonable time and from time to time upon reasonable prior
notice; information contained in the Register shall also be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice.

 

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank,
sell participations to any Person (other than a natural person, a Disqualified
Institution, the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 



132

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or reimbursement obligation with
respect to a LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder; (iii) postpone the date fixed for any payment of any
principal of, or interest on, any Loan or LC Disbursement or any fees hereunder
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment; (iv) except
as otherwise permitted under the Loan Documents, release all or substantially
all of the guarantors, or limit the liability of such guarantors, under any
guaranty agreement guaranteeing any of the Obligations; or (v) except as
otherwise permitted under the Loan Documents, release all or substantially all
collateral (if any) securing any of the Obligations in each case subject to the
exceptions, limitations and qualifications applicable to Lenders in the
corresponding provisions in Section 10.2(b). Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19, and 2.20 (subject to the requirements and
limitations of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant agrees to be subject to Section 2.24 as though it
were a Lender. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.21 as though it were a
Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register in the United States on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or other obligations under any Loan Document) except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive, absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(e) A Participant shall not be entitled to receive any greater payment under
Sections 2.18 and 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of Section
2.20 unless the Borrower id notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.20(f) and (g) as though it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender or its Parent Company; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g) Affiliated Lenders.

 

(i) Notwithstanding anything to the contrary contained herein, in addition to
the other rights provided in this Section 10.4, each Lender may assign all or a
portion of any one or more of its Term Loans (but, for the avoidance of doubt,
not any Delayed Draw Term Loan Commitment) to any Person who, after giving
effect to such assignment, would be an Affiliated Lender (including a Debt Fund
Affiliate) (without the consent of any Person but subject to acknowledgment by
the Administrative Agent (which acknowledgment shall be provided promptly after
request therefor)); provided that:

 

(A) the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit C hereto (an “Affiliated Lender
Assignment and Assumption”), which, among other things, shall provide for a
power of attorney in favor of the Administrative Agent to vote the claims in
respect of such Term Loans held by such Affiliated Lender in an Insolvency
Proceeding as provided in clause (iv) of this Section 10.4(g), but which shall
not require such Affiliated Lender to make any representation that it is not in
possession of any Non-Public Information or to render customary “big boy”
disclaimer letters;

 

(B) for the avoidance of doubt, Lenders shall not be permitted to assign any
Delayed Draw Term Loan Commitments, Revolving Commitments or Revolving Loans (or
grant any participation therein) to an Affiliated Lender, and any purported
assignment of or participation in any Delayed Draw Term Loan Commitments,
Revolving Commitments or Revolving Loans to an Affiliated Lender shall be null
and void;

 

(C) at all times, including at the time of such assignment and after giving
effect to such assignment, (1) the aggregate principal amount of all Term Loans
and other Indebtedness secured by Liens that are pari passu with the Term Loans
held by all Affiliated Lenders (excluding Debt Fund Affiliates) shall not exceed
twenty percent (20%) of all Term Loans outstanding under this Agreement plus all
such other Indebtedness, (2) the aggregate principal amount of all Term Loans
and other Indebtedness secured by Liens that are pari passu with the Term Loans
held by all Affiliated Lenders (including Debt Fund Affiliates) shall not exceed
thirty percent (30%) of all Term Loans outstanding under this Agreement plus all
such other Indebtedness, and (3) the number of Affiliated Lenders (including
Debt Fund Affiliates) in the aggregate shall at no time exceed the lesser of (x)
two and (y) forty-nine percent (49%) of the aggregate number of Lenders included
in determining whether the Required Lenders have consented to any amendment,
waiver or other action;

  



133

 

 

(D) no assignment of Term Loans to an Affiliated Lender may be purchased with
the proceeds of any Revolving Loan or Swingline Loan; and

 

(E) no Event of Default shall have occurred and be continuing.

 

(ii) Notwithstanding anything to the contrary in this Agreement, no Affiliated
Lender (excluding Debt Fund Affiliates) shall have any right to (A)(1) attend
(including by telephone) or receive notice of any meeting, conference call or
discussions (or portion thereof) among the Administrative Agent, the Lead
Arranger or any Lender to which representatives of the Loan Parties are not
invited, (2) receive any information or material prepared by the Administrative
Agent, the Lead Arranger or any Lender or any communication by or among the
Administrative Agent, the Lead Arranger and/or one or more Lenders, except to
the extent such information, materials or communication have been made available
to any Loan Party or any representative of any Loan Party or (3) receive advice
of counsel to the Administrative Agent, the Lead Arranger and the Lenders or (B)
access the Platform (including, without limitation, that portion of the Platform
that has been designated for “Private Side” Lenders).

 

(iii) Notwithstanding anything in Section 10.2 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (A) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (B) otherwise acted on
any matter related to any Loan Document or (C) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, an Affiliated
Lender (excluding Debt Fund Affiliates) shall be deemed to have voted its
interest as a Lender without discretion in the same proportion as the allocation
of voting with respect to such matter by Lenders who are not Affiliated Lenders
(excluding Debt Fund Affiliates) unless such amendment, modification, waiver,
consent or other action shall (x) require the consent of all Lenders or each
Lender directly and adversely affected thereby and (y) adversely affect such
Affiliated Lender (excluding Debt Fund Affiliates) more than other Term Lenders
(who are not Affiliated Lenders (excluding Debt Fund Affiliates)) in any
material respect.

 

(iv) Notwithstanding anything to the contrary in this Agreement, each Affiliated
Lender, solely in its capacity as a holder of any Class of Term Loans, hereby
agrees, and each Affiliated Lender Assignment and Assumption shall provide a
confirmation that, if any Loan Party shall be subject to any Insolvency
Proceeding, (A) such Affiliated Lender (in its capacity as such) shall not take
any step or action in such Insolvency Proceeding to object to, impede, or delay
the exercise of any right or the taking of any action by the Administrative
Agent (or the taking of any action by a third party that is supported by the
Administrative Agent) in relation to such Affiliated Lender’s claim with respect
to its Loans (including, without limitation, objecting to any debtor in
possession financing, use of cash collateral, grant of adequate protection, sale
or disposition, compromise, or plan of reorganization) so long as such
Affiliated Lender is treated in connection with such exercise or action on the
same or better terms as the other Lenders with Term Loans, (B) with respect to
any matter requiring the vote of holders of any such Term Loans during the
pendency of any such Insolvency Proceeding (including voting on any plan of
reorganization pursuant to 11 U.S.C. §1126), such Term Loans held by such
Affiliated Lender (and any claim with respect thereto) shall be deemed to have
voted in the same proportion as the allocation of voting with respect to such
matter by Lenders who are not Affiliated Lenders and (C) each Affiliated Lender
hereby irrevocably appoints the Agent (such appointment being coupled with an
interest) as such Affiliated Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliated Lender and in the name of such Affiliated
Lender (solely in respect of such Loans therein and not in respect of any other
claim or status such Affiliated Lender may otherwise have), from time to time in
the Agent’s discretion to take any action and to execute any instrument that the
Agent may deem reasonably necessary or appropriate to carry out the provisions
of this clause (iv), including to ensure that any vote of such Affiliated Lender
with respect to such Loans on any plan of reorganization or plan of liquidation
is withdrawn or otherwise not counted. For the avoidance of doubt, the Lenders
and each Affiliated Lender agree and acknowledge that the provisions set forth
in this clause (iv), and the related provisions set forth in each Affiliated
Lender Assignment and Assumption, constitute a “subordination agreement” as such
term is contemplated by, and utilized in, Section 510(a) of the Bankruptcy Code,
and, as such, would be enforceable for all purposes in any case where a Loan
Party has filed for protection under the Bankruptcy Code.

 



134

 

 

Notwithstanding anything to the contrary herein, any Affiliated Lender that has
purchased Term Loans pursuant to this Section 10.4(g) may in its sole
discretion, contribute, directly or indirectly, the principal amount of such
Term Loans or any portion thereof, plus all accrued and unpaid interest thereon,
to the Borrower for the purpose of cancelling and extinguishing such Term Loans.
Upon the date of such contribution, assignment or transfer, (x) the aggregate
outstanding principal amount of Term Loans shall reflect such cancellation and
extinguishing of the Term Loans then held by the Borrower and (y) the Borrower
shall promptly provide notice to the Administrative Agent of such contribution
of such Term Loans, and the Administrative Agent, upon receipt of such notice,
shall reflect the cancellation of the applicable Term Loans in the Register.

 

(h) Other Affiliated Assignments. Notwithstanding anything to the contrary
herein, any Lender may assign all or any portion of its Term Loans hereunder to
Parent, the Borrower or any of its Subsidiaries, but only if:

 

(i) (A) such assignment is made pursuant to a Dutch Auction open to all Lenders
holding Term Loans of the specified Class on a pro rata basis or (B) such
assignment is made as an open market purchase on a non-pro rata basis;

 

(ii) no Event of Default has occurred and is continuing;

 

(iii) (A) any such Term Loans acquired by the Borrower shall be automatically
and permanently cancelled immediately upon acquisition thereof and (B) any such
Term Loans acquired by Parent or any of its Subsidiaries (other than the
Borrower) shall be contributed or distributed, as applicable, to the Borrower
and, immediately after such contribution or distribution, such Term Loans shall
be automatically and permanently cancelled; and

 

(iv) the Borrower and its Subsidiaries do not use the proceeds of Revolving
Loans to acquire such Term Loans.

 

Section 10.5 Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) This Agreement and the other Loan Documents and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of New York.

 



135

 

 

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court for the Southern District of New York, and of the Supreme Court of the
State of New York sitting in New York county, and of any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
law, such appellate court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.

 

(c) Each party hereto irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in subsection (b) of this Section and brought in any court
referred to in subsection (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

 

Section 10.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.7 Right of Set-off. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default
under Sections 8.1(a), (b), (h) or (i), without prior notice to the Borrower,
any such notice being expressly waived by the Borrower to the extent permitted
by applicable law, to set off and apply against all deposits (general or
special, time or demand, provisional or final but excluding all trust, payroll,
tax withholding, employee benefit and other accounts relating to insurance
premiums and payments of claims which are required by applicable law or contract
to be segregated from the Loan Parties’ other funds) of the Borrower at any time
held or other obligations at any time owing by such Lender and the Issuing Bank
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender or the Issuing Bank, as the case may be,
irrespective of whether such Lender or the Issuing Bank shall have made demand
hereunder and although such Obligations may be unmatured. Each Lender and the
Issuing Bank agrees promptly to notify the Administrative Agent and the Borrower
after any such set-off and any application made by such Lender or the Issuing
Bank, as the case may be; provided that the failure to give such notice shall
not affect the validity of such set-off and application. Each Lender and the
Issuing Bank agrees to apply all amounts collected from any such set- off to the
Obligations before applying such amounts to any other Indebtedness or other
obligations owed by the Borrower and any of its Subsidiaries to such Lender or
the Issuing Bank.

 



136

 

 

Section 10.8 Counterparts; Integration. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. This Agreement, the Fee Letter, the other Loan
Documents, and any separate letter agreements relating to any fees payable to
the Administrative Agent and its Affiliates constitute the entire agreement
among the parties hereto and thereto and their affiliates regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

 

Section 10.9 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein, in the other Loan Documents and in the certificates
and notices delivered in connection herewith or therewith shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.18, 2.19, 2.20, and 10.3 and
Article IX shall survive and remain in full force and effect regardless of the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

Section 10.10 Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 



137

 

 

Section 10.11 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of any information
relating to the Borrower or any of its Subsidiaries or any of their respective
businesses (in the case of any such information provided after the Closing Date,
to the extent designated in writing as confidential and provided to it by the
Borrower or any of its Subsidiaries), other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, except that such information may be disclosed (i) to any Related
Party of the Administrative Agent, the Issuing Bank or any such Lender
including, without limitation, accountants, legal counsel and other advisors, in
each case, to the extent they are informed of the confidential nature of the
information provided to them and instructed to keep such information
confidential, (ii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (in which case the Administrative
Agent, the Issuing Bank and the Lenders agree, to the extent permitted by
applicable law, to provide prompt written notice thereof, such notice to be
provided in advance to the extent commercially reasonable and permitted by
applicable law), (iii) to the extent requested by any regulatory agency or
authority purporting to have jurisdiction over it (including any self-regulatory
authority such as the National Association of Insurance Commissioners (in which
case the Administrative Agent, the Issuing Bank and the Lenders agree, other
than in connection with customary regulatory disclosures or in connection with
audits or examinations conducted by such auditors, to the extent permitted by
applicable law or regulation, to provide prompt written notice thereof, such
notice to be provided in advance to the extent commercially reasonable and
permitted by applicable law or regulation), (iv) to the extent that such
information becomes publicly available other than as a result of a breach of any
Loan Document (including this Section), or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower or any of its Subsidiaries who did not acquire such information as a
result of a breach of any Loan Document (including this Section), (v) to the
extent required in connection with the exercise of any remedy hereunder or under
any other Loan Documents or any suit, action or proceeding relating to this
Agreement or any other Loan Documents or the enforcement of rights hereunder or
thereunder, (vi) subject to execution by such Person of an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, or (B) any actual or prospective
party (or its Related Parties) to any swap or derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (vii) to any rating agency,
including in connection with any financing that any Lender or its Affiliates may
obtain, (viii) to the CUSIP Service Bureau or any similar organization, (ix) to
any financing source, investor or prospective investor in connection with any
financing that any Lender or its Affiliates may obtain who is informed of the
confidential nature of this information and agrees to keep the information
confidential on terms substantially the same as those contained in this Section
or (x) with the written consent of the Borrower. Any Person required to maintain
the confidentiality of any information as provided for in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information. In the
event of any conflict between the terms of this Section and those of any other
Contractual Obligation or Loan Document entered into with any Loan Party, the
terms of this Section shall govern.

 

Section 10.12 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.

 

Section 10.13 Waiver of Effect of Corporate Seal. Each Loan Party represents and
warrants that it is not required to affix its corporate seal to this Agreement
or any other Loan Document pursuant to any Requirement of Law or any of its
Organization Documents, agrees that this Agreement is delivered by such Loan
Party under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.

 

138

 

 

Section 10.14 Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that (a) pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Loan Party in accordance with the Patriot
Act and (b) pursuant to the Beneficial Ownership Regulation, it is required to
obtain a Beneficial Ownership Certificate.

 

Section 10.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that (i) (A) the services regarding
this Agreement provided by the Administrative Agent and/or the Lenders are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, (B) the Borrower and the other Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate, and (C) the Borrower and each other Loan
Party is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each of the Administrative Agent and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person, and (B) neither the
Administrative Agent nor any Lender has any obligation to the Borrower, any
other Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and each of the Administrative Agent and the
Lenders has no obligation to disclose any of such interests to the Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrower and the other Loan Parties hereby waives
and releases any claims that it may have against the Administrative Agent or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

Section 10.16 Location of Closing. Each Lender and the Issuing Bank acknowledges
and agrees that it has delivered, with the intent to be bound, its executed
counterparts of this Agreement to the Administrative Agent, c/o King & Spalding
LLP, 1185 Avenue of the Americas, New York, New York 10036. Each Loan Party
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement and each other Loan Document, together
with all other documents, instruments, opinions, certificates and other items
required under Section 3.1, to the Administrative Agent, c/o King & Spalding
LLP, 1185 Avenue of the Americas, New York, New York 10036. All parties agree
that the closing of the transactions contemplated by this Agreement has occurred
in New York.

 

Section 10.17 Swaps. Nothing herein constitutes an offer or recommendation to
enter into any “swap” or trading strategy involving a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act. Any such offer or
recommendation, if any, will only occur after the Administrative Agent has
received appropriate documentation from the applicable Loan Party regarding
whether such Loan Party is qualified to enter into a swap under applicable law.

 

Section 10.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 



139

 

  

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 10.19 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Obligations or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 



140

 

 

(b) As used in this Section 10.19, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b), (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b) or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

(remainder of page left intentionally blank)

 

141

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



  BORROWER:       TB ACQUISITION MERGER SUB LLC, as the Borrower prior to the
consummation of the Closing Date Merger         By: /s/ Gary A. Simanson    
Name: Gary A. Simanson     Title: President         HAWK PARENT HOLDINGS LLC, as
the Borrower following the consummation of the Closing Date Merger       By: /s/
Timothy Murphy     Name: Timothy Murphy     Title: Chief Financial Officer      
OTHER LOAN PARTIES:       HAWK INTERMEDIATE HOLDINGS LLC       By: /s/ Timothy
Murphy     Name: Timothy Murphy     Title: Chief Financial Officer       HAWK
BUYER HOLDINGS LLC       By: /s/ Timothy Murphy     Name: Timothy Murphy    
Title: Chief Financial Officer

 

 

Signature Page to

Revolving Credit and Term Loan Agreement

   



 

 

 



  REPAY HOLDINGS, LLC       By: /s/ Timothy Murphy     Name: Timothy Murphy    
Title: Chief Financial Officer       M&A VENTURES, LLC         By: /s/ Timothy
Murphy     Name: Timothy Murphy     Title: Chief Financial Officer       SIGMA
ACQUISITION LLC         By: /s/ Timothy Murphy     Name: Timothy Murphy    
Title: Chief Financial Officer         WILDCAT ACQUISITION LLC       By: /s/
Timothy Murphy     Name: Timothy Murphy     Title: Chief Financial Officer      
  MARLIN ACQUIRER LLC       By: /s/ Timothy Murphy     Name: Timothy Murphy    
Title: Chief Financial Officer       REPAY MANAGEMENT HOLDCO INC.         By:
/s/ Timothy Murphy     Name: Timothy Murphy     Title: Treasurer and Secretary

  

 

Signature Page to

Revolving Credit and Term Loan Agreement

  



 

 

 



  REPAY MANAGEMENT SERVICES LLC       By: /s/ Timothy Murphy     Name: Timothy
Murphy     Title: Chief Financial Officer

  

 

Signature Page to

Revolving Credit and Term Loan Agreement

  



 

 

 



  SUNTRUST BANK   as the Administrative Agent, as the Issuing Bank, as the
Swingline Lender and as a Lender         By: /s/ Andrew Johnson     Name: Andrew
Johnson     Title: Managing Director

  

 

Signature Page to

Revolving Credit and Term Loan Agreement

  

 

 

  



  REGIONS BANK,   as a Lender         By: /s/ Stowe Query     Name: Stowe Query
    Title: Vice President

  

 

Signature Page to

Revolving Credit and Term Loan Agreement

  

 

 

 

  HSBC BANK USA, NATIONAL ASSOCIATION,   as a Lender         By: /s/ John R.
Lauck     Name: John R. Lauck     Title: SVP    

  

 

Signature Page to

Revolving Credit and Term Loan Agreement

  

 

 

  



  FIFTH THIRD BANK,   as a Lender         By: /s/ Dan Komitor     Name: Dan
Komitor     Title: Senior Relationship Manager

  

 

Signature Page to

Revolving Credit and Term Loan Agreement

  



 

 

  



  BMO HARRIS BANK N.A.,   as a Lender         By: /s/ Travis Gehrke     Name:
Travis Gehrke     Title: Vice President

  

 

Signature Page to

Revolving Credit and Term Loan Agreement

  

 

 

   



  CITIZENS BANK, N.A.,   as a Lender         By: /s/ Jason Crowler     Name:
Jason Crowler     Title: Vice President

  

 

Signature Page to

Revolving Credit and Term Loan Agreement

  

 

 

    



  CIT BANK, N.A.,   as a Lender         By: /s/ Joseph Longobardi     Name:
Joseph Longobardi     Title: Authorized Signatory

  

 

Signature Page to

Revolving Credit and Term Loan Agreement

  



 

 

     



  ATLANTIC CAPITAL BANK, N.A.,   as a Lender         By: /s/ Dick Ridenhour    
Name: Dick Ridenhour     Title: SVP

  

 

Signature Page to

Revolving Credit and Term Loan Agreement

 

 

 

     



  CADENCE BANK, N.A.,   as a Lender         By: /s/ Barbara Mulligan     Name:
Barbara Mulligan     Title: Vice President

  

 

Signature Page to

Revolving Credit and Term Loan Agreement

 

 

 

      

  FIRST TENNESSEE BANK, N.A.,   as a Lender         By: /s/ Eric Lawson    
Name: Eric Lawson     Title: Senior Vice President

  

 

Signature Page to

Revolving Credit and Term Loan Agreement

  

 

 

       

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender         By: /s/ William
O’Daly     Name: William O’Daly     Title: Authorized Signatory

  

  By: /s/ D. Andrew Maletta     Name: D. Andrew Maletta     Title: Authorized
Signatory

 

 

Signature Page to

Revolving Credit and Term Loan Agreement

 

 

 

